                  Case 19-10851-CSS            Doc 10         Filed 04/15/19      Page 1 of 140



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:
                                                                  Chapter 11
    NANOMECH, INC.,
                                                                  Case No. 19-10851 (CSS)
                               1
                     Debtor.



                    DEBTOR’S MOTION FOR INTERIM AND FINAL ORDERS
                        AUTHORIZING POSTPETITION FINANCING

             The above-captioned debtor and debtor-in-possession (the “Debtor”) files this Motion for

Interim and Final Orders Authorizing Postpetition Financing (the “DIP Motion”) up to an

aggregate principal amount of $850,000.00, pursuant to the terms set forth in the proposed Interim

Order attached as Exhibit A and the Debtor in Possession Credit Agreement, in substantially the

form attached as Exhibit B (the “DIP Credit Agreement” and together with all other Loan

Documents, the “DIP Financing Agreements”), 2 by and between the Debtor and Michaelson

Capital Special Finance Fund II, L.P. (the “DIP Lender”) and requests that the Court schedule,

pursuant to Rule 4001 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

a final hearing (the “Final Hearing”) for the Court to consider entry of the Final Order authorizing

and approving on a final basis the relief requested in this Motion. In support hereof, the Debtor

relies on the Declaration of Benjamim Waisbren (the “Waisbren Declaration”) filed

contemporaneously with and in support of the first day relief sought in this bankruptcy proceeding.

In further support of this Motion, the Debtor respectfully represents and sets forth as follows:




1
  The last four digits of the Debtor’s federal tax identification number is 3143. The Debtor’s service address for the
purpose of this chapter 11 case is: 2447 Technology Way, Springdale, AR 72764.
2
  Capitalized terms not otherwise defined in this Motion shall have the meanings ascribed to them in the DIP Financing
Agreements.

                                                          1
             Case 19-10851-CSS          Doc 10        Filed 04/15/19   Page 2 of 140



                                 JURISDICTION AND VENUE

       1.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This Motion is a core proceeding pursuant to 28 U.S.C. § 157(b).

       2.           Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                         BACKGROUND

       3.           On the date hereof (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

       4.           As of the date hereof, an official committee of unsecured creditors has not been

appointed in this case. The Debtor continues to operate its business and manage its property as

debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee,

examiner, or statutory committee has been appointed in this chapter 11 case (this “Chapter 11

Case”).

       5.           Additional information regarding the circumstances leading to the

commencement of this Chapter 11 Case and information regarding the Debtor’s business and

capital structure is set forth in the Waisbren Declaration.

            Facts Specific to the Relief Requested and Prepetition Debt Structure

       6.           As described in the Waisbren Declaration, the Debtor was facing a liquidity

concern which prompted the request for additional financing and the filing of the Chapter 11 case.

       7.           The Debtor has several sources of financing. First, on December 19, 2013,

NanoMech and Arvest Bank (“Arvest”) entered into that certain Promissory Note and Security

Agreement (the “Arvest Agreement”). Under the Arvest Agreement, Arvest extended a loan to

NanoMech in the principal amount of $1,781,906.00 (the “Arvest Loan”) for the purpose of

working capital and construction costs in connection with real property owned by NanoMech

located at 2447 Technology Way in Springdale, Arkansas (the “Manufacturing Facility”). The

                                                  2
             Case 19-10851-CSS         Doc 10       Filed 04/15/19   Page 3 of 140



Arvest Loan has an interest rate of 5% per annum and had an original maturity date of December

18, 2018, which has subsequently been extended to April 18, 2019.

       8.           NanoMech’s obligations under the Arvest Agreement are secured by (i) a

mortgage executed by NanoMech in favor of Arvest on the Manufacturing Facility (the “Arvest

Real Property Collateral”) dated December 19, 2013 (the “Arvest Lien”), and (ii) a security

interest in all of NanoMech’s “goods, accounts, general intangibles and other items of tangible and

intangible personal property now owned or hereafter acquired by [NanoMech] and located on or

intended for use in or arising from the construction or ownership of real property and

improvements thereon” located at the Manufacturing Facility, as more fully described in the Arvest

Agreement (the “Arvest Personal Property Collateral,” and collectively with the Arvest Real

Property Collateral, the “Arvest Collateral”). Arvest Agreement ¶ 12(C).

       9.           In addition, NanoMech and the Arkansas Economic Development

Commission (“AEDC”) are parties to that certain Loan Reimbursement Agreement dated

December 19, 2013 (the “AEDC Loan Agreement”), under which the AEDC loaned funds to

NanoMech to purchase and make improvements to the Manufacturing Facility. NanoMech’s

obligations under the AEDC Loan Agreement were originally evidenced by a promissory note (the

“AEDC Note”) in the principal amount of $1,500,000. The AEDC Note has an interest rate of 5%

per annum and had an original maturity date of December 19, 2016. On December 16, 2016,

NanoMech and the AEDC entered into that certain Extension and Modification Agreement (the

“AEDC Modification Agreement”), under which, among other things, NanoMech and the AEDC

agreed that the maturity date of the AEDC Note would be extended to December 19, 2019 and that

NanoMech would begin making interest-only payments on January 19, 2017.




                                                3
             Case 19-10851-CSS          Doc 10       Filed 04/15/19   Page 4 of 140



       10.          The AEDC Loan Agreement provides that NanoMech’s obligations under the

AEDC Loan Agreement and evidenced by the AEDC Note would be secured by two liens

(collectively, the “AEDC Liens”), namely: (i) a junior lien on the Manufacturing Facility,

subordinate to the Arvest Lien; and (ii) a first lien on 7 acres of undeveloped real estate owned by

NanoMech that lies adjacent to the Manufacturing Facility (the “7 Acre Property,” and

collectively with the Manufacturing Facility, the “AEDC Real Property Collateral”).              In

addition, as contemplated by the AEDC Loan Agreement, on December 19, 2013, NanoMech and

AEDC entered into that certain Security Agreement (the “AEDC Security Agreement”), under

which NanoMech granted the AEDC a security interest in “all Equipment of [NanoMech] as such

term is defined in Ark. Code Ann. § 4-9-102 owned by [NanoMech], which Collateral is located

in, at or upon [NanoMech’s] Arkansas facilities” (the “AEDC Personal Property Collateral,” and

collectively with the AEDC Real Property Collateral, the “AEDC Collateral”). AEDC Security

Agreement ¶ 2. By agreement, AEDC’s interest in the AEDC Personal Property Collateral was

subordinated to Arvest’s interest in the Arvest Personal Property Collateral.

       11.          On April 10, 2018, NanoMech and Michaelson Capital Special Finance Fund

II, L.P. (“Michaelson”) entered into an Original Note Purchase Security Agreement (the “Original

NPA”), which permitted NanoMech to use some of its proceeds to pay off existing obligations to

the AEDC. NanoMech’s payment to the AEDC included a payment of $1,000,000 on the principal

of the AEDC Note, plus another $29,315.08 in interest. Thus, NanoMech believes that the unpaid

principal amount under the AEDC Loan Agreement and AEDC Note is now $500,000, and the

total unpaid amount including interest and fees is $508,332.32. In addition, as required under the

Original NPA, AEDC agreed to subordinate its interest in the AEDC Personal Property Collateral

to Michaelson’s interest in the Michaelson Collateral (defined herein).



                                                 4
              Case 19-10851-CSS          Doc 10       Filed 04/15/19    Page 5 of 140



       12.          Also, under the Original NPA, Michaelson loaned funds to NanoMech

evidenced by a promissory note in favor of Michaelson in the principal amount of $5,000,000 (the

“Original Note”). The Original Note has an interest rate of 8.5% per annum and a maturity date

of April 10, 2022. The Original NPA provided for NanoMech to use the proceeds of the Original

Note (i) to repay certain loan obligations to the AEDC, the Springdale Public Facilities Board

(“SPFB”), and Koch Minerals, LLC (“Koch”), and (ii) for working capital and other general

corporate purposes. Original NPA ¶ 1.3.

       13.          NanoMech’s obligations under the Original NPA and the amendments thereto

are secured by a security interest in and “Lien” (as defined therein) upon “all of [NanoMech’s]

personal property, tangible or intangible, and whether now owned or hereafter acquired, or in

which it now has or at any time in the future may acquire any right, title, or interest,” as more fully

described in the Original NPA (collectively, the “Michaelson Collateral”).

       14.          On April 19, 2018, NanoMech and Michaelson entered into that certain First

Amendment to Note Purchase and Security Agreement (the “First NPA Amendment”), under

which Michaelson loaned additional funds to NanoMech evidenced by a promissory note in favor

of Michaelson in the principal amount of $2,000,000 (the “Bridge Note”). The Bridge Note has

an interest rate of 10% per annum and a maturity date of April 19, 2019.

       15.          On March 1, 2019, NanoMech, Michaelson, Southeast Community

Development Fund VII, L.L.C. (“SCDF”), Advantage Capital Community Development Fund,

L.L.C. (“ACCDF”), and CDVCA SUB-CDE IV, LLC (“CDVCA,” and collectively with SCDF

and ACCDF, “Advantage”) entered into that certain Second Amendment to Note Purchase and

Security Agreement (the “Second NPA Amendment”). Under the Second NPA Amendment,

Advantage loaned additional funds to NanoMech in pari passu with NanoMech’s obligations to



                                                  5
                Case 19-10851-CSS             Doc 10         Filed 04/15/19      Page 6 of 140



Michaelson, 3 evidenced by three promissory notes in the total principal amount of $1,000,000 (the

“Advantage Notes”). 4 In addition, certain obligations owing to Advantage are subordinated to

certain obligations owing to Michaelson, as set forth in Section 7 of the Third NPA Amendment

(defined herein). Each of the Advantage Notes has an interest rate of 8.5% per annum and a

maturity date of April 10, 2022.

        16.            In order to avoid a liquidity crisis that would have been value destructive, on

March 22, 2019, NanoMech, Michaelson, and Advantage entered into that certain Third

Amendment to Note Purchase and Security Amendment (the “Third NPA Amendment”), under

which Michaelson loaned an additional $250,000.00 to NanoMech, subject to the same interest

rate per annum as the Original Note and payable on demand or, if earlier, upon any “Event of

Default” (as defined by the NPA) or on the maturity date of the Original Note. For the same

reason, on or about April 4, 2019, Michaelson loaned an additional $200,000 to NanoMech under

the Third NPA Amendment.

        17.            Similarly, to avoid a shutdown of the production of nGlide for NanoMech’s

customers, on April 5, 2019, NanoMech, Michaelson, and Axel Royal LLC (“Axel Royal”)

entered into that certain Amendment to Security Agreement and Open End Credit Agreement and

Fourth Amendment to and Limited Consent under Note Purchase Agreement (the “Fourth NPA

Amendment,” and collectively with the Original NPA, the First NPA Amendment, the Second

NPA Amendment, and the Third NPA Amendment, the “NPA”). Additional details regarding the

Fourth NPA Amendment are set forth in Part I.C.i.d, infra.



3
         Advantage has agreed that accrued and unpaid interest in respect of the Original Note and the Bridge Note
accrued through and including the Second Amendment Effective Date (as defined in the Second NPA Amendment)
will be paid prior to any other obligations under the NPA (as defined herein).
4
         More specifically, the Advantage Notes consist of: (i) a promissory note in favor of SCDF in the principal
amount of $680,000; (ii) a promissory note in favor of ACCDF in the principal amount of $144,000; and (iii) a
promissory note in favor of CDVCA in the principal amount of $176,000.

                                                         6
             Case 19-10851-CSS         Doc 10       Filed 04/15/19   Page 7 of 140



       18.         Finally, Axel Royal, a company based in Tulsa, Oklahoma, is a critical supplier

for NanoMech’s nGlide products, as further detailed in Parts II.D and III.D, infra. On January 28,

2019, NanoMech and Axel Americas, LLC (“Axel Americas,” and collectively with Axel Royal,

“Axel”) entered into that certain Security Agreement (the “Original Axel Security Agreement”),

under which NanoMech purported to grant Axel Americas “a first priority purchase money

security interest in all future accounts receivable related to” goods supplied by Axel and sold to

NanoMech’s customers. Original Axel Security Agreement at 1 & ¶ 1. On the same date,

NanoMech and Axel Americas also entered into that certain Open End Credit Agreement (the

“Original Axel Credit Agreement”), under which Axel Americas agreed to extend credit to

NanoMech in the maximum amount of $600,000.00 for NanoMech’s current and future purchases

of goods from Axel. Original Axel Credit Agreement ¶ 2. NanoMech and Axel Americas agreed

that the outstanding principal balance under the Original Axel Credit Agreement was $544,392.68

as of January 28, 2019.

       19.         Michaelson subsequently asserted that NanoMech’s entry into the Original

Axel Security Agreement and Original Axel Credit Agreement violated NanoMech’s obligations

under the NPA. Thus, as noted above, on April 5, 2019, NanoMech, Axel Royal, and Michaelson

entered into the Fourth NPA Amendment.

       20.         Under the Fourth NPA Amendment, the parties amended the Original Axel

Security Agreement (as amended, the “Axel Security Agreement”) to provide for NanoMech to

grant Axel security interests in certain “Axel Goods” (as defined therein) supplied by Axel to

NanoMech and delivered to either NanoMech or NanoMech’s customers, and the proceeds thereof

(collectively, the “Axel Collateral”). As amended, the Axel Security Agreement further provides

that the security interests granted to Axel secure only “the unpaid amount of the charges owing by



                                                7
             Case 19-10851-CSS         Doc 10       Filed 04/15/19   Page 8 of 140



NanoMech to Axel for the sale and processing of such Axel Goods by Axel” and “shall be treated

as purchase money security interest(s), as described in Section 9-103 of the Missouri Uniform

Commercial Code.” Axel Security Agreement ¶¶ 1, 3. In addition, as amended, the Axel Security

Agreement sets forth procedures under which, among other things, (a) NanoMech and Axel may

authorize NanoMech’s customers to pay amounts owed to NanoMech directly into a “Designated

Account” (as defined therein) selected by the parties, (b) Axel may withdraw from the Designated

Account only those amounts owed by NanoMech to Axel in connection with the underlying goods,

and (c) any remaining funds shall be remitted to NanoMech within three business days of the

payment being made, all as more fully detailed in the Axel Security Agreement. Id. ¶ 8.

       21.          Additionally, as part of the Fourth NPA Amendment, the parties amended the

Original Axel Credit Agreement (as amended, the “Axel Credit Agreement,” and collectively

with the Axel Security Agreement, the “Prepetition Axel Agreements”) to provide for Axel to

make additional credit advances to NanoMech for the purchase of goods by NanoMech.

       22.          In addition, under the Fourth NPA Amendment, among other things,

Michaelson (a) consented to NanoMech’s entry into the Axel Security Agreement; (b) agreed that

Axel will have a first priority perfected security interest in the Axel Collateral to secure an

aggregate amount of Secured Obligations (as defined in the Axel Credit Agreement) in an

aggregate amount not to exceed $750,000, subject to the terms set forth in the Fourth NPA

Amendment; and (c) released Axel and its affiliates from certain claims, all as further detailed in

the Fourth NPA Amendment.

                            The Debtor’s Efforts to Obtain DIP Financing

       23.          In connection with the planning for this chapter 11 case, the Debtor reviewed

projected cash flows and made a determination of how much capital would be required to



                                                8
             Case 19-10851-CSS            Doc 10       Filed 04/15/19   Page 9 of 140



effectuate its chapter 11 strategy. In so doing, the Debtor created a budget for its liquidity needs.

(the “DIP Budget”).

       24.          The Debtor then requested financing proposals from both existing lenders and

potential new lenders and reviewed its options for obtaining additional financing whether via

traditional financial institution lenders and alternative lenders. Recognizing that no parties would

be willing to provide financing in the form of unsecured credit repayable as an administrative

expense under section 503(b) of the Bankruptcy Code, nor under the terms of sections 364(a) or

364(b) of the Bankruptcy Code, the Debtor discussed with their pre-petition lenders the prospect

of a new loan on a post-petition basis.

       25.          The Debtor therefore seeks authorization from the Court to enter into the DIP

Credit Agreement in order to obtain the DIP Financing on an interim basis and final basis.

  I.   DIP Credit Agreement

       26.          The Debtor engaged in good faith, arm’s-length negotiations with the DIP

Lender, leading to the terms and conditions contained in DIP Credit Agreement. The significant

terms of the DIP Credit Agreement are as follows:

   Local Rule Requirement                                Description of Provision

 Borrowers                         Nanomech, Inc.

 (Local Rule 4001-2(a)(ii))
 Guarantors                        n/a

 (Local Rule 4001-2(a)(ii))
 DIP Lender                        Michaelson Capital Special Finance Fund II, L.P.

 (Local Rule 4001-2(a)(ii))
 Administrative Agent              Michaelson Capital Special Finance Fund II, L.P.

 (Local Rule 4001-2(a)(ii))




                                                   9
           Case 19-10851-CSS          Doc 10    Filed 04/15/19   Page 10 of 140



Commitment/Availability        $850,000

(Local Rule 4001-2(a)(ii))
Priming                        Yes, except for Permitted Indebtedness.

(Local Rule 4001-2(a)(ii))
Use of Proceeds                Business operations as needed.

(Local Rule 4001-2(a)(ii))
Maturity Date                  July 5, 2019

(Local Rule 4001-2(a)(ii))
Termination Date               N/A

(Local Rule 4001-2(a)(ii))
Interest Rate                  15%

(Local Rule 4001-2(a)(ii))
Default Interest               N/A

(Local Rule 4001-2(a)(ii))
Fees                           Closing Costs of $50,000

(Local Rule 4001-2(a)(ii))
Security                       All Assets (as defined in the Security Agreement).

(Local Rule 4001-2(a)(ii))
Priority                       Priority pursuant to 11 U.S.C. §§ 364(c)(1).

(Local Rule 4001-2(a)(ii))
Adequate Protection            N/A.

(Local Rule 4001-2(a)(i)(E))
Cross-Collateralization        Yes.

(Local Rule 4001-2(a)(i)(A))
Section 552(b)                 Paragraph 5.9 of the Interim Order.

(Local Rule 4001-2(a)(i)(E))
Carve Out                      As contained in the Budget.

(Local Rule 4001-2(a)(i)(F))
Budget                         Attached hereto as Exhibit C

(Local Rule 4001-2(a)(ii))


                                               10
             Case 19-10851-CSS         Doc 10    Filed 04/15/19     Page 11 of 140



 Cash Collateral                  Use of cash collateral in the ordinary course within the Budget
                                  is requested.
 (Local Rule 4001-2(a)(ii))
 DIP Collateral                   Post-petition Assets as defined in the Security Agreement.

 (Local Rule 4001-2(a)(ii))
 Covenants                        Sections VI and VII of DIP Credit and Security Agreement

 (Local Rule 4001-2(a)(ii))
 Events of Default                Section 8.01 of DIP Credit and Security Agreement.

 (Local Rule 4001-2(a)(ii))
 Release,     Waivers,      or N/A
 Limitation of Rights

 (Local Rule 4001-2(a)(i)(B),
 (C)

 Avoidance Actions                DIP liens will only encumber Avoidance Actions upon entry of
                                  Final DIP Order.
 (Local Rule 4001-2(a)(i)(D)


                                           Jurisdiction

       27.          This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware dated as of February 29, 2012. Venue is proper pursuant to 28 U.S.C. §§ 1408

and 1409. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b). The statutory predicates

for the relief requested herein are sections 105, 361, 362, 363 and 364 of the Bankruptcy Code,

Bankruptcy Rules 2002, 4001 and 9014 and Local Rule 4001-2.

                   Proposed Adequate Protection and Use of Cash Collateral

       28.          The Debtor also requests the use of cash collateral in accordance with 11

U.S.C. § 363 in accordance with the Budget for its ordinary business operations.




                                                11
              Case 19-10851-CSS         Doc 10     Filed 04/15/19     Page 12 of 140



                                          Basis for Relief

        29.         Absent the relief requested herein, the Debtor’s ability to conduct business in

the ordinary course would be jeopardized. The Debtor may face interrupted service to customers

which would be an immediate loss of customers and therefore an immediate reduction in value of

the property of the estate.

  I.    Approval Under Section 364(c) of the Bankruptcy Code

        30.         The Debtor proposes to obtain the DIP Financing by providing to the DIP

Lender security interests and liens as set forth above pursuant to section 364(c) of the Bankruptcy

Code.

        31.         The statutory requirement for obtaining postpetition credit under section

364(c) is a finding, made after notice and hearing, that the debtor is “unable to obtain unsecured

credit allowable under section 503(b)(1) of [the Bankruptcy Code].” 11 U.S.C. § 364(c). Section

364(c) financing is appropriate when the trustee or debtor in possession is unable to obtain unsecured

credit allowable as an ordinary administrative claim. See In re L.A. Dodgers LLC, 457 B.R. 308,

312 (Bankr. D. Del. 2011) (denying motion for authorization to enter into postpetition credit facility

where debtors could not prove that they were unable to obtain unsecured credit allowable as an

administrative expense); In re Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (secured

credit under section 364(c)(2) of the Bankruptcy Code is authorized, after notice and hearing, upon

showing that unsecured credit cannot be obtained).

        32.         Courts have articulated a three-part test to determine whether a debtor is

entitled to financing under section 364(c) of the Bankruptcy Code. Specifically, courts look to

whether:




                                                 12
             Case 19-10851-CSS          Doc 10     Filed 04/15/19      Page 13 of 140



       -       the debtor is unable to obtain unsecured credit under section 364(b), i.e., by allowing

       a lender only an administrative claim;

       -       the credit transaction is necessary to preserve the assets of the estate; and

       -       the terms of the transaction are fair, reasonable and adequate, given the

       circumstances of the Debtor and the proposed lender.

L.A. Dodgers, 457 B.R. at 312; see In re Ames Dep’t Stores, 115 B.R. 34, 37-39 (Bankr. S.D.N.Y.

1990); Aqua Assocs., 123 B.R. 192, 195-96 (Bankr. E.D. Pa. 1991). As is fully set forth below the

Debtor has satisfied each of these conditions.

 II.   The Debtor Does Not Have an Alternative to the DIP Financing

       33.          As set forth above, and as the Debtor will show at the Interim Hearing,

financing of the type and in the amount needed in this case was not obtainable on an unsecured

basis. There were no potential sources of postpetition financing for the Debtor, available on an

expedited basis and on reasonable terms, because, among other reasons, there is significant pending

litigation against the Debtor who are in a bankruptcy proceeding. In these circumstances, “[t]he

statute imposes no duty to seek credit from every possible lender before concluding that such credit

is unavailable.” Bray v. Shenandoah Fed. Sav. & Loan Ass’n (In re Snowshoe Co.), 789 F.2d 1085,

1088 (4th Cir. 1986); see In re Phoenix Steel Corp., 39 B.R. 218, 222 (D. Del. 1984) (concluding

the debtor satisfied its burden to show an inability to obtain credit on other terms through time and

effort); see also Ames Dep’t Stores, 115 B.R. at 37.

       34.          A debtor need only demonstrate “by a good faith effort that credit was not

available without” the protections afforded to potential lenders by sections 364(c) and 364(d) of

the Bankruptcy Code. Snowshoe, 789 F.2d at 1088; see In re Antico Mfg. Co., 31 B.R. 103, 105

(Bankr. E.D.N.Y. 1983). Moreover, where there are few lenders likely to be able and willing to



                                                 13
              Case 19-10851-CSS        Doc 10     Filed 04/15/19      Page 14 of 140



extend the necessary credit to a debtor, “it would be unrealistic and unnecessary to require [the

debtor] to conduct . . . an exhaustive search for financing.” In re Sky Valley, Inc., 100 B.R. 107,

113 (Bankr. N.D. Ga. 1988), aff’d, 99 B.R. 117 (N.D. Ga. 1989). Thus, the evidence introduced at

the Interim Hearing to consider the relief requested in the Interim Order will satisfy the

requirement of section 364(c) of the Bankruptcy Code that alternative credit was not available on

an unsecured basis allowable as an administrative claim under section 503(b)(1) of the Bankruptcy

Code.

III.    The DIP Financing is Necessary to Preserve the Assets of the Debtor’s Estate

        35.         The Debtor needs immediate access to financing. Access to substantial credit is

necessary to meet the day-to-day costs associated with operating the Debtor’s business and

preserving value. Access to sufficient cash is therefore critical to the Debtor. A loss of confidence

among suppliers, customers, employees and other interested parties in the Debtor’s ability to access

credit at this crucial time would have a material adverse impact on the Debtor’s operations and its

overall value.

        36.         For these reasons, immediate access to the funds available under the DIP

Credit Agreement is critical to the Debtor. The ongoing smooth operations of the business demands

that the Debtor not be delayed in receiving the beneficial effects of the DIP Financing; any

substantial delay could have the same impact as denial of this Motion.

IV.     The Terms of the DIP Credit Agreement Are Fair, Reasonable, and Appropriate

        37.         The DIP Financing reflects the exercise of the Debtor’s sound and prudent

business judgment. As described above, the Debtor was not able to obtain alternative financing on

an unsecured basis, nor was it able to obtain any financing on terms as favorable as the terms

negotiated with the DIP Lender. Thus, this financing is important to the company and the terms



                                                 14
              Case 19-10851-CSS        Doc 10     Filed 04/15/19     Page 15 of 140



are reasonable in light of the necessity of the additional funding. In the Debtor’s business

judgment, the DIP Financing is the best option available for the Debtor to obtain much-needed

liquidity in the circumstances of this chapter 11 case.

        38.         The DIP Credit Agreement provides that the security interests and

administrative expense claims granted to the DIP Lender are subject to the Carve Out. In Ames

Dep’t Stores, 115 B.R. at 40, the bankruptcy court found that such “carve outs” are not only

reasonable, but are necessary to ensure that official committees and Debtor’s estate will be assured

of the assistance of counsel. Further, ensuring payment of US Trustee quarterly fees also demands

this necessity.

        39.         The terms and conditions of the DIP Credit Agreement are fair and reasonable

and were negotiated by the parties in good faith and at arm’s-length. The interest rate under the

DIP Credit Agreement is within the range of market rates and fair and reasonable in light of the

credit profile of the Debtor, the nature and extent of the DIP Collateral, and the business risks

associated with lending to the Debtor in this chapter 11 case. Because the DIP Credit Agreement

has been negotiated in good faith and at arm’s-length and no consideration is being provided to

any party for obligations arising under the DIP Credit Agreement, other than as disclosed therein,

the Debtor requests that the DIP Credit Agreement be accorded the benefits of section 364(e) of

the Bankruptcy Code.

 V.     Application of the Business Judgment Standard

        40.         As described above, after appropriate investigation and analysis, and given the

exigencies of the circumstances, the Debtor’s management has concluded that alternative credit of

the type and in the amount required by the Debtor is not available on an unsecured basis.

Bankruptcy courts routinely defer to a debtor’s business judgment on most business decisions,



                                                 15
             Case 19-10851-CSS           Doc 10    Filed 04/15/19     Page 16 of 140



including the decision to borrow money, unless such decision fails the arbitrary and capricious

standard. See Trans World Airlines, Inc. v. Travelers Int’l AG (In re Trans World Airlines, Inc.),

163 B.R. 964, 974 (Bankr. D. Del. 1994) (noting that approval of interim loan, receivables facility,

and asset-based facility “reflect[ed] sound and prudent business judgment . . . [was] reasonable

under the circumstances and in the best interest of [the debtor] and its creditors”); In re After Six,

Inc., 154 B.R. 876, 882 (Bankr. E.D. Pa. 1993) (debtor “is entitled to some free reign in fulfilling

its perceived mission of . . . keeping an ongoing business afloat”). Indeed, “[m]ore exacting

scrutiny [of the debtor’s business decisions] would slow the administration of the Debtor’s estate

and increase its cost, interfere with the Bankruptcy Code’s provision for private control of

administration of the estate and threaten the court’s ability to control a case impartially.” Richmond

Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1311 (5th Cir. 1985).

       41.            In general, a bankruptcy court defers to a debtor’s business judgment regarding

the need for and the proposed use of funds, unless such decision is arbitrary and capricious. In re

Curlew Valley Assocs., 14 B.R. 506, 511-13 (Bankr. D. Utah 1981); see After Six, 154 B.R. at

882-83. Courts generally will not second guess a debtor’s business decisions when those decisions

involve “a business judgment made in good faith, upon a reasonable basis, and within the scope

of [its] authority under the [Bankruptcy] Code.” Curlew Valley Assocs., 14 B.R. at 513-14

(footnote omitted).

       42.            The Debtor has exercised sound business judgment in determining that the DIP

Financing is not only appropriate, it is necessary. Furthermore, the Debtor has satisfied the legal

prerequisites to borrow under the DIP Credit Agreement. The terms of the DIP Credit Agreement

are fair and reasonable and are in the best interests of the Debtor’s estate. Accordingly, the Debtor

should be granted authority to enter into the DIP Credit Agreement, and borrow funds on the



                                                  16
             Case 19-10851-CSS          Doc 10      Filed 04/15/19     Page 17 of 140



secured basis described above, establish that it should be granted the authority to pursuant to

section 364(c) of the Bankruptcy Code, and to take the other actions contemplated by the DIP

Credit Agreement and as requested herein.

       43.          Without the liquidity provided by the DIP Credit Agreement, the Debtor may be

unable to pay suppliers, employees, and other constituencies that are essential to the operation of the

business in the ordinary course. The Debtor’s management has exercised its best business judgment

in negotiating the DIP Credit Agreement that is presently before the Court.

VI.    Request for Modification of Automatic Stay

       44.          Section 362 of the Bankruptcy Code provides for an automatic stay upon the

filing of a bankruptcy petition. The proposed DIP Credit Agreement contemplates a modification of

the automatic stay (to the extent applicable), to permit the exercise of all rights and remedies

provided for in the DIP Credit Agreement upon the occurrence and during the continuation of any

Event of Default, provided that prior to the exercise of any enforcement remedies against the DIP

Collateral, the DIP Lender shall be required to give five (5) days’ notice to the Debtor, any official

unsecured creditors’ committee’s counsel, and the U.S. Trustee as provided for in section 3 of the

proposed Interim Order. Provisions of this kind allowing for a modification of the automatic stay are

typically features of postpetition debtor in possession financing facilities and, in the Debtor’s

business judgment, are reasonable under the present circumstances.

VII.   Request for Immediate Interim Relief

       45.          Bankruptcy Rules 4001(b) and 4001(c) provide that a final hearing on a motion

to obtain credit may not be commenced earlier than 14 days after the service of such motion. Upon

request, however, this Court is empowered to conduct a preliminary expedited hearing on the

motion, and to authorize the obtaining and use of credit to the extent necessary to avoid immediate



                                                  17
              Case 19-10851-CSS             Doc 10    Filed 04/15/19   Page 18 of 140



and irreparable harm to a debtor’s estate pending a final hearing. In examining requests for interim

relief under this rule, courts apply the same business judgment standard applicable to other

business decisions. See, e.g., In re Simasko Prod. Co., 47 B.R. 444, 449 (Bankr. D. Colo. 1985).

After the 14-day period, the request for financing is not limited to those amounts necessary to

prevent destruction of the debtor’s business. A debtor is entitled to borrow those amounts that it

believes prudent in the operation of its business. See id. at 449; Ames Dep’t Stores, 115 B.R. at

36.

        46.          Pending the Final Hearing, the Debtor requires immediate use of a portion of

funds provided for in the DIP Credit Agreement for, among other things, the Debtor’s working

capital needs. It is essential that the Debtor immediately has the ability to pay for postpetition

expenses, as well as the prepetition expenses approved in the various first-day orders pending

before this Court, to minimize the damage occasioned by their constrained liquidity.

        47.          Absent immediate use of a portion of the DIP Financing, the Debtor may

become unable to pay ongoing operational expenses and will not be able to continue to make

payments to key constituencies, such as employees, that will be integral to the ordinary operation

of the Debtor’s businesses. Consequently, if interim relief is not obtained, the Debtor’s assets will

be jeopardized immediately and irreparably harmed, to the detriment of the Debtor’s estates, its

creditors, and other parties in interest.

        48.          As noted above, the Debtor is unable to obtain unsecured credit allowable as

an administrative expense under section 503(b)(1) of the Bankruptcy Code in an amount sufficient

to effectuate the sale of its operations. Without the DIP Financing, the Debtor’s objective of

reorganizing these companies may fail. The terms and conditions of the DIP Credit Agreement are

fair and reasonable, and were negotiated by well-represented parties in good faith and at arm’s-



                                                     18
             Case 19-10851-CSS          Doc 10      Filed 04/15/19     Page 19 of 140



length. In these circumstances and, importantly, in light of the risk of possible material irreparable

harm to the Debtor’s operations, the Debtor respectfully submits the granting of the relief requested

by this Motion is warranted.

                                               Notice

       49.          Notice of this Motion will be provided to: (a) the U.S. Trustee; (b) the 20

largest unsecured creditors of the Debtor; (c) any other entity asserting recorded liens against any of

the Debtor’s assets, and their counsel, if known; (d) the Internal Revenue Service and (e) any party

filing a notice pursuant to Bankruptcy Rule 2002; and in compliance with Bankruptcy Rules 4001(b)

and (c) and the Local Rules. The Debtor respectfully submits that, in light of the nature of the relief

requested, no other or further notice need be given.

       WHEREFORE, the Debtor respectfully requests that this Court enter the Interim Order,

substantially in the form attached hereto as Exhibit A, granting the relief requested in this Motion

on an interim basis and such other and further relief as may be just and proper.


                                               GELLERT SCALI BUSENKELL & BROWN LLC

                                               /s/ Ronald S. Gellert
                                               Michael Busenkell (DE 3933)
                                               Ronald S. Gellert (DE 4259)
                                               Evan W. Rassman (DE 6111)
                                               1201 N. Orange Street, Suite 300
                                               Wilmington, DE 19801
                                               Phone: 302-425-5800
                                               mbusenkell@gsbblaw.com
                                               rgellert@gsbblaw.com
                                               erassman@gsbblaw.com

                                               Proposed Counsel for Debtor and Debtor-in-
                                               Possession




                                                  19
Case 19-10851-CSS   Doc 10   Filed 04/15/19   Page 20 of 140



                       Exhibit A

                     (Interim Order)
                  Case 19-10851-CSS      Doc 10    Filed 04/15/19   Page 21 of 140



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:
                                                       Chapter 11
NANOMECH, INC.,
                                                       Case No. 19-10851(CSS )
                   Debtor. *
                                                       RE: _____

    INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364, AND 507 AND
           FED. R. BANKR. P. 2002, 4001 AND 9014 (I) AUTHORIZING DEBTOR
        AND DEBTOR IN POSSESSION TO OBTAIN POST PETITION FINANCING,
    (II) AUTHORIZING THE USE OF CASH COLLATERAL, (III) GRANTING SENIOR
          LIENS AND SUPER-PRIORITY CLAIMS, (IV) GRANTING ADEQUATE
      PROTECTION TO PRE PETITION SECURED LENDERS, (V) MODIFYING THE
              AUTOMATIC STAY; (VI) SCHEDULING A FINAL HEARING,
                      AND (VII) GRANTING RELATED RELIEF

            Upon the motion (the “Motion”) of the above-captioned debtor and debtor in possession

(collectively, the “Debtor”) pursuant to §§ 105, 361, 362, 363, 364(c)(1), 364(c)(2) and

364(c)(3), and 364(d) of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002,

4001, and 9014 of the Federal Rules of Bankruptcy Procedure (as amended, the “Bankruptcy

Rules”), inter alia seeking, among other things:

            (1)    Authorization for the Debtor to obtain post petition financing pursuant to the

terms and conditions of the Loan Documents (as defined in the Senior Secured Debtor In

Possession Term Credit and Security Agreement (hereinafter referred to as the “Agreement”) †by

and among the Debtor and Michaelson Capital Special Finance Fund II L.P., individually and as


*
            The last four digits of the Debtor’s federal tax identification number is 3143. The
            Debtor’s service address for the purpose of this chapter 11 case is: 2447 Technology
            Way, Springdale, AR 72764.
†
      Capitalized terms used herein and not otherwise defined herein shall have the same
meanings ascribed in the Agreement.




5659939.5
                  Case 19-10851-CSS       Doc 10    Filed 04/15/19    Page 22 of 140



collateral agent (“Agent” and “DIP Lender”, and as hereinafter referred to in this Order as the

“Post Petition Lender”), a copy of which is attached hereto as Exhibit 1, and in accordance with

this Order (“Interim Order”), secured by a perfected senior priority security interests in and liens

on the Collateral (as that term is defined in the Agreement) pursuant to §§ 364(c)(2) and

364(c)(3), and 364(d) of the Bankruptcy Code (subject only to the Permitted Encumbrances (as

defined in the Agreement));

            (2)    Authorization for the Debtor to remit on an ongoing basis during the pendency of

this Case any and all collections of any nature or description, including but not limited to,

Collateral proceeds, asset proceeds and payments to the Agent (“Collections”) for application or

deemed application, first to the Pre Petition Note Purchase Obligations (as this term is defined in

the Agreement) until such Pre Petition Note Purchase Obligations are fully repaid and thereafter

to the repayment of all Obligations (as defined in the Agreement and hereafter referred to in this

Order as the Post Petition Obligations;

            (3)    Subordinating any and all liens and claims of Michaelson individually and as

collateral agent for the Prepetition Note Purchasers (as these terms are defined in the Agreement

and hereafter referred to as “Pre Petition Lenders”) to the liens and claims granted to the Agent

for the benefit of the Post Petition Lender;

            (4)    Authorization to grant superpriority administrative claim status, pursuant to

§ 364(c)(1) of the Bankruptcy Code, to the Post Petition Lender with respect to any and all Loans

(as defined in the Agreement) which are advanced by the Post Petition Lender subsequent to the

Petition Date pursuant to the Loan Documents and granting a subordinate and limited super

priority administrative claim status to the Pre Petition Lenders on account of their Prepetition




                                                   2
5659939.5
                  Case 19-10851-CSS       Doc 10     Filed 04/15/19     Page 23 of 140



Note Purchase Obligations (hereinafter defined as the “Pre Petition Obligations”) as adequate

protection);

            (5)    Authorization to provide adequate protection to the Pre Petition Lenders;

            (6)    Authorization to waive the Debtor’s and unsecured creditors rights to assert

claims to surcharge either the Prepetition Note Purchase Collateral (as hereinafter referred to as

the “Pre Petition Collateral”) or Collateral (as defined in the Agreement) arising after the Petition

Date (hereinafter referred to as the “Post Petition Collateral”) pursuant to § 506(c) of the

Bankruptcy Code;

            (7)    Authorization to modify the automatic stay imposed by § 362 of the Bankruptcy

Code to the extent necessary to implement and effectuate the terms and provisions of this Interim

Order to the extent hereinafter set forth;

            (8)    The setting of a final hearing on the Motion (“Final Hearing”) to consider entry of

a final order (the “Final Order”); and

            (9)    Related relief.

            A hearing on the Motion having been held by this Court on April ____, 2019 (the

“Interim Hearing”), and upon the record made by the Debtor at the Interim Hearing, including

the Motion, the declaration and testimony of Benjamin Waisbren, the Debtor’ Chief

Restructuring Officer, in Support of the Motion and the filings and pleadings in the above-

captioned Chapter 11 Case (the “Case”) and the Court having found that the relief requested in

the Motion is in the best interests of the Debtor, its estate, its creditors and other parties in

interest; and appropriate notice of the Motion, the relief requested therein, and the Interim

Hearing (the “Notice”) was appropriate under the circumstances; and the Notice having been

served by the Debtor in accordance with Bankruptcy Rule 4001 on (i) counsel to Michaelson




                                                    3
5659939.5
                 Case 19-10851-CSS      Doc 10     Filed 04/15/19     Page 24 of 140



Capital Special Finance Fund II, L.P.; (ii) the office of the United States Trustee (the “U.S.

Trustee”), (v) the holders of the thirty (30) largest unsecured claims, on a consolidated basis,

against the Debtor’ estates (the “30 Largest Unsecured Creditors”), (vi) the Internal Revenue

Service and applicable state taxing authorities, (vii) all parties which, to the best of the Debtor’s

knowledge, information, and belief, have asserted or may assert a lien in any of the Debtor’

assets; and (viii) all parties who have filed a notice of appearance and request for service of

papers pursuant to Bankruptcy Rule 2002; collectively, the “Noticed Parties”) and the

opportunity for a hearing on the Motion was appropriate and no other notice need be provided;

and after due deliberation sufficient cause appearing therefor;

            THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:

            A.    Petition. On April __, 2019, (the “Petition Date”), the Debtor filed a voluntary

petition under chapter 11 of the Bankruptcy Code.           The Debtor continues to operate its

businesses and manage its properties as debtor-in-possession pursuant to §§ 1107(a) and 1108 of

the Bankruptcy Code.

                  B.     Disposition. The Motion is hereby granted in accordance with the terms

of this Interim Order.

                  C.     Jurisdiction and Venue. The Court has jurisdiction of this proceeding and

the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and 1334. The Motion

is a “core” proceeding as defined in 28 U.S.C. §§ 157(b)(2)(A), (D) and (M). Venue of the Case

and the Motion in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                  D.     Notice. Notice was given in the manner described in the Motion. The

Interim hearing was held pursuant to Bankruptcy Rule 4001(C)(2). Under the circumstances,




                                                  4
5659939.5
            Case 19-10851-CSS          Doc 10    Filed 04/15/19     Page 25 of 140



and as immediate and irreparable loss would be caused to the estate if immediate financing were

not obtained, the parties to which notice was given and the manner of notice was the best

available under the circumstances and constitutes due and sufficient notice.

               E.      Stipulations Between the Debtor, the Post Petition Lender and the Pre

Petition Lenders. Without prejudice to the rights of any creditors’ committee that may be

appointed in this Case under §1102 of the Bankruptcy Code (the “Committee”) or other parties-

in-interest as and to the extent set forth in Section 4.1 of this Interim Order, the Debtor admits,

stipulates, acknowledges and agrees that:

                    (i)    Prepetition Note Purchase Documents. Prior to the commencement of

the Case, the Pre Petition Lenders made loans and advances and provided other financial

accommodations to the Debtor pursuant to the terms and conditions set forth in the Pre Petition

Note Purchase Documents. Copies of the operative Pre Petition Note Purchase Documents are

on file with counsel to the Debtor and available upon reasonable request.

                    (ii)   Prepetition Obligations.     As of Petition Date, the outstanding

Prepetition Obligations due to the Pre Petition Lenders was not less than the principal sum not

less than $10,782,234.00 consisting of principal in the amount of $10,143,577 plus interest, fees

and cost accrued and accruing thereon, expenses (including attorneys’ fees and legal expenses)

and other charges accrued, accruing or chargeable with respect thereto. Subject only to the rights

of a Committee or party in interest, as provided for in Section 4.1 of this Order and the terms of

this Interim Order, the Pre Petition Obligations reflected above constitute allowed, legal, valid,

binding, enforceable and non-avoidable obligations of the Debtor, and are not subject to any

offset, defense, counterclaim, avoidance, recharacterization or subordination pursuant to the

Bankruptcy Code or any other applicable law, and Debtor does not possess, shall not assert,




                                                5
5659939.5
             Case 19-10851-CSS              Doc 10   Filed 04/15/19   Page 26 of 140



hereby forever releases, and is forever barred from bringing any claim, counterclaim, setoff or

defense of any kind, nature or description which would in any way affect the validity,

enforceability and non-avoidability of any of the Pre Petition Obligations or liens and security

interest securing the same described in clause (E)(iii) below.

                    (iii)   Pre Petition Collateral.     As of the Petition Date, the Pre Petition

Obligations were secured pursuant to the Prepetition Note Purchase Documents by valid,

perfected, enforceable and non-avoidable first-priority security interests and liens granted by

Debtor to the Pre Petition Lenders and the Prepetition Note Purchase Collateral Agent under the

Pre Petition Note Purchase Documents, upon all of the Pre Petition Collateral, subject only to the

liens specifically permitted under the Prepetition Note Purchase Documents to the extent that

such security interests, liens or encumbrances were (1) valid, perfected and non-avoidable

security interests, liens or encumbrances existing as of the Petition Date, and (2) senior to and

have not been or are not subject to being subordinated to Pre Petition Lenders’ or the Prepetition

Note Purchase Collateral Agent’s liens on and security interests in the Pre Petition Collateral

under the Prepetition Note Purchase Documents or otherwise avoided, and, in each instance, only

for so long as and to the extent that such encumbrances are and remain senior and outstanding

(hereinafter referred to as the “Permitted Liens”). The Debtor does not possess and will not

assert any claims, counterclaims, setoffs or defenses of any kind, nature or description which

would in any way affect the validity, enforceability and non-avoidability of any of the Pre

Petition Lenders’ or the Prepetition Note Purchase Collateral Agent’s liens, claims or security

interests in the Pre Petition Collateral.

                    (iv)    Proof of Claim.      The acknowledgment by the Debtor of the Pre

Petition Obligations, set forth above, and the liens, rights, priorities and protections granted to or




                                                     6
5659939.5
             Case 19-10851-CSS         Doc 10     Filed 04/15/19      Page 27 of 140



in favor of Pre Petition Lenders and the Prepetition Note Purchase Collateral Agent in respect of

the Pre Petition Collateral as set forth herein and in the Prepetition Note Purchase Documents

shall be deemed a timely filed proof of claim on behalf of Pre Petition Lenders in this Case.

                F.      Findings Regarding the Post Petition Financing.

                      (i)   Post Petition Financing. The Debtor has requested from each of the

Agent and the Post Petition Lender, and the Agent and Post Petition Lender are willing, to extend

certain Loans (as this term is defined in the Loan Documents), advances and other financial

accommodations on the terms and conditions set forth in this Interim Order and the Loan

Documents, respectively.

                     (ii)   Need for Post Petition Financing. The Debtor does not have sufficient

available sources of working capital, including cash collateral, to operate its business in the

ordinary course of business without the financing requested in the Motion to maximize the value

of the assets of the Estate (as defined below) for the benefit of the creditors of the Debtor without

post petition financing. The ability of the Debtor to obtain sufficient working capital and

liquidity through the proposed post petition financing arrangements with the Agent and Post

Petition Lender, as set forth in this Interim Order and the Loan Documents, is vital to the

preservation and maintenance of the going concern value of Debtor. Accordingly, the Debtor

has an immediate need to obtain post petition financing in order to, among other things, permit

the orderly continuation of the operation of its businesses, minimize the disruption of its business

operations, and preserve and maximize the value of the assets of the Debtor’s bankruptcy estate

(as defined under § 541 of the Bankruptcy Code, the “Estate”) in order to maximize the recovery

to all creditors of the Estate.




                                                 7
5659939.5
             Case 19-10851-CSS         Doc 10     Filed 04/15/19     Page 28 of 140



            (iii)      No Credit Available on More Favorable Terms. The Debtor is unable to

procure post petition financing in the form of unsecured credit allowable as an administrative

expense under §§ 364(a), 364(b), or 503(b)(1) of the Bankruptcy Code or in exchange for the

grant of a superpriority administrative expense or junior liens on encumbered property of the

Estate, or liens on property of the Estate not subject to existing liens pursuant to § 364(c)(1),

364(c)(2) or 364(c)(3) of the Bankruptcy Code. Furthermore, Debtor is not able to procure the

necessary financing on terms more favorable than the financing offered by the Agent and Post

Petition Lender pursuant to the Loan Documents.

            (iv)       Budget. The Debtor has prepared and delivered to Agent a thirteen-week

budget (as defined in the Agreement, the “Budget”). This Budget has been reviewed by the

Debtor and its management and sets forth, among other things, the projected cash receipts and

disbursements of the Debtor for the periods covered thereby. The Debtor represents that it

believes the Budget is achievable in accordance with the terms of the Loan Documents and this

Interim Order and will allow the Debtor to operate at all times during the Case. The Agent and

DIP Lender are relying upon the Debtor’s compliance with the Budget (subject to the variances

permitted under Section [7.15(a)] of the Agreement (the “Permitted Variances”) and this Interim

Order in determining to enter into the post petition financing provided for herein.

             (v)       Business Judgment and Good Faith Pursuant to § 364(e). The terms of the

Loan Documents and this Interim Order are fair, just and reasonable under the circumstances, are

ordinary and appropriate for secured financing to a debtor-in-possession, reflect the Debtor’s

exercise of its prudent business judgment consistent with its fiduciary duties, and are supported

by reasonably equivalent value and fair consideration. The terms and conditions of the Loan

Documents and this Interim Order have been negotiated in good faith and at arms’ length by and




                                                 8
5659939.5
                 Case 19-10851-CSS        Doc 10    Filed 04/15/19     Page 29 of 140



among the Debtor and Agent, with all parties being represented by counsel. Any credit extended

under the terms of this Interim Order shall be deemed to have been extended in “good faith” by

the Agent and Post Petition Lender, as that term is used in § 364(e) of the Bankruptcy Code.

               (vi)       Good Cause. The relief requested in the Motion is necessary, essential

and appropriate, and is in the best interest of and will benefit the Debtor, its creditors and its

Estate, as its implementation will, among other things, provide the Debtor with the necessary

liquidity to: (1) minimize disruption to the Debtor’s business and ongoing operations, (2)

preserve and maximize the value of the Debtor’s Estate for the benefit of the Debtor’s creditors,

and (3) avoid immediate and irreparable harm to the Debtor, its creditors, its business, its

employees, and its assets.

               (vii)          Immediate Entry. Sufficient cause exists for immediate entry of this

Interim Order pursuant to Bankruptcy Rule 4001(c)(2). No party appearing in the Case has filed

or made an objection to the relief sought in the Motion or the entry of this Interim Order, or any

objections that were made (to the extent such objections have not been withdrawn, waived,

resolved, or settled) are hereby overruled.

            Based upon the foregoing, and after due consideration and good cause appearing therefor;

            IT IS HEREBY ORDERED THAT:

Section 1.         Authorization and Conditions to Financing.

                   1.1    Motion Granted. The Motion is granted in accordance with Bankruptcy

Rule 4001(c)(2) to the extent provided in this Interim Order.

                   1.2    Authorization to Borrow and Use Loan Proceeds.          Debtor is hereby

authorized and empowered to immediately borrow, obtain Loans, and to incur indebtedness and

other Post Petition Obligations, plus all interest, costs, and fees, accrued or accruing pursuant to




                                                   9
5659939.5
             Case 19-10851-CSS        Doc 10    Filed 04/15/19     Page 30 of 140



the terms of the Loan Documents and to the terms and conditions of this Interim Order during

the period commencing on the date of this Interim Order through and including the entry of the

Final Order (the “Interim Financing Period”). Subject to the terms and conditions contained in

this Interim Order, Debtor shall use the proceeds of the Loans, and other credit and financial

accommodations provided by Agent and Post Petition Lender under the Loan Documents solely

for the payment of the expenses set forth in the Budget and the amounts owing to Agent and Post

Petition Lender in accordance with the terms and conditions of the Loan Documents and this

Interim Order.

                 1.3   Financing Documents.

                       (a)    Authorization. Debtor is hereby authorized to enter into, execute,

deliver, perform, and comply with all of the terms, conditions and covenants of the Loan

Documents.       Upon execution and delivery of the Loan Documents, such agreements shall

constitute valid and binding obligations of the Debtor, enforceable against the Debtor in

accordance with the terms of such Loan Documents and this Interim Order. Subject only to

Section 4.1 of the Order, no obligation, payment, transfer or grant of security under the Loan

Documents or this Interim Order shall be stayed, restrained, voidable, or recoverable under the

Bankruptcy Code or under any applicable law (including, without limitation, under § 502(d) of

the Bankruptcy Code), or be subject to any defense, reduction, setoff, recoupment or

counterclaim.

                       (b)    Approval; Evidence of Borrowing Arrangements.          All terms,

conditions and covenants set forth in the Loan Documents are approved to the extent necessary

to implement the terms and provisions of this Interim Order. All such terms, conditions and

covenants shall be sufficient and conclusive evidence of (a) the borrowing arrangements by and




                                               10
5659939.5
             Case 19-10851-CSS          Doc 10     Filed 04/15/19     Page 31 of 140



among Debtor, Agent and Post Petition Lender, and (b) Debtor’s assumption and adoption of all

of the terms, conditions, and covenants of any of the Loan Documents, for all purposes,

including, without limitation, to the extent applicable, the payment of all Post Petition

Obligations arising thereunder, including, without limitation, all principal, interest, fees and other

expenses, including, without limitation, all of Agent’s and Post Petition Lender’s consultant fees,

professional fees, attorney fees and legal expenses, as more fully set forth in the Loan

Documents; provided that payment of Agent’s and Post Petition Lender’s consultant fees,

professional fees, attorney fees and legal expenses shall be made only in accordance with Section

5.11 of this Interim Order.

               1.4     Payment of Pre Petition Obligations. The Debtor is authorized to repay all

Pre Petition Obligations in accordance with the Loan Documents, the Prepetition Note Purchase

Documents and this Interim Order.

               1.5     Payments and Application of Payments. The Debtor is authorized to make

all payments and transfers of Estate property to the Agent as provided for, permitted and/or

required under any of the Loan Documents which payments and transfers shall not be avoidable

or recoverable from the Agent or the Post Petition Lender under §§ 547, 548, 550, 553 or any

other sections of the Bankruptcy Code, or by reason of any other claim, charge, assessment, or

other liability, whether by application of the Bankruptcy Code, other law or otherwise. All

proceeds of the Pre Petition Collateral or Post Petition Collateral of any nature or description

received by the Debtor, Agent or the Post Petition Lender, and any other amounts or payments of

any nature or description received by the Debtor, Agent or the Post Petition Lender in respect of

the Pre Petition Obligations or Post Petition Obligations, shall be applied or deemed to be

applied first to the repayment in full of the Pre Petition Obligations, and then in repayment of the




                                                 11
5659939.5
             Case 19-10851-CSS        Doc 10     Filed 04/15/19     Page 32 of 140



Post Petition Obligations.   Without limiting the generality of the foregoing, the Debtor is

authorized without further order of this Court to pay or reimburse Agent and the Post Petition

Lender for future costs and expenses, including, without limitation, all professional fees,

consultant fees and legal fees and expenses paid or incurred by the Agent or the Post Petition

Lender in connection with the financing transactions as provided for in the Loan Documents, all

of which shall be and are included as part of the principal amount of the Post Petition

Obligations and secured by the Pre Petition Collateral and Post Petition Collateral. Any and all

funds that exist in the Debtor’s accounts or are due to the Debtor at the conclusion of the Budget

Period which represents receipts in excess of the budgeted disbursement shall be paid by the

Debtor to the Post Petition Lender without offset, counterclaim or defense.

               1.6    Continuation of Pre Petition Procedures. Except to the extent expressly

set forth in the Loan Documents, all pre petition practices and procedures for the payment and

collection of the proceeds of the Pre Petition Collateral, the turnover of cash, the delivery of

Collections or property of any nature or description to the Agent and the Post Petition Lender,

including any control agreements and any other similar lockbox or blocked depository bank

account arrangements, are hereby approved and shall continue without interruption after the

commencement of the Case.


Section 2.     Post Petition Lien; Superpriority Administrative Claim Status.

               2.1    Post Petition Lien.

                      (a)     Post Petition Lien Granting.         To secure repayment and

performance of any and all Post Petition Obligations of the Debtor to the Agent and Post Petition

Lender of whatever kind, nature or description, absolute or contingent, now existing or hereafter

arising, Agent, for the benefit of itself and the Post Petition Lender, shall have and is hereby



                                               12
5659939.5
             Case 19-10851-CSS          Doc 10     Filed 04/15/19     Page 33 of 140



granted, effective as of the Petition Date, valid and perfected first-priority security interests and

liens, superior to all other liens, claims or security interests that any creditor of the Debtor’s

Estate have in the Pre Petition Collateral (but subject to the Permitted Liens), in and upon all of

the Pre Petition Collateral and Post Petition Collateral.

                       (b)     Lien Priority in Collateral. The liens and security interests of

Agent and Post Petition Lender granted under the Loan Documents and this Interim Order in the

Post Petition Collateral and Pre Petition Collateral securing all Post Petition Obligations shall be

first and senior in priority to all other interests and liens of every kind, nature and description,

whether created consensually, by an order of the Court or otherwise, including, without

limitation, liens or interests granted under the Prepetition Note Purchase Documents or in favor

of any third parties in conjunction with §§ 363, 364 or any other sections of the Bankruptcy Code

or other applicable law; provided, however, that Agent’s and Post Petition Lender’s liens on and

security interests in the Pre Petition Collateral and Post Petition Collateral shall be subject only

to Permitted Liens.

                       (c)     Post Petition Lien Perfection.       This Interim Order shall be

sufficient and conclusive evidence of the priority, perfection and validity of the post petition

liens and security interests granted herein (the “Post Petition Liens”), effective as of the Petition

Date, without any further act and without regard to any other federal, state or local requirements

or law requiring notice, filing, acknowledgement, registration, recording or possession of the

Collateral, or other act to validate or perfect such security interest or lien, including without

limitation, control agreements with any financial institution(s) or other depository account

consisting of Collateral (a “Perfection Act”). Notwithstanding the foregoing, if Agent, shall, in

its sole discretion, elect for any reason to file, record or otherwise effectuate any Perfection Act,




                                                 13
5659939.5
             Case 19-10851-CSS          Doc 10     Filed 04/15/19      Page 34 of 140



then Agent is authorized to perform such act, and the Debtor is authorized to perform such act to

the extent necessary or required by Agent, which act or acts shall be deemed to have been

accomplished as of the date and time of entry of this Interim Order notwithstanding the date and

time actually accomplished, and in such event, the subject filing or recording office is authorized

to accept, file or record any document in regard to such act in accordance with applicable law.

Agent may choose to file, record or present a certified copy of this Interim Order in the same

manner as a Perfection Act, which shall be tantamount to a Perfection Act, and, in such event,

the subject filing or recording office is authorized to accept, file or record such certified copy of

this Interim Order in accordance with applicable law. Should Agent so choose and attempt to

file, record or perform a Perfection Act, no defect or failure in connection with such attempt shall

in any way limit, waive or alter the validity, enforceability, attachment, or perfection of the post

petition liens and security interests granted herein by virtue of the entry of this Interim Order.

               2.2     Superpriority Administrative Expenses.

                       (a)     DIP Loans.

                       (1)     For all Post Petition Obligations now existing or hereafter arising

pursuant to this Interim Order, the Loan Documents or otherwise, Agent, for the benefit of itself

and the other Post Petition Lender, is granted an allowed superpriority administrative claim

pursuant to § 364(c)(1) of the Bankruptcy Code, having priority in right of payment over any and

all other obligations, liabilities and indebtedness of Debtor, whether now in existence or

hereafter incurred by Debtor, and over any and all administrative expenses or priority claims of

the kind specified in, or ordered pursuant to, inter alia, §§ 105, 326, 328, 330, 331,503(b),506(c)

(subject to entry of the Final Order), 507(a), 507(b), 364(c)(1), 546(c), 726,1113 or 1114 of the

Bankruptcy Code, whether or not such expenses or claims may become secured by a judgment




                                                 14
5659939.5
                 Case 19-10851-CSS          Doc 10     Filed 04/15/19      Page 35 of 140



lien or other non-consensual lien, levy or attachment, which allowed superpriority administrative

claim shall be payable from and have recourse to all Pre Petition Collateral and Post Petition

Collateral of the Debtor and all proceeds thereof (the “DIP Superpriority Claim”).

                           (2)     The Pre Petition Lenders are hereby granted a DIP Superpriority

Claim, junior only to the Post Petition Lenders on account of their Prepetition Obligations on a

dollar for dollar bases limited to the amount of the Post Petition Obligations.

                           (b)     Excluded Professional Fees.       Notwithstanding anything to the

contrary in this Interim Order, the proceeds of Pre Petition Collateral and Post Petition Collateral

or any Loans, or any other credit or financial accommodations provided under or in connection

with the Loan Documents shall not be used to pay any professional fees or any other fees or

expenses incurred by any professional in connection with any of the following:

                           (i)     an assertion or joinder in any claim, counter-claim, action,

            proceeding, application, motion, objection, defense or other contested matter seeking any

            order, judgment, determination or similar relief: (i) challenging the legality, validity,

            priority, or enforceability of the Pre Petition Obligations or Post Petition Obligations or

            Pre Petition Lenders or Prepetition Note Purchase Collateral Agent’s or Agent’s and/or

            the Post Petition Lender’s liens on perfection on and security interests in the Pre Petition

            Collateral or Post Petition Collateral or (ii) invalidating, setting aside, avoiding or

            subordinating, in whole or in part, the Pre Petition Obligations or the Post Petition

            Obligations and security interests in the Pre Petition Collateral or Post Petition Collateral,

            or (iii) preventing, hindering or delaying the Pre Petition Lenders, the prepetition Note

            Purchase Collateral Agent’s, Agent’s or the Post Petition Lender’s assertion or

            enforcement of any lien, claim, right or security interest or realization upon any Pre




                                                     15
5659939.5
                 Case 19-10851-CSS         Doc 10     Filed 04/15/19      Page 36 of 140



            Petition Collateral or Post Petition Collateral in accordance with the terms and conditions

            of the Loan Documents and this Interim Order;

                           (ii)    a request to use Cash Collateral (as such term is defined in § 363

            of the Bankruptcy Code), except as set forth in the Loan Documents and this Interim

            Order, without the prior written consent of Agent or Post Petition Lender in accordance

            with the terms and conditions of this Interim Order;

                           (iii)   a request for authorization to obtain debtor-in-possession financing

            or other financial accommodations pursuant to § 364(c) or § 364(d) of the Bankruptcy

            Code, other than as provided in the Loan Documents, and this Interim Order, without the

            prior written consent of Agent or the Post Petition Lender;

                           (iv)    the commencement or prosecution of any action or proceeding of

            any claims, causes of action or defenses against the Pre Petition Lenders, the Prepetition

            Note Purchase Collateral Agent, the Agent, the Post Petition Lender or any of their

            respective officers, directors, employees, agents, attorneys, affiliates, successors or

            assigns, including, without limitation, any attempt to recover or avoid any claim or

            interest from the Pre Petition Lenders Agent or the Post Petition Lender under chapter 5

            of the Bankruptcy Code; or

                           (vi)    any act which has or could directly, materially and adversely

            modify or compromise the rights and remedies of Agent or the Post Petition Lender under

            this Interim Order, or which directly results in the occurrence of an Event of Default

            under (and as defined in) the Loan Documents, or this Interim Order.




                                                    16
5659939.5
             Case 19-10851-CSS         Doc 10     Filed 04/15/19      Page 37 of 140



               2.3     Use of Cash Collateral; Adequate Protection.

                       (a)    Authorization to Use Cash Collateral. Subject to the terms and

conditions of this Interim Order, the Loan Documents and in accordance with the Budget

(subject to the Permitted Variances), Debtor shall be and is hereby authorized to use the Cash

Collateral (as defined in § 363 of the Bankruptcy Code) for the period commencing on the date

of this Interim Order and terminating upon the earlier of (i) the date that is the final day of the

Interim Financing Period (as defined below); or (ii) the date on which the Agent delivers an

Enforcement Notice (as defined below) to counsel for the Debtor, counsel for the Committee (if

appointed), and the U.S. Trustee; provided, however, that during the Default Notice Period (as

defined below), the Debtor may use Cash Collateral solely to meet payroll (other than

severance), or as may be agreed upon by the Agent in its discretion (collectively, the “Default

Notice Period Expenses”). Nothing in this Interim Order shall authorize the disposition of any

assets of the Debtor or its Estate outside the ordinary course of business, or the Debtor’s use of

Cash Collateral or other proceeds resulting therefrom, except as expressly permitted in this

Interim Order, the Loan Documents and in accordance with the Budget.

                       (b)    Replacement Liens. As adequate protection for the diminution in

value of their interest in the Pre Petition Collateral (including Cash Collateral) on account of the

Debtor’s use of such Pre Petition Collateral (including Cash Collateral), the subordination of the

Pre Petition Lenders’ and Prepetition Note Purchase Collateral Agent’s priority lien status as

provided for in this Interim Order, and the imposition of the automatic stay (collectively, the

“Diminution in Value”), the Pre Petition Lenders and Prepetition Note Purchase Collateral

Agent, are hereby granted pursuant to §§ 361 and 363 of the Bankruptcy Code, and solely to the

extent of the Diminution in Value, valid, binding, enforceable and perfected replacement liens




                                                17
5659939.5
             Case 19-10851-CSS          Doc 10     Filed 04/15/19     Page 38 of 140



upon and security interests in the Collateral (the “Replacement Liens”), and a super priority

administrative claim pursuant to § 364(c)(1) of the Bankruptcy Code junior and subordinate only

to the DIP Superpriority Claim. The Replacement Liens shall be junior and subordinate only to

the Permitted Liens, and Agent’s and Post Petition Lender’s liens on the Pre Petition Collateral

and Post Petition Collateral, and shall otherwise be senior to all other security interests in, liens

on, or claims against any of the Post Petition Collateral and the Pre Petition Collateral.

                       (c)     Section 507(b) Priority Claims. As additional adequate protection

for the Diminution in Value referenced above, the Pre Petition Lenders and Prepetition Note

Purchase Collateral Agent, are hereby granted as and to the extent provided by § 507(b) of the

Bankruptcy Code, an allowed superpriority administrative expense claim in this Case and any

successor bankruptcy case (the “Adequate Protection Superpriority Claim”). The Adequate

Protection Superpriority Claim shall be junior only to the DIP Superpriority Claim, and shall

otherwise have priority over all administrative expense claims and unsecured claims against

Debtor and its Estate now existing or hereafter arising, of any kind or nature whatsoever.

Section 3.     Default; Rights and Remedies; Relief from Stay.

               3.1     Events of Default. The occurrence of any of the following events shall

constitute an “Event of Default” under this Interim Order: (a) the Debtor’s failure to perform, in

any respect, its obligations under this Interim Order; or (b) an “Event of Default” under the Loan

Documents.

               3.2     Rights and Remedies upon Event of Default. Upon the occurrence of and

during the continuance of any Event of Default, (a) the Debtor shall be bound by all restrictions,

prohibitions and other terms as provided in this Interim Order and the Loan Documents, and (b)

the Agent and the Post Petition Lender shall be entitled to take any act or exercise any right or

remedy (subject to Section 3.4 below) as provided in this Interim Order or the Loan Document,


                                                 18
5659939.5
             Case 19-10851-CSS          Doc 10     Filed 04/15/19    Page 39 of 140



as applicable, including, without limitation, declaring all Post Petition Obligations immediately

due and payable, accelerating the Post Petition Obligations, ceasing to extend Loans on behalf of

Debtor, setting off any Post Petition Obligations with Pre Petition Collateral or Post Petition

Collateral or proceeds in Agent’s possession, and enforcing any and all rights with respect to the

Pre Petition Collateral and Post Petition Collateral. Agent and Post Petition Lender shall have no

obligation to lend or advance any additional funds to or on behalf of Debtor, or provide any other

financial accommodations to Debtor, immediately upon or after the occurrence of an Event of

Default.

               3.3     Expiration of Commitment. Upon the expiration of Debtor’s authority to

borrow and obtain other credit accommodations from Agent and the Post Petition Lender

pursuant to the terms of this Interim Order or any of the Loan Documents (except if such

authority shall be extended with the prior written consent of Agent, which consent shall not be

implied or construed from any action, inaction or acquiescence by Agent or the Post Petition

Lender), unless an Event of Default set forth in Section 3.1 above occurs sooner and the

automatic stay has been lifted or modified pursuant to Section 3.4 of this Interim Order, all of the

Post Petition Obligations shall immediately become due and payable and Agent and Post Petition

Lender shall have no obligation whatsoever to make or extend any loans, advances, provide any

financial or credit accommodations to Debtor or permit the use of Cash Collateral, subject to the

conditions set forth in Section 2.3(a) of this Interim Order.

               3.4     Modification of Automatic Stay. The automatic stay provisions of § 362

of the Bankruptcy Code and any other restriction imposed by an order of the Court or applicable

law are hereby modified without further notice, application or order of the Court to the extent

necessary to permit Agent and Post Petition Lender to perform any act authorized or permitted




                                                 19
5659939.5
             Case 19-10851-CSS         Doc 10     Filed 04/15/19      Page 40 of 140



under or by virtue of this Interim Order or the Loan Documents, as applicable, including, without

limitation, (a) to implement the post petition financing arrangements authorized by this Interim

Order and pursuant to the terms of the Loan Documents, (b) to take any act to create, validate,

evidence, attach or perfect any lien, security interest, right or claim in the Collateral, (c) to

assess, charge, collect, advance, deduct and receive payments with respect to the Post Petition

Obligations, as applicable, including, without limitation, all interests, fees, costs and expenses

permitted under the Loan Documents and apply such payments to the Pre Petition Obligation or

Post Petition Obligations pursuant to any of the Loan Documents and/or this Interim Order, as

applicable, and (d) immediately following the expiration of the Default Notice Period (as defined

herein), to take any action and exercise all rights and remedies provided to it by this Interim

Order, the Loan Documents or applicable law other than those rights and remedies against the

Pre Petition Collateral or Post Petition Collateral as provided in the following sentence. In

addition, and without limiting the foregoing, upon the occurrence of an Event of Default and

after providing five (5) business days (the “Default Notice Period”) prior written notice of the

Default (the “Enforcement Notice”) to (i) counsel for the Debtor, (ii) counsel for the Committee

(if appointed), and (iii) the U.S. Trustee, the Agent, acting on behalf of itself and the Post

Petition Lender, shall be entitled to take any action and exercise all rights and remedies provided

to it by this Interim Order, the Loan Documents or applicable law that Agent may deem

appropriate in its sole discretion to proceed against and realize upon the Pre Petition Collateral or

Post Petition Collateral or any other assets or properties of Debtor’s Estate upon which the

Agent, for the benefit of itself and the applicable Post Petition Lender, has been or may hereafter

be granted liens or security interests to obtain the full and indefeasible repayment of all Post

Petition Obligations. Notwithstanding anything to the contrary, any action that Agent is




                                                 20
5659939.5
             Case 19-10851-CSS          Doc 10     Filed 04/15/19     Page 41 of 140



otherwise permitted to take pursuant to this Interim Order to (i) terminate the commitments

under the Loan Documents, (ii) accelerate the Loans, (iii) liquidate in a commercially reasonable

manner (iv) send blocking notices or activation notices pursuant to the terms of any control

agreement, and (v) repay any amounts owing in respect of the Post Petition Obligations

(including, without limitation, fees, indemnities and expense reimbursements) and, in each case,

shall not require any advance notice to the Debtor. In any hearing regarding any exercise of

rights or remedies (which hearing must take place within the Default Notice Period), the only

issue that may be raised by any party in opposition thereto shall be whether, in fact, an Event of

Default has occurred and is continuing, and the Debtor shall not be entitled to seek relief,

including, without limitation, under § 105 of the Bankruptcy Code, to the extent such relief

would in any way impair or restrict the rights and remedies of the Agent or the Post Petition

Lender set forth in this Interim Order or the Loan Documents. The Court may stay the Agent’s

and the Post Petition Lender’s exercise of rights and remedies only if the Court determines

within the Default Notice Period that an Event of Default has not occurred or is not continuing.

Section 4.     Representations; Covenants; and Waivers.

               4.1     Objections to Pre Petition Obligations. Notwithstanding anything to the

contrary in this Interim Order, any action, claim, defense, complaint, motion or other written

opposition (hereinafter, an “Objection”) that seeks to object to, challenge, contest or otherwise

invalidate or reduce, whether by setoff, recoupment, counterclaim, deduction, disgorgement or

claim of any kind: (a) the existence, validity or amount of the Pre Petition Obligations as of the

Petition Date, or (b) the extent, legality, validity, perfection or enforceability of the Pre Petition

Lender’s or Prepetition Note Purchase Collateral Agent’s pre petition liens and security interests

in the Pre Petition Collateral shall be properly filed with the Court (x) by any Committee or any

party in interest with requisite standing on or before the date of the entry of an order confirming


                                                 21
5659939.5
             Case 19-10851-CSS         Doc 10     Filed 04/15/19     Page 42 of 140



the sale of all, or substantially all of the Debtor’s assets; provided, however, that nothing herein

shall permit any party to challenge the extent or validity of the Post Petition Liens and the Post

Petition Obligations. If any such Objection is timely and properly filed and a final, non-

appealable order is entered by a court of competent jurisdiction sustaining and ordering some or

all of the relief requested in such Objection, nothing in this Interim Order shall prevent the Court

from granting appropriate relief with respect to the Pre Petition Obligations or Agent’s or Post

Petition Lender’s liens on the Pre Petition Collateral, including, without limitation, with respect

to Sections E, 1.3, 1.4, 1.5, 1.6, 2.5, 4.5, 5.6, and 5.11 of this Interim Order. If no Objection is

timely and properly filed, or if an Objection is timely and properly filed but denied, (i) the Pre

Petition Obligations shall be deemed allowed in full, shall not be subject to any setoff,

recoupment, counterclaim, deduction or claim of any kind, and shall not be subject to any further

objection or challenge by any party at any time, and Agent’s and Post Petition Lender’s liens on

and security interest in the Pre Petition Collateral shall be deemed valid, perfected, enforceable,

and non-avoidable for all purposes and enjoy a first and senior priority, subject to Permitted

Liens, and (ii) the Agent and the Post Petition Lender, and each of their respective officers,

directors, employees, attorneys, professionals, successors, and assigns (each in their respective

capacities as such) shall be deemed released and discharged from any and all claims and causes

of action related to or arising out of the Prepetition Note Purchase Documents and shall not be

subject to any further objection or challenge relating thereto or arising therefrom by any party at

any time. Nothing contained in this Section 4.1 or otherwise shall or shall be deemed or

construed to impair, prejudice or waive any rights, claims or protections afforded to Agent or the

Post Petition Lender in connection with all Loans, and any other post petition financial and credit

accommodations provided by Agent and the Post Petition Lender to Debtor in reliance on §




                                                22
5659939.5
             Case 19-10851-CSS         Doc 10     Filed 04/15/19     Page 43 of 140



364(e) of the Bankruptcy Code and in accordance with the terms and provisions of this Interim

Order and any of the Loan Documents.

               4.2     Debtor’s Waivers. At all times during the Case, and whether or not an

Event of Default has occurred, the Debtor irrevocably waives any right that it may have to seek

further authority (a) to use the Cash Collateral of Agent and Post Petition Lender under § 363 of

the Bankruptcy Code, (b) to obtain post petition loans or other financial accommodations

pursuant to §§ 364(c) or 364(d) of the Bankruptcy Code, other than as provided in this Interim

Order or as may be otherwise expressly permitted pursuant to any of the Loan Documents, (c) to

challenge the application of any payments authorized by this Interim Order as pursuant to

§ 506(b) of the Bankruptcy Code, or to assert that the value of the Pre Petition Collateral is less

than the Pre Petition Obligations, (d) to propose, support or have a plan of reorganization or

liquidation that does not provide for the indefeasible payment in cash in full and satisfaction of

all Post Petition Obligations (other than unmatured indemnity obligations for which claims have

not been asserted) on the effective date of such plan in accordance with the terms and conditions

set forth in any of the Loan Documents or (e) to seek relief under the Bankruptcy Code,

including without limitation, under § 105 of the Bankruptcy Code, to the extent any such relief

would in any way restrict or impair the rights and remedies of Agent or the Post Petition Lender

as provided in this Interim Order and/or the Loan Documents or Agent’s or any Post Petition

Lender’s exercise of such rights or remedies (other than to object to the exercise of the rights and

remedies within the Default Notice Period on the grounds set forth in Section 3.4 of this Interim

Order); provided, however, that Agent may otherwise consent in writing, but no such consent

shall be implied from any other action, inaction, or acquiescence by Agent or the Post Petition

Lender.




                                                23
5659939.5
                 Case 19-10851-CSS          Doc 10     Filed 04/15/19    Page 44 of 140



                   4.3     Section 506(c) Claims. No costs or expenses of administration which

have or may be incurred in the Case shall be charged against Agent or the Post Petition Lender,

the Prepetition Note Purchase Collateral Agent or the Pre Petition Lenders, their respective

claims or the collateral pursuant to § 506(c) of the Bankruptcy Code without the prior written

consent of Agent, and no such consent shall be implied from any other action, inaction or

acquiescence by Agent or the Post Petition Lender.

                   4.4     Collateral Rights. Until all Post Petition Obligations and Pre Petition

Obligations shall have been indefeasibly paid and satisfied in full in accordance with the terms of

the Loan Documents:

                           (a)     no other party shall foreclose or otherwise seek to enforce any

            junior lien or claim in Collateral; and

                           (b)     upon and after the declaration of the occurrence of an Event of

            Default and subject to Agent obtaining relief from the automatic stay as provided for

            herein to enforce its rights and remedies against the Pre Petition Collateral or Post

            Petition Collateral, in connection with a liquidation of any of the Pre Petition Collateral

            or Post Petition Collateral, Agent (or any of its employees, agents, consultants,

            contractors or other professionals) shall have the right, at the sole cost and expense of

            Debtor, to: (i) enter upon, occupy and use any real or personal property, fixtures,

            equipment, leasehold interests or warehouse arrangements owned or leased by Debtor

            and (ii) use any and all trademarks, trade names, copyrights, licenses, patents or any other

            similar assets of Debtor, which are owned by or subject to a lien of any third party and

            which are used by Debtor in their businesses. Agent and the Post Petition Lender will be

            responsible for the payment of any applicable fees, rentals, royalties or other amounts due




                                                      24
5659939.5
                 Case 19-10851-CSS         Doc 10    Filed 04/15/19     Page 45 of 140



            such lessor, licensor or owner of such property for the period of time that Agent actually

            uses the equipment or the intellectual property (but in no event for any accrued and

            unpaid fees, rentals or other amounts due for any period prior to the date that Agent

            actually occupies or uses such assets or properties or for any fees, rentals or other

            amounts that may become due following the end of Agent’s occupation or use).

                   4.5    Releases.

                          In consideration of the Loans being made by the Agent and Post Petition

Lender to the Debtor pursuant to the provisions of the Loan Documents and this Interim Order,

Debtor on behalf of itself and its successors and assigns, (the “Releasor”), shall, forever release,

discharge and acquit the Pre Petition Lender and the Prepetition Note Purchase Collateral Agent

and their respective successors and assigns, and their present and former shareholders, partners,

affiliates, subsidiaries, divisions, predecessors, directors, officers, attorneys, employees and other

representatives in their respective capacities as such (collectively, the “Pre Petition Releasees”)

of and from any and all claims, demands, liabilities, responsibilities, disputes, remedies, causes

of action, indebtedness and obligations, of every kind, nature and description, including, without

limitation, any so-called “lender liability” claims or defenses, that Releasor had, have or

hereafter can or may have against Pre Petition Releasees as of the date hereof, in respect of

events that occurred on or prior to the date hereof with respect to the Debtor, the Pre Petition

Obligations, the Prepetition Note Purchase Documents and any Loans or other financial

accommodations made by Pre Petition Lenders to Debtor pursuant to any of the Prepetition Note

Purchase Documents. In addition, upon the repayment of all Post Petition Obligations owed to

the Agent and the Post Petition Lender by the Debtor and termination of the rights and

obligations arising under the Loan Documents (which payment and termination shall be on terms




                                                    25
5659939.5
             Case 19-10851-CSS         Doc 10     Filed 04/15/19    Page 46 of 140



and conditions acceptable to the Agent), the Agent and the Post Petition Lender shall be released

from any and all obligations, liabilities, actions, duties, responsibilities and causes of action

arising or occurring in connection with or related to the Loan Documents, this Interim Order or

the Final Order.

Section 5.     Other Rights and Post Petition Obligations.

               5.1     No Modification or Stay of This Interim Order. Notwithstanding (a) any

stay, modification, amendment, supplement, vacating, revocation or reversal of this Interim

Order, the Loan Documents or any term hereunder or thereunder, (b) the failure to obtain a Final

Order pursuant to Bankruptcy Rule 4001(c)(2), or (c) the dismissal or conversion of this Case

(each, a “Subject Event”), (x) the acts taken by the Agent and the Post Petition Lender in

accordance with this Interim Order, and (y) the Post Petition Obligations incurred or arising prior

to Agent’s actual receipt of written notice from Debtor expressly describing the occurrence of

such Subject Event shall, in each instance, be governed in all respects by the original provisions

of this Interim Order, and the acts taken by Agent and Post Petition Lender in accordance with

this Interim Order, and the liens granted to Agent and Post Petition Lender in the Collateral, and

all other rights, remedies, privileges, and benefits in favor of Agent and each Post Petition

Lender pursuant to this Interim Order and any of the Loan Documents shall remain valid and in

full force and effect pursuant to§ 364(e) of the Bankruptcy Code. For purposes of this Interim

Order, the term “appeal”, as used in § 364(e) of the Bankruptcy Code, shall be construed to mean

any proceeding for reconsideration, amending, rehearing, or re-evaluating this Interim Order by

this Court or any other tribunal.

               5.2     Power to Waive Rights; Duties to Third Parties. Agent and Post Petition

Lender shall have the right to waive any of the terms, rights and remedies provided or

acknowledged in this Interim Order that are in favor of Agent and Post Petition Lender (the “DIP


                                                26
5659939.5
             Case 19-10851-CSS         Doc 10     Filed 04/15/19    Page 47 of 140



Lender Rights”), and shall have no obligation or duty to any other party with respect to the

exercise or enforcement, or failure to exercise or enforce, the DIP Lender Right(s). Any waiver

by Agent of the DIP Lender Rights shall not be or constitute a continuing waiver. Any delay in

or failure to exercise or enforce the DIP Lender Right shall neither constitute a waiver of such

DIP Lender Right, subject Agent or the Post Petition Lender to any liability to any other party,

nor cause or enable any party other than the Debtor to rely upon or in any way seek to assert as a

defense to any obligation owed by the Debtor to Agent or the Post Petition Lender.

               5.3     Disposition of Collateral. Debtor shall not sell, transfer, lease, encumber

or otherwise dispose of any portion of the Collateral, other than pursuant to the terms of the Loan

Documents and the Budget, without the prior written consent of Agent (and no such consent

shall be implied, from any other action, inaction or acquiescence by the Agent or the Post

Petition Lender) and, in each case, an order of this Court.

               5.4     Inventory. Debtor shall not, without the consent of the Agent and Post

Petition Lender, (a) enter into any agreement to return any inventory to any of their creditors for

application against any pre petition indebtedness under any applicable provision of § 546 of the

Bankruptcy Code, or (b) consent to any creditor taking any setoff against any of its pre petition

indebtedness based upon any such return pursuant to § 553(b)(1) of the Bankruptcy Code or

otherwise.

               5.5     Reservation of Rights.     The terms, conditions and provisions of this

Interim Order are in addition to and without prejudice to the rights of Agent and each Post

Petition Lender to pursue any and all rights and remedies under the Bankruptcy Code, the Loan

Documents or any other applicable agreement or law, including, without limitation, rights to seek

adequate protection and/or additional or different adequate protection, to seek relief from the




                                                27
5659939.5
             Case 19-10851-CSS           Doc 10     Filed 04/15/19     Page 48 of 140



automatic stay, to seek an injunction, to oppose any request for use of cash collateral or granting

of any interest in the Collateral, as applicable, or priority in favor of any other party, to object to

any sale of assets, and to object to applications for allowance and/or payment of compensation of

professionals or other parties seeking compensation or reimbursement from the Estate.

               5.6     Binding Effect.

                       (a)     The provisions of this Interim Order and the Loan Documents, the

Post Petition Obligations, the Adequate Protection Superpriority Claim, the DIP Loan

Superpriority Claim and any and all rights, remedies, privileges and benefits in favor of each of

the Agent, the Prepetition Note Purchase Collateral Agent, and the Post Petition Lender and the

Pre Petition Lenders provided or acknowledged in this Interim Order, and any actions taken

pursuant thereto, shall be effective immediately upon entry of this Interim Order notwithstanding

Bankruptcy Rules 4001(a)(3), 6004(h) and 7062, shall continue in full force and effect, and shall

survive entry of any such other order, including without limitation any order which may be

entered confirming any plan of reorganization, converting this Case to any other chapter under

the Bankruptcy Code, or dismissing this Case.

                       (b)     Any order dismissing this Case under § 1112 of the Bankruptcy

Code or otherwise shall be deemed to provide (in accordance with §§ 105 and 349 of the

Bankruptcy Code) that (a) the DIP Superpriority Claim and Agent’s and Post Petition Lender’s

liens on and security interests in the Collateral and all other claims, liens, adequate protections

and other rights granted pursuant to the terms of this Interim Order shall continue in full force

and effect notwithstanding such dismissal until the Obligations are indefeasibly paid and

satisfied in full, and the Commitments are terminated and (b) this Court shall retain jurisdiction,




                                                  28
5659939.5
              Case 19-10851-CSS        Doc 10    Filed 04/15/19     Page 49 of 140



notwithstanding such dismissal, for the purposes of enforcing all such claims, liens, protections

and rights.

                      (c)     In the event this Court modifies any of the provisions of this

Interim Order or the Loan Documents following a Final Hearing, such modifications shall not

affect the rights or priorities of Agent, the Prepetition Note Purchase Collateral Agent, the Post

Petition Lender and the Pre Petition Lender pursuant to this Interim Order with respect to the

Collateral or any portion of the Obligations which arises or is incurred or is advanced prior to

such modifications, and this Interim Order shall otherwise remain in full force and effect to such

extent.

                      (d)     This Interim Order shall be binding upon Debtor, all parties in

interest in this Case and their respective successors and assigns, including any trustee or other

fiduciary appointed in this Case or any subsequently converted bankruptcy case of Debtor. This

Interim Order shall also inure to the benefit of the Debtor, the Agent, the Prepetition Note

Purchase Collateral Agent, the Post Petition Lender and the Pre Petition Lenders and each of

their respective successors and assigns.

               5.7    Restrictions on Cash Collateral Use, Additional Financing, Plan

Treatment.

                      (a)     All Loans and other financial accommodations under the Loan

Documents are made in reliance on this Interim Order and there shall not at any time be entered

in this Case, or in any subsequently converted case under chapter 7 of the Bankruptcy Code, any

order (other than the Final Order) which (a) authorizes the use of cash collateral of Debtor in

which the Agent, the Prepetition Note Purchase Collateral Agent, the Post Petition Lender or the

Pre Petition Lenders have an interest, or the sale, lease, or other disposition of property of the




                                                29
5659939.5
             Case 19-10851-CSS         Doc 10     Filed 04/15/19     Page 50 of 140



Debtor’s Estate in which the Agent, the Prepetition Note Purchase Collateral Agent and the Post

Petition Lender or Pre Petition Lenders have a lien or security interest, except as expressly

permitted hereunder or in the Loan Documents, or (b) authorizes under § 364 of the Bankruptcy

Code the obtaining of credit or the incurring of indebtedness secured by a lien or security interest

which is equal or senior to a lien or security interest in property in which Agent or the Post

Petition Lender hold a lien or security interest, or which is entitled to priority administrative

claim status which is equal or superior to that granted to the Agent, the Prepetition Note

Purchase Collateral Agent, the Post Petition Lender and the Pre Petition Lenders herein; unless,

in each instance (x) Agent shall have given its express prior written consent with respect thereto,

no such consent being implied from any other action, inaction or acquiescence by the Agent, the

Prepetition Note Purchase Collateral Agent, the Post Petition Lender or the Pre Petition Lender,

or (y) such other order requires that all Post Petition Obligations shall first be indefeasibly paid

and satisfied in full in accordance with the terms of any of the Loan Documents (other than

unmatured indemnity obligations for which claims have not been asserted), including, without

limitation, all debts and obligations of Debtor to the Agent, the Prepetition Note Purchase

Collateral Agent, the Post Petition Lender or the Pre Petition Lender which arise or result from

the obligations, loans, security interests and liens authorized herein, on terms and conditions

acceptable to the Agent and the Prepetition Note Purchase Collateral Agent and Pre Petition

Lenders. The security interests and liens granted to or for the benefit of the Agent, the Post

Petition Lender, the Prepetition Note Purchase Collateral Agent and the Pre Petition Lenders

hereunder and the rights of the Agent, the Prepetition Note Purchase Collateral Agent, the Post

Petition Lender and Prep Petition Lenders pursuant to this Interim Order and the Loan

Documents with respect to the Post Petition Obligations and Pre Petition Obligations, the Pre




                                                30
5659939.5
              Case 19-10851-CSS          Doc 10     Filed 04/15/19    Page 51 of 140



Petition Collateral and the Post Petition Collateral are cumulative and shall not be altered,

modified, extended, impaired, or affected by any plan of reorganization or liquidation of Debtor,

unless Agent and Post Petition Lender shall expressly consent in writing that the Post Petition

Obligations shall not be repaid in full upon confirmation thereof, shall continue after

confirmation and consummation of any such plan.

                  5.8    No Owner/Operator Liability. Subject to the entry of the Final Order

granting such relief, neither the Agent nor the Post Petition Lender shall be deemed to be in

control of the operations of the Debtor or to be acting as a “responsible person” or “owner or

operator” with respect to the operation or management of the Debtor (as such terms, or any

similar terms, are used in the United States Comprehensive Environmental Response,

Compensation and Liability Act, 29 U.S.C. §§ 9601 et seq., as amended, or any similar federal or

state statute).

                  5.9    Marshalling. Subject to entry of the Final Order granting such relief, in no

event shall Agent or the Post Petition Lender be subject to the equitable doctrine of

“marshalling” or any similar doctrine with respect to the Collateral. Agent and Post Lender shall

be entitled to all of the rights and benefits of § 552(b) of the Bankruptcy Code, and, subject to

entry of the Final Order, the “equities of the case” exception under § 552(b) of the Bankruptcy

Code shall not apply to Agent or the Post Lender with respect to proceeds, products, offspring or

profits of any of the Collateral, as applicable.

                  5.10   Right to Credit Bid. Agent, on behalf of itself and the Post Petition

Lender, the Prepetition Note Purchase Collateral Agent, and the Pre Petition Lender, in order of

priority, shall have the right to “credit bid” the amount of its and their liens that are Obligations

arising under the terms of any of the Loan Documents or Pre Petition Obligations arising under




                                                   31
5659939.5
             Case 19-10851-CSS         Doc 10        Filed 04/15/19   Page 52 of 140



the Prepetition Note Purchase Documents during any sale of all or substantially all of the

Debtor’s assets, including, without limitation, sales occurring pursuant to § 363 of the

Bankruptcy Code or included as part of any restructuring plan subject to confirmation under

§ 1129(b)(2)(A)(ii)-(iii) of the Bankruptcy Code.

               5.11    Payment and Review of Lender Fees and Expenses. Debtor shall pay all

fees, that may be reasonably required or necessary for the Debtor’s performance of its

obligations under the Loan Documents, including, without limitation, the non-refundable

payment to the Agent and Post Petition Lender of the reasonable fees and expenses (including,

without limitations, professional fees and legal fees and expenses) set forth in the Loan

Documents whether incurred before or after the Petition Date; provided, that Debtor shall pay all

such reasonable fees and expenses within five (5) business days of delivery of a statement or

invoice for such fees and expenses (it being understood that such statements or invoices shall not

be required to be maintained in accordance with the U.S. Trustee Guidelines, nor shall any such

counsel or other professional be required to file any interim or final fee applications with the

Court or otherwise seek Court’s approval of any such payments) to the Debtor, the U.S. Trustee

and the Committee, unless, within such five (5) business days of delivery of a statement or

invoice for such fees and expenses, the Debtor, the U.S. Trustee or the Creditors’ Committee

serve a written objection upon the requesting party, in which case, the Debtor shall pay only such

amounts that are not the subject of any objection and the withheld amount subsequently agreed

by the parties or ordered by the Court to be paid.

               5.12    Limited Effect.    In the event of a conflict between the terms and

provisions of any of the Loan Documents and this Interim Order, the terms and provisions of this




                                                32
5659939.5
                Case 19-10851-CSS       Doc 10     Filed 04/15/19     Page 53 of 140



Interim Order shall govern, interpreted as most consistent with the terms and provisions of the

Loan Documents.

                  5.13   Retention of Jurisdiction. The Court retains jurisdiction and power with

respect to all matters arising from or related to the implementation or interpretation of this

Interim Order, the Agreement, and any of the Loan Documents.

Section 6.        Final Hearing and Response Dates.

            The Final Hearing on the Motion pursuant to Bankruptcy Rule 4001(c)(2) is scheduled

for April ___, 2019, at _________ before this Court. The Debtor shall promptly mail copies of

this Interim Order to the Noticed Parties, and to any other party that has filed a request for

notices with this Court and to any Committee after same has been appointed, or such

Committee’s counsel, if same shall have filed a request for notice. The Debtor may serve the

Motion and the Interim Order without the exhibits attached thereto as such exhibits are

voluminous and shall be made available free of charge at the office of Debtor’s counsel. Such

notice is deemed good and sufficient and that no further notice need be given. Any party in

interest objecting to the relief sought at the Final Hearing shall serve and file written objections,

which objections shall be served upon (a) proposed counsel to the Debtor, Gellert Scali

Busenkell & Brown LLC, 1201 North Orange Street, 3rd Floor, Wilmington, DE 19801 Attn:

Michael G. Busenkell, Esquire, Fax: (302) 425-5814; (b) counsel for the Post Petition Lender,

the Agent and the Prepetition Note Purchase Collateral Agent Otterbourg, P.C., 230 Park

Avenue, New York, New York 10169-0075; Attn: Jonathan N. Helfat, Esq., Fax: (212) 682-

6104; and (c) the U.S. Trustee; and shall be filed with the Clerk of the United States Bankruptcy

Court for the District of Delaware, in each case, to allow actual receipt of the foregoing no later

than 4:00 p.m., prevailing Eastern time, on ________________, 2019.




                                                 33
5659939.5
                Case 19-10851-CSS   Doc 10    Filed 04/15/19   Page 54 of 140




Dated: Wilmington, Delaware

            ____________, 2019


                                             UNITED STATES BANKRUPTCY JUDGE




                                             34
5659939.5
            Case 19-10851-CSS   Doc 10    Filed 04/15/19   Page 55 of 140




                                  EXHIBIT 1


                                Loan Documents




                                         35
5659939.5
Case 19-10851-CSS   Doc 10   Filed 04/15/19   Page 56 of 140



                         Exhibit B

       (DIP Credit Agreement and Security Agreement)
             Case 19-10851-CSS    Doc 10     Filed 04/15/19   Page 57 of 140




               SENIOR SECURED DEBTOR-IN-POSSESSION TERM CREDIT
                           AND SECURITY AGREEMENT

                              Dated as of April [__], 2019

                                         among

                                  NANOMECH, INC.,
                                    as the Borrower

                MICHAELSON CAPITAL SPECIAL FINANCE FUND II, L.P.
                                   as Agent,

                                           and

                                 The Lenders Party Hereto




5651740.11
                   Case 19-10851-CSS                          Doc 10               Filed 04/15/19              Page 58 of 140



                                                                 Table of Contents

                                                                                                                                                          Page

Article I DEFINITIONS AND ACCOUNTING TERMS ............................................................................ 1
           1.01           Defined Terms ................................................................................................................. 1
           1.02           Other Interpretive Provisions......................................................................................... 20
           1.03           Accounting Terms ......................................................................................................... 21
           1.04           Rounding ....................................................................................................................... 21
           1.05           Times of Day ................................................................................................................. 21

Article II THE LOANS ............................................................................................................................... 21
           2.01           Initial Term Loans and Delayed Draw Term Loans ...................................................... 21
           2.02           Borrowings of Loans ..................................................................................................... 22
           2.03           Reserved ........................................................................................................................ 23
           2.04           Repayment of Loans ...................................................................................................... 23
           2.05           Optional Prepayments.................................................................................................... 23
           2.06           Reserved ........................................................................................................................ 23
           2.07           Reserved ........................................................................................................................ 23
           2.08           Interest ........................................................................................................................... 24
           2.09           Fees ................................................................................................................................ 24
           2.10           Computation of Interest and Fees .................................................................................. 24
           2.11           Evidence of Debt ........................................................................................................... 24
           2.12           Payments Generally; Agent’s Clawback ....................................................................... 25
           2.13           Sharing of Payments by Lenders ................................................................................... 26
           2.14           Settlement Amongst Lenders......................................................................................... 26
           2.15           Priority and Liens .......................................................................................................... 27
           2.16           No Discharge; Survival of Claims ................................................................................. 27

Article III INCREASED COSTS................................................................................................................ 27
           3.01           Increased Costs .............................................................................................................. 27

Article IV CONDITIONS PRECEDENT TO THE CLOSING DATE ...................................................... 28
           4.01           Conditions Precedent to the Occurrence of the Closing Date and to the Making
                          of the Initial Term Loans ............................................................................................... 28
           4.02           Conditions Precedent to Delayed Draw Term Loans .................................................... 31

Article V REPRESENTATIONS AND WARRANTIES ........................................................................... 32
           5.01           Existence, Qualification and Power............................................................................... 32
           5.02           Authorization; No Contravention .................................................................................. 32
           5.03           Governmental Authorization; Other Consents .............................................................. 32
           5.04           Binding Effect................................................................................................................ 32
           5.05           Financial Statements; No Material Adverse Effect ....................................................... 33
           5.06           Litigation ....................................................................................................................... 33
           5.07           Ownership of Property; Liens........................................................................................ 33
           5.08           Environmental Compliance ........................................................................................... 34
           5.09           Insurance........................................................................................................................ 34
           5.10           Taxes.............................................................................................................................. 35
           5.11           ERISA Event ................................................................................................................. 35


                                                                               i
5651740.11
                 Case 19-10851-CSS                         Doc 10            Filed 04/15/19                 Page 59 of 140



          5.12         Subsidiaries; Equity Interests ........................................................................................ 35
          5.13         Margin Regulations; Investment Company Act ............................................................ 35
          5.14         Disclosure ...................................................................................................................... 35
          5.15         Compliance with Laws .................................................................................................. 36
          5.16         Intellectual Property; Licenses, Etc ............................................................................... 36
          5.17         Labor Matters ................................................................................................................ 36
          5.18         Security Documents....................................................................................................... 36
          5.19         Orders ............................................................................................................................ 36
          5.20         Brokers .......................................................................................................................... 36
          5.21         Material Contracts ......................................................................................................... 37
          5.22         Foreign Assets Control Regulations, Anti-Money Laundering and Counter-
                       Terrorism ....................................................................................................................... 37
          5.23         Foreign Corrupt Practices .............................................................................................. 37

Article VI AFFIRMATIVE COVENANTS ............................................................................................... 37
          6.02         Certificates; Other Information...................................................................................... 37
          6.03         Notices ........................................................................................................................... 38
          6.04         Payment of Obligations ................................................................................................. 39
          6.05         Preservation of Existence, Etc ....................................................................................... 39
          6.06         Maintenance of Properties ............................................................................................. 39
          6.07         Maintenance of Insurance .............................................................................................. 39
          6.08         Compliance with Laws .................................................................................................. 40
          6.09         Books and Records; Accountants .................................................................................. 40
          6.10         Inspection Rights ........................................................................................................... 40
          6.11         Use of Proceeds ............................................................................................................. 40
          6.12         Chief Restructuring Officer ........................................................................................... 40
          6.13         Milestones...................................................................................................................... 41
          6.14         Information Regarding the Collateral ............................................................................ 42
          6.15         Cash Management ......................................................................................................... 42
          6.16         Environmental Laws ...................................................................................................... 42
          6.17         Further Assurances ........................................................................................................ 42
          6.18         Compliance with Terms of Material Leases .................................................................. 42
          6.19         Material Contracts ......................................................................................................... 42
          6.20         First Day Orders ............................................................................................................ 43

Article VII NEGATIVE COVENANTS..................................................................................................... 43
          7.01         Liens .............................................................................................................................. 43
          7.02         Investments .................................................................................................................... 43
          7.03         Indebtedness; Disqualified Stock .................................................................................. 43
          7.04         Fundamental Changes.................................................................................................... 43
          7.05         Dispositions ................................................................................................................... 43
          7.06         Restricted Payments ...................................................................................................... 43
          7.07         Prepayments of Indebtedness and Payments of Certain Indebtedness .......................... 43
          7.08         Change in Nature of Business........................................................................................ 43
          7.09         Transactions with Affiliates........................................................................................... 43
          7.10         Burdensome Agreements ............................................................................................... 44
          7.11         Use of Proceeds ............................................................................................................. 44
          7.12         Amendment of Material Documents ............................................................................. 44
          7.13         Fiscal Year ..................................................................................................................... 45
          7.14         Deposit Accounts........................................................................................................... 45



                                                                           ii
5651740.11
                   Case 19-10851-CSS                        Doc 10            Filed 04/15/19                 Page 60 of 140



           7.15          Financial Covenants ...................................................................................................... 45

Article VIII EVENTS OF DEFAULT AND REMEDIES ......................................................................... 45
           8.01          Events of Default ........................................................................................................... 45
           8.02          Remedies Upon Event of Default .................................................................................. 49
           8.03          Application of Funds ..................................................................................................... 49

Article IX THE AGENT ............................................................................................................................. 50
           9.01          Appointment and Authority ........................................................................................... 50
           9.02          Rights as a Lender ......................................................................................................... 51
           9.03          Exculpatory Provisions .................................................................................................. 51
           9.04          Reliance by Agent ......................................................................................................... 52
           9.05          Delegation of Duties ...................................................................................................... 52
           9.06          Resignation of Agent ..................................................................................................... 52
           9.07          Non-Reliance on Agent and Other Lenders................................................................... 53
           9.08          Collateral and Guaranty Matters.................................................................................... 53
           9.09          Notice of Transfer.......................................................................................................... 54
           9.10          Agency for Perfection.................................................................................................... 54
           9.11          Indemnification of Agent............................................................................................... 54
           9.12          Relation among Lenders ................................................................................................ 54

Article X MISCELLANEOUS ................................................................................................................... 54
           10.01         Amendments, Etc........................................................................................................... 54
           10.02         Notices; Effectiveness; Electronic Communications..................................................... 55
           10.03         No Waiver; Cumulative Remedies ................................................................................ 56
           10.04         Expenses; Indemnity; Damage Waiver ......................................................................... 56
           10.05         Payments Set Aside ....................................................................................................... 57
           10.06         Successors and Assigns ................................................................................................. 58
           10.07         Pre-Petition Obligations ................................................................................................ 61
           10.08         Right of Setoff ............................................................................................................... 61
           10.09         Interest Rate Limitation ................................................................................................. 62
           10.10         Counterparts; Integration; Effectiveness ....................................................................... 62
           10.11         Survival.......................................................................................................................... 62
           10.12         Severability .................................................................................................................... 62
           10.13         Reserved ........................................................................................................................ 62
           10.14         Governing Law; Jurisdiction; Etc .................................................................................. 62
           10.15         Waiver of Jury Trial ...................................................................................................... 64
           10.16         No Advisory or Fiduciary Responsibility ...................................................................... 64
           10.17         USA PATRIOT Act Notice ........................................................................................... 64
           10.18         Foreign Asset Control Regulations................................................................................ 65
           10.19         Foreign Corrupt Practices Act ....................................................................................... 65
           10.20         Time of the Essence....................................................................................................... 65
           10.21         Additional Waivers ........................................................................................................ 65
           10.22         No Strict Construction ................................................................................................... 66
           10.23         Attachments ................................................................................................................... 66
           10.24         Orders Govern ............................................................................................................... 66

Article XI GRANT AND PERFECTION OF SECURITY INTEREST .................................................... 66
           11.01         Grant of Security Interest .............................................................................................. 66



                                                                            iii
5651740.11
                 Case 19-10851-CSS                  Doc 10          Filed 04/15/19              Page 61 of 140



         11.02      Perfection of Security Interests...................................................................................... 68
         11.03      Special Provisions Regarding Collateral ....................................................................... 71




                                                                  iv
5651740.11
             Case 19-10851-CSS         Doc 10     Filed 04/15/19      Page 62 of 140



SCHEDULES

Schedule 1.01(P)      Permitted Holders
Schedule 2.01         Commitments and Applicable Percentages
Schedule 5.01         Loan Parties Organizational Information
Schedule 5.08(b)(1)   Owned Real Estate
Schedule 5.08(b)(2)   Leased Real Estate
Schedule 5.13         Subsidiaries; Other Equity Investments
Schedule 5.22         Material Contracts
Schedule 6.03         Material Leases
Schedule 7.01         Existing Liens
Schedule 7.02         Existing Investments
Schedule 7.03         Existing Indebtedness
Schedule 10.02        Agent’s Office; Certain Addresses for Notices
Schedule 11.02(d)     Deposit Accounts
Schedule 11.02(e)     Investment Property
Schedule 11.02(f)     Letter of Credit Rights, etc.
Schedule 11.02(g)     Commercial Tort Claims
Schedule 11.02(h)     Third Parties in Possession of Collateral



EXHIBITS

Exhibit A      Form of Assignment and Assumption
Exhibit B      Form of Committed Loan Notice
Exhibit C      Form of Compliance Certificate
Exhibit E      Form of Interim Order
Exhibit F      Form of Note




                                                 v
5651740.11
              Case 19-10851-CSS             Doc 10      Filed 04/15/19        Page 63 of 140



         SENIOR SECURED DEBTOR-IN-POSSESSION TERM CREDIT AND SECURITY
                                  AGREEMENT

        This SENIOR SECURED DEBTOR-IN-POSSESSION TERM CREDIT AND SECURITY
AGREEMENT (“Agreement”) is entered into as of April [__], 2019 by and among NANOMECH,
INC., a Delaware corporation and a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy
Code (the “Borrower”), any Person who from time to time becomes a party hereto as a guarantor after the
date hereof (collectively, “Guarantors” and individually, a “Guarantor”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”) and Michaelson Capital Special
Finance Fund II, L.P., a Delaware limited partnership (“Michaelson”), as administrative and collateral
agent (the “Agent”).

        WHEREAS, on April 15, 2019 (the “Petition Date”), the Borrower (in such capacity, the
“Debtor”) filed a voluntary petition with the Bankruptcy Court initiating a case pending under Chapter 11
of the Bankruptcy Code (the “Case”) and have continued in the possession of their assets and in the
management of their businesses pursuant to Sections 1107 and 1108 of the Bankruptcy Code; and

        WHEREAS, the Borrower has applied to the Lenders for a term loan facility in an aggregate
principal amount of $850,000;

         NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:

                                          ARTICLE I
                             DEFINITIONS AND ACCOUNTING TERMS

         1.01    Defined Terms. As used in this Agreement, the following terms shall have the meanings
set forth below:

         “Account” means “accounts” as defined in the UCC, and also means a right to payment of a
monetary obligation, whether or not constituting an “account” as defined in the UCC, whether or not
earned by performance, (a) for property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a policy of insurance issued or
to be issued, (d) for a secondary obligation incurred or to be incurred, (e) for energy provided or to be
provided, (f) for the use or hire of a vessel under a charter or other contract, (g) arising out of the use of a
credit or charge card or information contained on or for use with the card, or (h) as winnings in a lottery
or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed
or authorized to operate the game by a state or governmental unit of a state. The term “Account” includes
health-care-insurance receivables.

         “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the
Agent.

        “Affiliate” means, with respect to any Person, (i) another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under common Control with the
Person specified, (ii) any director, officer, managing member, partner, trustee, or beneficiary of that
Person, and (iii) any other Person directly or indirectly holding 10% or more of any voting class of the
Equity Interests of that Person.

      “Agent” means Michaelson, in its capacity as administrative and collateral agent under any of the
Loan Documents, or any successor thereto.




5651740.11
              Case 19-10851-CSS           Doc 10      Filed 04/15/19       Page 64 of 140



        “Agent’s Office” means the Agent’s address and account as set forth on Schedule 10.02, or such
other address or account as the Agent may from time to time notify the Borrower and the Lenders.

        “Aggregate Commitments” means the sum of the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments are $850,000.

         “Agreement” means this Senior Secured Debtor-in-Possession Term Credit and Security
Agreement, as the same now exists or may hereafter be amended, modified, supplemented, renewed,
restated or replaced.

        “Applicable Lenders” means the Required Lenders, all affected Lenders, or all Lenders, as the
context may require.

         “Applicable Percentage” means, with respect to any Lender at any time, the percentage (carried
out to the ninth decimal place) of the Aggregate Commitments represented by the outstanding principal
balance of such Lender’s Loan at such time to the Total Outstandings at such time. The Applicable
Percentage of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable.

         “Approved Fund” means any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and similar extensions of credit
in the ordinary course of its business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender, (c) an entity or an Affiliate of an entity that administers or manages a Lender or (d) the same
investment advisor or an advisor under common control with such Lender, Affiliate or advisor, as
applicable.

        “Assignee Group” means two or more Eligible Assignees that are Affiliates of one another or two
or more Approved Funds managed by the same investment advisor.

        “Assignment and Assumption” means an assignment and assumption entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is required by Section 10.06(b)),
and accepted by the Agent, in substantially the form of Exhibit A or any other form approved by the
Agent.

         “Auction” has the meaning specified in Section 6.13.

         “Axel” means Axel Royal, LLC.

        “Axel Amendment and Consent” means the Amendment to Security Agreement and Open End
Credit Agreement and Fourth Amendment to and Limited Consent Under Note Purchase Agreement,
dated as of April 4, 2019, by and among the Borrower, Axel and Michaelson, as amended, supplemented
or otherwise modified from time to time.

        “Axel Collateral” means the “Collateral” (as defined in the Axel Security Agreement as in effect
on the date hereof).

       “Axel Contract” means any purchase order or other agreement which governs or evidences the
goods and services provided or to be provided by Axel to (or for the benefit of) or the Borrower.




                                                     2
5651740.11
              Case 19-10851-CSS           Doc 10      Filed 04/15/19        Page 65 of 140



        “Axel Credit Agreement” means the Open-End Credit Agreement, dated as of January 28, 2019,
by and between the Borrower and Axel, as amended, supplemented or otherwise modified from time to
time..

        “Axel Loan Documents means the Axel Credit Agreement, the Axel Security Agreement and any
other instrument or agreement now or hereafter executed and delivered in connection herewith or
therewith.

       “Axel Security Agreement” means the Security Agreement, dated as of January 28, 2019, by and
between the Borrower and Axel, as amended, supplemented or otherwise modified from time to time.

      “Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as heretofore and hereafter
amended, and codified as 11 U.S.C. Section 101 et seq.

       “Bankruptcy Court” means the United States Bankruptcy Court for the District of Delaware or
any appellate court having jurisdiction over the Case from time to time.

         “Bid Procedures Order” has the meaning specified in Section 6.13.

         “Blocked Accounts” has the meaning specified in Section 6.15.

         “Board of Directors” means the board of directors of the Parent.

         “Borrower” has the meaning specified in the introductory paragraph hereto.

       “Borrowing” means a borrowing consisting of simultaneous Loans made by each of the Lenders
pursuant to Section 2.01.

         “Budget” means (i) the weekly statement of cash receipts and cash disbursements of the Debtor
for the 13 weeks commencing with the first week following the Petition Date, including (a) individual
line items for “Total Cash Disbursements” and “Total Cash Receipts” and (b) the anticipated uses of the
DIP Term Loan Facility for such period, in form and substance satisfactory to the Agent, and (ii) all
weekly updates thereto (if any) pursuant to the terms of the applicable Order, each in form and substance
satisfactory to the Agent, and approved in accordance with the Orders.

        “Business Day” means any day other than a Saturday, Sunday or other day on which commercial
banks are authorized to close under the Laws of, or are in fact closed in, the state where the Agent’s
Office is located.

        “Capital Lease Obligations” means, with respect to any Person for any period, the obligations of
such Person to pay rent or other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are required to be classified
and accounted for as liabilities on a balance sheet of such Person under GAAP and the amount of which
obligations shall be the capitalized amount thereof determined in accordance with GAAP.

         “Carve-Out” has the meaning specified in the Interim Order (or, when entered, the Final Order).

         “Case” has the meanings assigned to such terms in the preamble.

         “Cash and Cash Equivalents” means the Permitted Investments described in clauses (a) through
(h) of the definition of Permitted Investments.


                                                     3
5651740.11
              Case 19-10851-CSS            Doc 10      Filed 04/15/19       Page 66 of 140



        “Cash Dominion Event” means, at any time, an Event of Default shall exist or have occurred and
be continuing.

        “CERCLA” means the Comprehensive Environmental Response, Compensation, and Liability
Act, 42 U.S.C. § 9601 et seq.

       “CERCLIS” means the Comprehensive Environmental Response, Compensation, and Liability
Information System maintained by the United States Environmental Protection Agency.

         “Change in Law” means the occurrence, after the date of this Agreement, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive (whether or not having the
force of law) by any Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or foreign regulatory authorities,
in each case pursuant to Basel III, shall for the purpose of this Agreement, be deemed to be adopted after
the Closing Date, regardless of the date enacted, adopted or issued.

       “Chapter 11 Plan” means the plan of reorganization of Debtor pursuant to Chapter 11 of the
Bankruptcy Code, together with the related disclosure statement.

       “Closing Date” means the first date all the conditions precedent in Section 4.01 are satisfied or
waived in accordance with Section 10.01.

       “Code” means the Internal Revenue Code of 1986, and the regulations promulgated thereunder,
as amended and in effect.

        “Collateral” means any and all “Collateral” as defined in Section 11.01, together with all other
property that is or is intended under the terms of the Security Documents and the Orders to be subject to
Liens in favor of the Agent.

        “Commitments” means the Initial Term Loan Commitments and the Delayed Draw Term Loan
Commitments. The amount of each Lender’s Commitment as of the Closing Date is set forth on Schedule
2.01 and the aggregate amount of the Commitments as of the Closing Date is $850,000 (in each case,
before giving effect to the Loans made on the Closing Date and any Delayed Draw Term Funding Date).

        “Committed Loan Notice” means a notice of a Borrowing which, if in writing, shall be
substantially in the form of Exhibit B.

         “Compliance Certificate” means a certificate substantially in the form of Exhibit C.

        “Consent” means actual consent given by a Lender from whom such consent is sought; or the
passage of seven (7) Business Days from receipt of written notice to a Lender from the Agent of a
proposed course of action to be followed by the Agent without such Lender’s giving the Agent written
notice of that Lender’s objection to such course of action.

        “Contractual Obligation” means, as to any Person, any provision of any agreement, instrument or
other undertaking to which such Person is a party or by which it or any of its property is bound.


                                                      4
5651740.11
              Case 19-10851-CSS            Doc 10       Filed 04/15/19       Page 67 of 140



        “Control” means the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

         “Creditors’ Committee” means the Official Committee of Unsecured Creditors appointed in the
Case.

         “Credit Party” or “Credit Parties” means (a) individually, (i) each Lender, (ii) the Agent, (iii) each
beneficiary of each indemnification obligation undertaken by any Loan Party under any Loan Document,
(iv) any other Person to whom Obligations under this Agreement and other Loan Documents are owing,
and (v) the permitted successors and assigns of each of the foregoing, and (b) collectively, all of the
foregoing.

         “Credit Party Expenses” means, without limitation, all reasonable and documented out-of-pocket
expenses and costs incurred by the Agent and each of the Lenders in connection with this Agreement and
the other Loan Documents, including without limitation (a) the reasonable and documented fees and
disbursements of (i) counsel for the Agent, (ii) outside consultants for the Agent, (iii) appraisers, and (iv)
commercial finance examinations, (b) in connection with (i) the syndication of the credit facilities
provided for herein, (ii) the preparation, negotiation, administration, management, execution and delivery
of this Agreement and the other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (iii) the enforcement or protection of the rights of the Agent and the Lenders in
connection with this Agreement or the Loan Documents or efforts to preserve, protect, collect, or enforce
Agent’s and the Lenders’ rights in the Collateral, or (iv) any workout, restructuring or negotiations in
respect of any Obligations, (c) all fees and charges (as adjusted from time to time) of the Agent with
respect to the disbursement of funds (or the receipt of funds) to or for the account of Borrower or other
Loan Parties (whether by wire transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, and (d) all reasonable out-of-pocket expenses incurred by the Agent in
connection with the enforcement or protection of their rights hereunder, including any workout or
restructuring of the Obligations after and during the occurrence of an Event of Default.

         “CRO” has the meaning specified in Section 6.12.

         “Debtor” have the meanings assigned to such terms in the preamble.

        “Debtor Relief Laws” means the Bankruptcy Code of the United States, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of creditors generally.

        “Default” means any event or condition that constitutes an Event of Default or that, with the
giving of any notice, the passage of time, or both, would constitute an Event of Default.

        “Default Rate” means when used with respect to the Loans and the other Obligations, an interest
rate equal to the interest rate otherwise applicable to such Loan pursuant to Section 2.08(a) plus 2% per
annum.

       “Delayed Draw Term Funding Date” means with respect to the Borrowing of any Delayed Draw
Term Loans, the date of such Borrowing.

         “Delayed Draw Term Loan” has the meaning specified in Section 2.01(b).


                                                      5
5651740.11
              Case 19-10851-CSS            Doc 10      Filed 04/15/19       Page 68 of 140



         “Delayed Draw Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund any Delayed Draw Term Loan pursuant to Section 2.01(b), and “Delayed Draw Term
Loan Commitments” means such commitments of all Lenders in the aggregate. The amount of each
Lender’s Delayed Draw Term Loan Commitment is set forth opposite such Lender’s name on Schedule
2.01, or, if such Lender’s Delayed Draw Term Loan Commitment has been assigned, in the applicable
Assignment and Assumption Agreement, subject to any adjustment pursuant to the terms and conditions
hereof. The aggregate amount of the Delayed Draw Term Commitments as of the Closing Date is
$600,000 (before giving effect to the Delayed Draw Term Loans made on any Delayed Draw Term
Funding Date).

        “DIP Superpriority Claim” has the meaning given to that term in the Interim Order (or, when
entered, the Final Order).

         “DIP Term Loan Facility” means the credit facility contemplated by this Agreement.

         “Disposition” or “Dispose” means the sale, transfer, exclusive license, lease or other disposition
(including any sale and leaseback transaction and any sale, transfer, license or other disposition of
(whether in one transaction or in a series of transactions) of any property (including, without limitation,
any Equity Interests by any Person or the granting of any option or other right to do any of the foregoing
(except for the issuance of Equity Interests or grant of any option therein by the Parent)), including any
sale, assignment, transfer or other disposal, with or without recourse, of any notes or accounts receivable
or any rights and claims associated therewith.

         “Disqualified Stock” means any Equity Interest that, by its terms (or by the terms of any security
into which it is convertible, or for which it is exchangeable, in each case at the option of the holder
thereof), or upon the happening of any event, matures or is mandatorily redeemable (other than solely for
Equity Interests that do not constitute Disqualified Stock), pursuant to a sinking fund obligation or
otherwise, or redeemable at the option of the holder thereof, in whole or in part, on or prior to the date
that is ninety-one (91) days after the date on which the Loans mature; provided, however, that (a) only the
portion of such Equity Interests which so matures or is mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to such date shall be deemed to
be Disqualified Stock and (b) with respect to any Equity Interests issued to any employee or to any plan
for the benefit of employees of the Parent or its Subsidiaries or by any such plan to such employees, such
Equity Interest shall not constitute Disqualified Stock solely because it may be required to be repurchased
by the Parent or one of its Subsidiaries in order to satisfy applicable statutory or regulatory obligations or
as a result of such employee’s termination, resignation, death or disability and if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its obligations thereunder by
delivery of an Equity Interest that is not Disqualified Stock, such Equity Interests shall not be deemed to
be Disqualified Stock. Notwithstanding the preceding sentence, any Equity Interest that would constitute
Disqualified Stock solely because the holders thereof have the right to require a Loan Party to repurchase
such Equity Interest upon the occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock. The amount of Disqualified Stock deemed to be outstanding at any time for purposes
of this Agreement will be the maximum amount that the Parent and its Subsidiaries may become
obligated to pay upon maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock or portion thereof, plus accrued dividends.

         “Dollars” and “$” mean lawful money of the United States.

         “Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a bank, insurance
company, investment fund, mutual fund or company engaged in the business of making commercial
loans; (c) an Approved Fund; (d) any Person to whom a Credit Party assigns its rights and obligations


                                                      6
5651740.11
              Case 19-10851-CSS            Doc 10      Filed 04/15/19       Page 69 of 140



under this Agreement as part of an assignment and transfer of such Credit Party’s rights in and to a
material portion of such Credit Party’s portfolio of asset based credit facilities, and (e) any other Person
(other than a natural person) approved by the Agent; provided, that, notwithstanding the foregoing,
“Eligible Assignee” shall not unless otherwise consented to by the Agent in writing, include a Loan Party
or any of the Loan Parties’ Affiliates or Subsidiaries, or any Permitted Holder, or any holder of
Subordinated Indebtedness.

        “Environmental Laws” means any and all Federal, state, local, and foreign statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including those related to hazardous
substances or wastes, air emissions and discharges to waste or public systems.

         “Environmental Liability” means any liability, obligation, damage, loss, claim, action, suit,
judgment, order, fine, penalty, fee, expense, or cost, contingent or otherwise (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities), of the Borrower, any other
Loan Party or any of their respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling, transportation, storage, treatment
or disposal or presence of any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

       “Equipment” has the meaning set forth in the UCC and to the extent not included therein, all
motor vehicles and other rolling stock.

         “Equity Interests” means, with respect to any Person, all of the shares of capital stock of (or other
ownership interests in) such Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership interests in) such Person,
all of the securities convertible into or exchangeable for shares of capital stock of (or other ownership
interests in) such Person or warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or nonvoting; provided, that,
notwithstanding the foregoing, no Indebtedness shall constitute Equity Interests.

         “ERISA” means the Employee Retirement Income Security Act of 1974.

        “ERISA Affiliate” means any trade or business (whether or not incorporated) under common
control with any Loan Party within the meaning of Section 414(b) or (c) of the Code (and Sections
414(m) and (o) of the Code for purposes of provisions relating to Section 412 and 4971 of the Code).

         “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a withdrawal by
any Loan Party or any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by any Loan Party or any ERISA Affiliate from a Multiemployer Plan or
notification to the Borrower or any ERISA Affiliate that a Multiemployer Plan is in reorganization; (d)
the filing of a notice of intent to terminate, the treatment of a plan amendment as a termination of a
Pension Plan or a Multiemployer Plan under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or the appointment of a


                                                      7
5651740.11
              Case 19-10851-CSS           Doc 10     Filed 04/15/19      Page 70 of 140



trustee to administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon the Borrower or any ERISA Affiliate; or (g) the receipt by any Loan party or any ERISA Affiliate of
any determination that a Multiemployer Plan is, or is expected to be “insolvent” (within the meaning of
Section 4245 of ERISA) or in “reorganization” (within the meaning of Section 4241 of ERISA).

        “Event of Default” has the meaning specified in Section 8.01. An Event of Default shall be
deemed to be continuing unless and until that Event of Default has been duly waived as provided in
Section 10.01 hereof.

         “Executive Order” has the meaning set forth in Section 10.18.

        “Federal Funds Rate” means, for any day, the rate per annum equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that (a) if such day is not a Business Day, the Federal
Funds Rate for such day shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three federal funds brokers of recognized standing selected by it.

        “Final Order” means a final order of the Bankruptcy Court in substantially the form of the Interim
Order (with only such modifications thereto as are necessary to convert the Interim Order to a final order
and such other modifications are satisfactory in form and substance to Agent in its reasonable discretion)
and authorizing the Delayed Draw Term Loans.

         “Final Order Entry Date” means the date on which the Final Order is entered by the Bankruptcy
Court.

         “Fiscal Period” means any of the monthly accounting periods of Borrower.

         “Fiscal Quarter” means any of the quarterly accounting periods of Borrower.

        “Fiscal Year” means the 12 month period of Borrower ending December 31st of each year.
Subsequent changes of the fiscal year of Borrower shall not change the term “Fiscal Year” unless Agent
shall consent in writing to such change.

         “Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.

         “FRB” means the Board of Governors of the Federal Reserve System of the United States.

         “GAAP” means generally accepted accounting principles in the United States set forth in the
opinions and pronouncements of the Accounting Principles Board and the American Institute of Certified
Public Accountants and statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the accounting profession in the
United States, that are applicable to the circumstances as of the date of determination, consistently
applied.

        “Governmental Authority” means the government of the United States or any other nation, or of
any political subdivision thereof, whether state or local, and any agency, authority, instrumentality,


                                                    8
5651740.11
              Case 19-10851-CSS            Doc 10      Filed 04/15/19       Page 71 of 140



regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government (including any supra-
national bodies such as the European Union or the European Central Bank).

         “Guarantee” means, as to any Person, (a) any obligation, contingent or otherwise, of such Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness or other obligation payable
or performable by another Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Indebtedness or other obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee in respect of such
Indebtedness of the payment or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or liquidity or level of income or
cash flow of the primary obligor so as to enable the primary obligor to pay such Indebtedness or other
Obligation, or (iv) entered into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any assets of such Person securing
any Indebtedness of any other Person, whether or not such Indebtedness or other obligation is assumed by
such Person (or any right, contingent or otherwise, of any holder of such Indebtedness or other obligation
to obtain any such Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion thereof, in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term “Guarantee” as a verb
has a corresponding meaning. The endorsement of negotiable instruments for collection in the ordinary
course of business shall not constitute a “Guarantee”.

         “Guarantors” has the meaning specified in the introductory paragraph hereto.

         “Hazardous Materials” means all explosive or radioactive substances or wastes and all hazardous
or toxic substances, wastes or other pollutants, including petroleum or petroleum distillates, damaged and
friable asbestos or asbestos-containing materials, polychlorinated biphenyls (<50 ppm), infectious or
medical wastes and all other substances or wastes of any nature regulated as a hazardous material or
words of similar effect pursuant to any Environmental Law.

        “Indebtedness” means, as to any Person at a particular time, without duplication, all of the
following, whether or not included as indebtedness or liabilities in accordance with GAAP:

               (a)     all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar instruments;

                 (b)      the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;

                 (c)     [reserved];

                 (d)     all obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business and, in each case, not past
due for more than ninety (90) days after the date on which such trade account payable was due and
payable);




                                                      9
5651740.11
              Case 19-10851-CSS            Doc 10       Filed 04/15/19       Page 72 of 140



                  (e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness shall have been assumed by such Person or
is limited in recourse;

                 (f)     All Indebtedness of such Person in respect of any Capital Lease Obligations of
any Person, the capitalized amount thereof that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP;

                 (g)      all obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other Person (including,
without limitation, Disqualified Stock), or any warrant, right or option to acquire such Equity Interest,
valued, in the case of a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

                 (h)     all Guarantees of such Person in respect of any of the foregoing.

        For all purposes hereof, the Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture (other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person or such Person has no liability therefor as a matter of law.

         “Indemnitees” has the meaning specified in Section 10.04(b).

          “Initial Term Loan Commitment” means, as to each Lender, its commitment to make an Initial
Term Loan to the Borrower on the Closing Date (before giving effect to the Initial Term Loans made on
the Closing Date) pursuant to Section 2.01(a), and “Initial Term Loan Commitments” means such
commitments of all Lenders in the aggregate. The amount of each Lender’s Initial Term Loan
Commitment as of the Closing Date is as set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement; provided, that the
Initial Term Loan Commitments to make Initial Term Loans on the Closing Date shall not exceed
$250,000 (in each case, before giving effect to the Initial Term Loans made on the Closing Date).

         “Initial Term Loans” has the meaning specified in Section 2.01(a).

         “Intellectual Property” means all of the Loan Parties’ right, title and interest in and to all present
and future: trade secrets, confidential know-how and other proprietary information; trademarks,
trademark applications, internet domain names, service marks, trade dress, trade names, business names,
designs, logos, slogans (and all translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and all registrations or applications for registrations
which have heretofore been or may hereafter be issued thereon throughout the world; copyrights and
copyright applications; (including copyrights for computer programs) and all tangible and intangible
property embodying the copyrights; patents and patent applications; industrial design applications and
registered industrial designs; license agreements related to any of the foregoing and income therefrom;
books, customer lists, records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source code, object code, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other intellectual property; and
all common law and other rights throughout the world in and to all of the foregoing.

         “Intercreditor Provisions” has the meaning specified in Section 8.01(o).


                                                      10
5651740.11
              Case 19-10851-CSS            Doc 10       Filed 04/15/19       Page 73 of 140



         “Interim Order” means an interim order of the Bankruptcy Court (as the same may be amended,
supplemented, or modified from time to time after entry thereof in accordance with the terms hereof) in
the form set forth as Exhibit E, with changes to such form as are reasonably satisfactory to the Agent in
its sole discretion, approving the Loan Documents, which Interim Order shall, among other things (i) have
been entered on such prior notice to such parties as may be satisfactory to the Agent in its reasonable
discretion, (ii) authorize the extensions of credit in respect of the DIP Term Loan Facility, each in the
amounts and on the terms set forth herein, (iii) grant the DIP Superpriority Claim status and other
Collateral and Liens referred to herein and in the other Loan Documents, and (iv) approve the payment by
the Borrower of the fees provided for herein.

         “Interim Order Entry Date” the date on which the Interim Order is entered by the Bankruptcy
Court.

         “Inventory” has the meaning given that term in the UCC, and shall also include, without
limitation, all: (a) goods which (i) are leased by a Person as lessor, (ii) are held by a Person for sale or
lease or to be furnished under a contract of service, (iii) are furnished by a Person under a contract of
service, or (iv) consist of raw materials, work in process, or materials used or consumed in a business; (b)
goods of said description in transit; (c) goods of said description which are returned, repossessed or
rejected; and (d) packaging, advertising, and shipping materials related to any of the foregoing.

         “Investment” means, as to any Person, any direct or indirect acquisition or investment by such
Person in any other Person, whether by means of (a) the purchase or other acquisition of Equity Interests
of another Person, (b) a loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or interest in, another Person, or (c) any Acquisition, or (d)
any other investment of money or capital in any other Person. For purposes of covenant compliance, the
amount of any outstanding Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment net of any repayments thereof. For the
avoidance of doubt, the acquisition or construction of fixed or capital assets by a Loan Party or any
Subsidiary that is a Loan Party shall not constitute an Investment.

         “IRS” means the United States Internal Revenue Service.

         “Laws” means each international, foreign, Federal, state and local statute, treaty, rule, guideline,
regulation, ordinance, code and administrative or judicial precedent or authority, including the
interpretation or administration thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative order, directed duty, request,
license, authorization and permit of, and agreement with, any Governmental Authority, in each case
whether or not having the force of law.

        “Lease” means any agreement, whether written or oral, no matter how styled or structured,
pursuant to which a Loan Party is entitled to the use or occupancy of Real Estate or any other space in a
structure, land, improvements or premises for any period of time.

         “Lender” has the meaning specified in the introductory paragraph hereto.

        “Lending Office” means, as to any Lender, the office or offices of such Lender described as such
in such Lender’s Administrative Questionnaire, or such other office or offices as a Lender may from time
to time notify the Borrower and the Agent.

       “Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference, priority or other security


                                                      11
5651740.11
              Case 19-10851-CSS            Doc 10      Filed 04/15/19       Page 74 of 140



interest or preferential arrangement in the nature of a security interest of any kind or nature whatsoever
(including any conditional sale, Capital Lease Obligation, or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such securities.

         “Loan Account” has the meaning assigned to such term in Section 2.11(a).

        “Loan Documents” means this Agreement, each Note, the Security Documents, Intercreditor
Provisions, the Orders, and any other instrument or agreement now or hereafter executed and delivered in
connection herewith or therewith.

         “Loan Parties” means the Borrower and any Guarantor.

         “Loans” means the Initial Term Loans and the Delayed Draw Term Loans.

         “Material Adverse Effect” means any (a) event or circumstance that has had or is reasonably
likely to have a material adverse effect on the business, financial condition or results of operations of the
Borrower since December 31, 2018, but excluding any matters publicly disclosed prior to the filing of the
Case and excluding the effect of the filing of the Case or the circumstances and events leading up thereto;
(b) a material impairment of the ability of the Borrower to perform its obligations under the Loan
Documents; (c) a material impairment of the rights and remedies of the Agent or any Lender under any
Loan Document or with respect to any of the Collateral, or (d) a material adverse effect on the Agent’s
Liens (on behalf of itself and Lenders) on the Collateral or the priority of such Liens.

        “Material Contract” means, with respect to any Person, (i) the Axel Contract and (ii) each other
contract to which such Person is a party the termination of which could be reasonably expected to have a
Material Adverse Effect.

        “Material Indebtedness” means Indebtedness (other than the Obligations) of the Loan Parties in
an aggregate principal amount exceeding $50,000, and at all times shall include the Indebtedness
outstanding under the Prepetition Note Purchase Facility and the Axel Credit Agreement.

         “Material Leases” means any of the Leases set forth on Schedule 6.03.

         “Maturity Date” means the earliest of (a) the Scheduled Maturity Date, (b) the date which is 30
days following the Interim Order Entry Date if the Final Order has not been entered by the Bankruptcy
Court on or prior to such date, (c) the acceleration of the Loans and the termination of the Commitments
pursuant to Section 8.02, (d) the date of the consummation of a sale, that when taken with all previously
consummated sales, effects the sale of all or substantially all of the Debtor’s assets, (e) the substantial
consummation (as defined in Section 1101 of the Bankruptcy Code and which for purposes hereof shall
be no later than the “effective date”) of a Chapter 11 Plan, and (f) the date of confirmation of a plan of
liquidation for Borrower in the Case.

         “Maximum Rate” has the meaning specified in Section 10.09.

          “Measurement Period” means (a) the one week period beginning on the Monday following the
first full week after the Petition Date and ending on the first Sunday occurring thereafter, (b) the two
week period beginning on the Monday following the first full week after the Petition Date and ending on
the second Sunday occurring thereafter, (c) the three week beginning on the Monday following the first
full week after the Petition Date and ending on the third Sunday occurring thereafter , (d) the four week


                                                     12
5651740.11
              Case 19-10851-CSS           Doc 10      Filed 04/15/19       Page 75 of 140



period beginning on the Monday following the first full week after the Petition Date and ending on the
fourth Sunday occurring thereafter, and (e) each four week period ending on the most recently ended
Sunday thereafter; it being understood that each Measurement Period shall begin on a Monday and end on
a Sunday.

         “Michaelson” has the meaning specified in the introductory paragraph of this Agreement.

         “Milestones” has the meaning specified in Section 6.13.

         “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

        “Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been obligated to make contributions.

       “Note” means a promissory note made by the Borrower in favor of a Lender evidencing the Loan
made by such Lender, substantially in the form of Exhibit F as each may be amended, supplemented or
modified from time to time.

         “NPL” means the National Priorities List under CERCLA.

        “Obligations” means all Loans, advances to, and debts (including principal, interest, fees, costs,
and expenses, liabilities, obligations, covenants, indemnities, and duties of, any Loan Party arising under
any Loan Document (including payments in respect of reimbursement of disbursements, interest thereon
and obligations to provide cash collateral therefor)), whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or hereafter arising and
including interest, fees, costs, expenses and indemnities that accrue after the commencement by or against
any Loan Party or any of its Subsidiaries thereof of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such interest ,fees, costs, expenses
and indemnities are allowed claims in such proceeding. For the avoidance of doubt, the Obligations shall
include that portion of the outstanding Prepetition Note Purchase Obligations, which have been “rolled-
up” from time to time as provided in the Orders.

         “Orders” means collectively, the Interim Order and the Final Order.

         “Organization Documents” means, (a) with respect to any corporation, the certificate or articles
of incorporation and the bylaws (or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction); (b) with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other applicable agreement of formation
or organization and any agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in the jurisdiction of its
formation or organization and, if applicable, any certificate or articles of formation or organization of
such entity, and (d) in each case, all shareholder or other equity holder agreements, voting trusts and
similar arrangements to which such Person is a party or which is applicable to its Equity Interests and all
other arrangements relating to the Control or management of such Person.

         “Parent” means the Borrower.

         “Participant” has the meaning specified in Section 10.06(d).



                                                    13
5651740.11
                 Case 19-10851-CSS           Doc 10      Filed 04/15/19      Page 76 of 140



         “Participant Register” has the meaning specified in Section 10.06(d).

       “PATRIOT Act” means the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001.

         “PBGC” means the Pension Benefit Guaranty Corporation.

        “Pension Plan” means any “employee pension benefit plan” (as such term is defined in Section
3(2) of ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored or
maintained by the Parent, any Loan Party, or any ERISA Affiliate, to which the Parent, any Loan Party,
or any ERISA Affiliate contributes or has an obligation to contribute, or for which the Parent, any Loan
Party or any ERISA Affiliate has any liability or contingent liability.

             “Permitted Disposition” means any of the following:

                    (a)     Dispositions of Inventory in the ordinary course of business;

                 (b)     Dispositions of Equipment in the ordinary course of business that is substantially
worn-out, damaged, obsolete or, in the judgment of a Loan Party, no longer useful or necessary in its
business or that of any Subsidiary; and

                 (c)     the consummation of the Sale; provided, that, the proceeds from the Sale shall,
subject to the Orders, be applied to repay the Obligations in accordance with the terms hereof.

         “Permitted Encumbrances” means:

                 (a)    Liens imposed by law for (i) pre-petition Taxes that were not yet due on the
Petition Date or which are being contested in compliance with Section 6.04, (ii) pre-petition Taxes to the
extent the payment thereof is stayed by reason of the Case, the applicable Orders, or other applicable
Bankruptcy Court orders, and (iii) post-petition Taxes that are not yet due and payable;

              (b)    pledges or deposits of money securing obligations under worker’s compensation,
unemployment insurance, social security or public liability laws or similar legislation;

                 (c)    pledges or deposits of money securing bids, tenders, contracts (other than
contracts for the payment of money) or leases to which any Loan Party is a party as lessee made in the
ordinary course of business;

                    (d)     deposits of money securing public or statutory obligations of any Loan Party;

                (e)     inchoate and unperfected workers’, mechanics’, or similar liens arising in the
ordinary course of business so long as such Liens attach only to Equipment, fixtures or real estate;

                 (f)     carriers’, warehousemen’s’, suppliers’ or other similar possessory liens arising in
the ordinary course of business and securing indebtedness not yet due and payable, so long as such Liens
attach only to Inventory;

                (g)    deposits of money securing, or in lieu of, surety, appeal or customs bonds in
proceedings to which any Loan Party is a party;




                                                       14
5651740.11
               Case 19-10851-CSS            Doc 10      Filed 04/15/19       Page 77 of 140



                (h)      zoning restrictions, easements, licenses, or other restrictions on the use of real
property or other minor irregularities in title (including leasehold title) thereto, so long as the same do not
materially impair the use, value, or marketability of such real estate;

                  (i)      Purchase Money Liens securing Purchase Money Indebtedness permitted under
clause (f)(i) of the definition of Permitted Indebtedness. Liens on fixed or capital assets of any Loan
Party securing Indebtedness that are so long as such Liens do not extend to any other property or assets of
the Loan Parties;

                (j)     Liens existing on the Closing Date and listed on Schedule 7.01 and which are not
otherwise provided for by any other clauses of this definition;

                 (k)     Liens in favor of the Agent to secure the Obligations and Liens pursuant to the
Orders;

                  (l)     Liens in favor of Axel on the Axel Collateral which secure Indebtedness
permitted under clause (b) of the definition of Permitted Indebtedness; provided, that, such Liens shall be
subject to the terms of the Axel Amendment and Consent and the applicable Order; and

                (m)      silent Liens securing the Indebtedness permitted by clause (f)(ii) of the definition
of Permitted Indebtedness; provided, that, Agent shall have received an intercreditor agreement, in form
and substance satisfactory to the Agent, duly executed and delivered by the holder of such Lien and duly
acknowledged by the Borrower.

          “Permitted Holder” means the persons listed on Schedule 1.01(P) hereto.

          “Permitted Indebtedness” means each of the following:

                (a)     Indebtedness outstanding on the Closing Date and listed on Schedule 7.03 and
which is not otherwise provided for by any other clause of this definition;

                 (b)      Indebtedness of the Borrower to Axel pursuant to the Axel Credit Agreement;
provided, that, the outstanding principal amount of such Indebtedness shall not exceed $750,000 at any
time;

                 (c)     Indebtedness consisting of deferred taxes;

                 (d)     Indebtedness arising by endorsement of Instruments or items of payment for
deposit to the general account of Borrower;

                (e)     guarantees of Indebtedness incurred for the benefit of Borrower if such
Indebtedness is permitted by this Agreement; and

                (f)    (i) Purchase Money Indebtedness and (ii) other Indebtedness; provided, that, the
aggregate outstanding amount of the Indebtedness under clauses (i) and (ii) shall not exceed $200,000 at
any time.

         “Permitted Investments” means each of the following as long as no Default or Event of Default
exists or would arise from the making of such Investment:




                                                      15
5651740.11
              Case 19-10851-CSS            Doc 10      Filed 04/15/19       Page 78 of 140



                (a)      readily marketable obligations issued or directly and fully guaranteed or insured
by the United States of America or any agency or instrumentality thereof having maturities of not more
than 360 days from the date of acquisition thereof; provided that the full faith and credit of the United
States of America is pledged in support thereof;

                 (b)     commercial paper issued by any Person organized under the laws of any state of
the United States of America and rated at least “Prime-1” (or the then equivalent grade) by Moody’s or at
least “A-1” (or the then equivalent grade) by S&P, in each case with maturities of not more than 360 days
from the date of acquisition thereof;

                 (c)      time deposits with, or insured certificates of deposit or bankers’ acceptances of,
any commercial bank that (i) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States of America, any state thereof or the District of Columbia,
and is a member of the Federal Reserve System, (ii) issues (or the parent of which issues) commercial
paper rated as described in clause (c) of this definition and (iii) has combined capital and surplus of at
least $500,000,000, in each case with maturities of not more than 360 days from the date of acquisition
thereof;

                 (d)     Investments existing on the Closing Date, and set forth on Schedule 7.02, but not
any increase in the principal amount thereof or any other modification of the terms thereof;

                 (e)      Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the ordinary course of business; and
Investments received in satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss in each case in the ordinary
course of business;

                 (f)     Investments received in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers and suppliers, in each case in the ordinary
course of business; and

                (g)    loans or advances to the Borrower in the ordinary course of business in an
amount not to exceed $50,000 at any time outstanding.

        “Person” means any natural person, corporation, limited liability company, trust, joint venture,
association, company, partnership, limited partnership, Governmental Authority or other entity.

         “Petition Date” has the meanings assigned to such term in the preamble.

         “Prepetition Note Purchase Agreement” means the certain Note Purchase and Security
Agreement, dated as of April 10, 2018, among the Borrower, the Prepetition Note Purchasers and the
Prepetition Note Purchase Collateral Agent, as heretofore amended, modified, supplemented, extended,
renewed, restated or replaced.

       “Prepetition Note Purchase Collateral” means the (i) “Collateral” as defined in the Prepetition
Note Purchase Documents and (ii) any other security for the Prepetition Note Purchase Obligations as
provided in any of the Prepetition Note Purchase Documents.

         “Prepetition Note Purchase Collateral Agent” means the “Collateral Agent” as defined in the
Prepetition Note Purchase Documents.


                                                     16
5651740.11
              Case 19-10851-CSS            Doc 10       Filed 04/15/19       Page 79 of 140



         “Prepetition Note Purchase Facility” means the credit facility made available pursuant to the
Prepetition Note Purchase Agreement.

        “Prepetition Note Purchase Documents” means the Prepetition Note Purchase Agreement and the
other “NPA Documents” as defined in the Prepetition Note Purchase Agreement.

       “Prepetition Note Purchase Obligations” means the Obligations (as defined in the Prepetition
Note Purchase Agreement) arising at any time before the Petition Date.

         “Prepetition Note Purchasers” means Michaelson, Southeast Community Development Fund II,
L.P., a Delaware limited Partnership, Advantage Capital Community Development Fund, L.L.C., a
Louisiana limited liability company, and CDVAC SUB-CDE IV, LLC, a Delaware limited liability
company.

        “Purchase Money Indebtedness” means (a) any Indebtedness incurred for the payment of all or
any part of the purchase price of any fixed asset, (b) any Indebtedness incurred for the sole purpose of
financing or refinancing all or any part of the purchase price of any fixed asset, and (c) any renewals,
extensions or refinancings thereof (but not any increases in the principal amounts thereof outstanding at
that time).

        “Purchase Money Lien” means any Lien upon any fixed assets and the proceeds thereof which
secures the Purchase Money Indebtedness related thereto but only if such Lien shall at all times be
confined solely to the asset the purchase price of which was financed or refinanced through the incurrence
of the Purchase Money Indebtedness secured by such Lien, and the proceeds of such asset, and only if
such Lien secures only such Purchase Money Indebtedness.

        “Real Estate” means all Leases and all land, together with the buildings, structures, parking areas,
and other improvements thereon, now or hereafter owned by any Loan Party, including all easements,
rights-of-way, and similar rights relating thereto and all leases, tenancies, and occupancies thereof.

         “Receivables” shall mean all of the following now owned or hereafter arising or acquired
property of each Loan Party: (a) all Accounts; (b) all interest, fees, late charges, penalties, collection fees
and other amounts due or to become due or otherwise payable in connection with any Account; (c) all
payment intangibles of such Loan Party; (d) letters of credit, indemnities, guarantees, security or other
deposits and proceeds thereof issued payable to any Loan Party or otherwise in favor of or delivered to
any Loan Party in connection with any Account; or (e) all other accounts, contract rights, chattel paper,
instruments, notes, general intangibles and other forms of obligations owing to any Loan Party, whether
from the sale and lease of goods or other property, licensing of any property (including Intellectual
Property or other general intangibles), rendition of services or from loans or advances by any Loan Party
or to or for the benefit of any third person (including loans or advances to any Affiliates or Subsidiaries of
any Loan Party) or otherwise associated with any Accounts, Inventory or general intangibles of any Loan
Party (including, without limitation, choses in action, causes of action, tax refunds, tax refund claims, any
funds which may become payable to any Loan Party in connection with the termination of any Person,
Plan or Multiemployer Plan or other employee benefit plan and any other amounts payable to any Loan
Party from any Person, Plan or Multiemployer Plan or other employee benefit plan, rights and claims
against carriers and shippers, rights to indemnification, business interruption insurance and proceeds
thereof, casualty or any similar types of insurance and any proceeds thereof and proceeds of insurance
covering the lives of employees on which any Loan Party is a beneficiary).

        “Records” shall mean, as to each Loan Party, all of such Loan Party’s present and future books of
account of every kind or nature, purchase and sale agreements, invoices, ledger cards, bills of lading and


                                                      17
5651740.11
               Case 19-10851-CSS           Doc 10      Filed 04/15/19      Page 80 of 140



other shipping evidence, statements, correspondence, memoranda, credit files and other data relating to
the Collateral or any account debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the foregoing are stored (including
any rights of any Loan Party with respect to the foregoing maintained with or by any other person).

          “Register” has the meaning specified in Section 10.06(c).

        “Registered Public Accounting Firm” has the meaning specified by the Securities Laws and shall
be independent of the Parent as prescribed by the Securities Laws.

        “Related Parties” means, with respect to any Person, such Person’s Affiliates and the partners,
directors, officers, employees, agents and advisors of such Person and of such Person’s Affiliates.

          “Reorganization Plan” means a liquidation plan or plan of reorganization in the Case of the
Debtor.

        “Reportable Event” means any of the events set forth in Section 4043(c) of ERISA, other than
events for which the 30 day notice period has been waived.

          “Reports” has the meaning provided in Section 9.12(b).

        “Required Lenders” means, as of any date of determination, Lenders holding more than 50% of
the sum of (a) the Total Outstandings, and (b) the unused Aggregate Commitments.

        “Responsible Officer” means the chief executive officer, chief restructuring officer, president,
senior vice-president, vice-president, chief financial officer, treasurer or assistant treasurer of the
Borrower. Any document delivered hereunder that is signed by a Responsible Officer shall be
conclusively presumed to have been authorized by all necessary corporate action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have acted on behalf of the
Borrower.

         “Restricted Payment” means any dividend or other distribution (whether in cash, securities or
other property) with respect to any capital stock or other Equity Interest of any Person or any of its
Subsidiaries, or any payment (whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance, acquisition, cancellation
or termination of any such capital stock or other Equity Interest, or on account of any return of capital to
such Person’s stockholders, partners or members (or the equivalent of any thereof), or any option, warrant
or other right to acquire any such dividend or other distribution or payment. Without limiting the
foregoing, “Restricted Payments” with respect to any Person shall also include all payments made by such
Person with any proceeds of a dissolution or liquidation of such Person.

        “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. and any successor thereto.

          “Sale” has the meaning specified in Section 6.13.

          “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

          “Scheduled Maturity Date” means July 5, 2019 (or if not a Business Day, the next Business Day).




                                                     18
5651740.11
              Case 19-10851-CSS           Doc 10      Filed 04/15/19       Page 81 of 140



       “SEC” means the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.

       “Securities Laws” means the Securities Act of 1933, the Securities Exchange Act of 1934,
Sarbanes-Oxley, and the applicable accounting and auditing principles, rules, standards and practices
promulgated, approved or incorporated by the SEC.

       “Security Agreement” means the provisions set forth in Article XI of this Agreement, as the same
now exists or may hereafter be amended, modified, supplemented, renewed, restated or replaced.

       “Security Documents” means the Security Agreement and each other security agreement or other
instrument or document executed and delivered to the Agent pursuant to this Agreement or any other
Loan Document granting a Lien to secure any of the Obligations.

         “Settlement Date” has the meaning provided in Section 2.14(a).

      “Shareholders’ Equity” means, as of any date of determination, shareholders’ equity of the
Borrower as of that date determined in accordance with GAAP.

         “Specified D&O Policy” means, individually and collectively, (a) the business and management
indemnity policy issued by Scottsdale Indemnity Company bearing policy number EKI3226169 or policy
number EK13226169, (b) the directors and officers liability policy issued by Argonaut Insurance
Company bearing policy number MLX7601199-4 and (c) any other directors and officers liability policy
issued from time to time which names the Borrower as a named insured or beneficiary, in each case as the
same now exists or may hereafter be renewed, replaced, extended, amended, supplemented or otherwise
modified from time, together with any endorsements or supplements thereto.

         “Stalking Horse APA” has the meaning specified in Section 6.13.

         “Stalking Horse Bidder” has the meaning specified in Section 6.13

        “Subordinated Indebtedness” means Indebtedness which is expressly subordinated in right of
payment to the prior payment in full of the Obligations and which is in form and on terms approved in
writing by the Agent.

        “Subsidiary” of a Person means a corporation, partnership, joint venture, limited liability
company or other business entity of which a majority of the Equity Interests having ordinary voting
power for the election of directors or other governing body are at the time beneficially owned by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall refer
to a Subsidiary or Subsidiaries of the Borrower.

        “Taxes” means all present or future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

         “Total Outstandings” means the aggregate outstanding principal amount of all Loans.

         “Trading with the Enemy Act” has the meaning set forth in Section 10.18.

         “UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York; provided, however, that if a term is defined in Article 9 of the


                                                    19
5651740.11
              Case 19-10851-CSS           Doc 10      Filed 04/15/19      Page 82 of 140



Uniform Commercial Code differently than in another Article thereof, the term shall have the meaning set
forth in Article 9; provided further that, if by reason of mandatory provisions of law, perfection, or the
effect of perfection or non-perfection, of a security interest in any Collateral or the availability of any
remedy hereunder is governed by the Uniform Commercial Code as in effect in a jurisdiction other than
the State of New York, “Uniform Commercial Code” means the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or availability of such remedy, as the case may be.

        “Unaudited Financial Statements” means the unaudited balance sheet of the Parent for the Fiscal
Year ended December 31, 2018, and the related statements of income or operations, Shareholders’ Equity
and cash flows for such Fiscal Year of the Parent, including the notes thereto.

         “United States” and “U.S.” mean the United States of America.

        “Variance Report” mean a variance report on a weekly basis setting forth (1) actual cash receipts
and actual cash disbursements for the Measurement Period then most-recently ended, (2) all variances, on
an aggregate basis, as compared to the Budget for such Measurement Period, and (3) an explanation, in
reasonable detail, for any material variance, certified by a Responsible Officer of the Parent.

      1.02    Other Interpretive Provisions. With reference to this Agreement and each other Loan
Document, unless otherwise specified herein or in such other Loan Document:

                  (a)     The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word “will” shall be construed to
have the same meaning and effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document (including any Organization
Document) shall be construed as referring to such agreement, instrument or other document as from time
to time amended, supplemented or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan Document, shall be
construed to refer to such Loan Document in its entirety and not to any particular provision thereof, (iv)
all references in a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

                 (b)     In the computation of periods of time from a specified date to a later specified
date, unless otherwise expressly provided, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and including.”

                (c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this Agreement or any other Loan
Document.



                                                    20
5651740.11
                Case 19-10851-CSS          Doc 10      Filed 04/15/19       Page 83 of 140



                (d)     Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in Dollars in full in cash or
immediately available funds or other collateral as may be requested by the Agent of all of the Obligations
other than unasserted contingent indemnification Obligations.

         1.03    Accounting Terms.

                 (a)     Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be prepared in conformity with,
GAAP applied on a consistent basis, as in effect from time to time.

                  (b)      Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in accordance with GAAP prior to
such change therein and (ii) the Borrower shall provide to the Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and after giving effect to
such change in GAAP and without including the effect of any changes to lease accounting that requires
the assets and liabilities arising under operating leases to be recognized in any statement of financial
position. Notwithstanding the foregoing, financial calculations under this Agreement shall be computed
to exclude any change to lease accounting rules from those in effect pursuant to Financial Account
Standards Board Account Standards Codification 840 (Leases) and other related lease account guidance
as in effect on the Closing Date.

        1.04     Rounding. Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such ratio is expressed herein
and rounding the result up or down to the nearest number (with a rounding-up if there is no nearest
number).

        1.05    Times of Day. Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

                                               ARTICLE II
                                               THE LOANS

         2.01    Initial Term Loans and Delayed Draw Term Loans.

                 (a)     Initial Term Loans. Each Lender having an Initial Term Loan Commitment
agrees, severally and not jointly, subject to the terms and conditions set forth herein, to make on the
Closing Date, subject to satisfaction (or waiver by all such Lenders having Initial Term Loan
Commitments identified on Schedule 2.01) of the conditions precedent set forth in Section 4.01, term
loans to the Borrower in a principal amount equal to such Lender’s Initial Term Loan Commitment (each
such loan being referred to herein as an “Initial Term Loan”). Once repaid, whether such repayment is
voluntary or required, no portion of the Initial Term Loans may be reborrowed.




                                                     21
5651740.11
                Case 19-10851-CSS         Doc 10      Filed 04/15/19      Page 84 of 140



                 (b)     Delayed Draw Term Loans. Each Lender having a Delayed Draw Term Loan
Commitment agrees, severally and not jointly to make, subject to satisfaction (or waiver by all such
Lenders having Delayed Draw Term Loan Commitments) of the conditions precedent set forth in Section
4.02 and in accordance with the procedures in Section 2.02, upon written request by the Borrower after
the entry of the Final Order, on no more than two (2) occasions (or such additional number of occasions
as may be agreed upon by the Agent in its sole discretion), term loans to the Borrower in a principal
amount not to exceed the unused and unfunded portion of such Lender’s Delayed Draw Term Loan
Commitment (collectively, the “Delayed Draw Term Loans”). Once repaid, whether such repayment is
voluntary or required, no portion of the Delayed Draw Term Loans may be reborrowed.

                 (c)      Each Lender shall make each Loan to be made by it hereunder on the Closing
Date the applicable Delayed Draw Term Funding Date, as the case may be, by wire transfer of
immediately available funds by 2:00 p.m., New York, New York time, to the account of the Agent most
recently designated by it for such purpose by notice to the Lenders. Upon satisfaction of the applicable
conditions set forth in Section 4.01 or 4.02, as applicable, the Agent will make each such Loan(s)
available to the Borrower by wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Agent by the Borrower. The failure of any Lender to make
any Loan shall neither relieve any other Lender of its obligation to fund its Loan in accordance with the
provisions of this Agreement nor increase the obligation of any such other Lender.

                 (d)      Unless the Agent shall have received notice from a Lender prior to the proposed
date of any Loan to be made by such Lender that such Lender will not make available to the Agent such
Lender’s share of such borrowing, the Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a Lender has not in fact made
its Loan available to the Agent, then such Lender and the Borrower jointly and severally agree to pay to
the Agent forthwith on written demand such corresponding amount with interest thereon, for each day
from and including the date such amount is made available to the Borrower to but excluding the date of
payment to the Agent, at (i) in the case of any Lender, the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate set forth in Section 2.08(a) hereof.

               (e)     The aggregate Initial Term Loan Commitments shall be automatically and
permanently reduced to zero on the date of the Borrowing of the Initial Term Loans. The aggregate
Delayed Draw Term Loan Commitments shall be automatically and permanently reduced on each
Delayed Draw Term Funding Date by an amount equal to the aggregate principal amount of the Delayed
Draw Term Loans borrowed on such Delayed Draw Term Funding Date.

                  (f)     During the period after the Closing Date but prior to the Maturity Date, the
Borrower may, upon notice to the Agent, from time to time terminate (in whole or in part) the unused
portion of the aggregate Delayed Draw Term Loan Commitments; provided that (i) any such notice shall
be received by the Agent not later than 11:00 a.m. five (5) Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in a minimum amount of $50,000 or any whole
multiple of $50,000 in excess thereof.

                (g)       The Delayed Draw Term Loans and Initial Term Loans shall constitute a single
class of Loans for all purposes of this Agreement and the other Loan Documents.

         2.02    Borrowings of Loans.




                                                    22
5651740.11
                Case 19-10851-CSS         Doc 10      Filed 04/15/19      Page 85 of 140



                  (a)     Each Borrowing of Loans shall be made upon the Borrower’s irrevocable notice
to the Agent, which may be given by telephone. Each such notice must be received by the Agent not later
than 11:00 a.m. (i) on the Business Day of the Borrowing of the Initial Term Loans, and (ii) three
Business Days prior to the requested date of the Borrowing of Delayed Draw Term Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Agent of a written Committed Loan Notice appropriately completed and signed by a
Responsible Officer of the Borrower. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) the requested date of the Borrowing (which shall be a Business Day) and (ii) the principal
amount of Loans to be borrowed.

                (b)    Following receipt of a Committed Loan Notice, the Agent shall promptly notify
each Lender of the amount of its Applicable Percentage of the applicable Loans.

                 (c)    Each Borrowing of Loans shall be made by the Lenders pro rata in accordance
with their respective Applicable Percentages in respect of the Initial Term Loan Commitments and the
Delayed Draw Term Loan Commitments.

                  (d)     The Agent, without the request of the Borrower, may advance any interest, fee,
service charge (including direct wire fees), Credit Party Expenses, or other payment to which any Credit
Party is entitled from the Loan Parties pursuant hereto or any other Loan Document and may charge the
same to the Loan Account. The Agent shall advise the Borrower of any such advance or charge promptly
after the making thereof. Any amount which is added to the principal balance of the Loan Account as
provided in this Section 2.02(d) shall bear interest at the interest rate then and thereafter applicable to
Loans.

         2.03    Reserved.

        2.04    Repayment of Loans. The Borrower shall repay to the Agent, for the account of each
Lender, the aggregate principal amount of all Loans outstanding on the Maturity Date.

         2.05     Optional Prepayments. The Borrower may, upon irrevocable notice from the Borrower
to the Agent, at any time or from time to time voluntarily prepay Loans in whole or in part, plus all
amounts due under Section 2.08(c); provided, that, (i) such notice must be received by the Agent not later
than 11:00 a.m. (A) three Business Days prior to any date of prepayment, and (ii) any prepayment shall be
in a principal amount of at least $50,000 or a whole multiple of $50,000 in excess thereof; in excess
thereof or, in each case, if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment. The Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date specified therein. Each
such prepayment shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages. Any notice delivered pursuant to this Section 2.05 in connection with a
refinancing of this Agreement may state that such notice is conditioned upon the effectiveness of the other
credit facility or receipt of proceeds from the issuance of new Indebtedness comprising such replacement
financing, in which case such notice may be revoked (by written notice to Agent on or prior to the
specified effective date of termination) if such effectiveness does not occur.

         2.06    Reserved.

         2.07    Reserved.



                                                    23
5651740.11
                Case 19-10851-CSS           Doc 10      Filed 04/15/19       Page 86 of 140



         2.08    Interest.

                 (a)      Subject to the provisions of Section 2.08(b), the Loans and the other Obligations
shall bear interest on the outstanding principal amount thereof at a fixed rate per annum equal to 15%
from the date any Loan is advanced or the Obligation is incurred or payable, until paid by Borrower.

                 (b)     (i)      If any amount payable under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by acceleration or otherwise,
such amount shall thereafter bear interest at a fixed interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

                          (ii)     If any Event of Default exists, then the Agent may, and upon the request
         of the Required Lenders shall, notify the Borrower that all outstanding Obligations shall
         thereafter bear interest at a fixed interest rate per annum at all times equal to the Default Rate and
         thereafter such Obligations shall bear interest at the Default Rate to the fullest extent permitted by
         applicable Laws.

                          (iii)    Accrued and unpaid interest on past due amounts (including interest on
         past due interest) shall be due and payable upon demand.

                  (c)    Interest accrued on the Loans shall be due and payable in arrears, (i) on the first
day of each month beginning May 1, 2019; (ii) on any date of any prepayment, with respect to the
principal amount of the Loan being prepaid; and (iii) on the Maturity Date. Interest accrued on any other
Obligations shall be due and payable as provided in the Loan Documents and, if no payment date is
specified, shall be due and payable on demand. Notwithstanding the foregoing, interest accrued at the
Default Rate shall be due and payable on demand, in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any Debtor Relief Law.

         2.09    Fees. The Borrower shall pay to Agent, for the account of each Lender in accordance
with its Applicable Percentage, a closing fee (the “Closing Fee”) in an amount equal to $50,000, which
shall be due and payable on the Closing Date. Such Closing Fee shall be fully earned when paid and shall
not be refundable for any reason whatsoever. The Agent is irrevocably authorized to charge the amount
of the Closing Fee against the loan account for the Initial Term Loans maintained by the Agent, it being
agreed that the Agent is irrevocably authorized to hold back $50,000 from the proceeds of the Initial Term
Loans otherwise remitted to the Borrower and apply such $50,000 to pay the Closing Fee to the Agent.

        2.10     Computation of Interest and Fees. All computations of fees and interest shall be made on
the basis of a 360-day year and actual days elapsed. Interest shall accrue on the day such Loan is made
and until (but not including) the day on which such Loan (or such portion thereof) is paid, provided that
any Loan that is repaid on the same day on which it is made shall, subject to Section 2.12(a), bear interest
for one day. Each determination by the Agent of an interest rate or fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.

         2.11    Evidence of Debt.

                (a)     The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by the Agent (the “Loan Account”) in the ordinary course of business. In addition,
each Lender may record in such Lender’s internal records, an appropriate notation evidencing the date
and amount of each Loan from such Lender, each payment and prepayment of principal of any such Loan,
and each payment of interest, fees and other amounts due in connection with the Obligations due to such
Lender. The accounts or records maintained by the Agent and each Lender shall be conclusive absent


                                                      24
5651740.11
                Case 19-10851-CSS         Doc 10      Filed 04/15/19      Page 87 of 140



manifest error of the amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with respect to the Obligations.
Upon the request of any Lender made through the Agent, the Borrower shall execute and deliver to such
Lender (through the Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto. Upon receipt of an affidavit of a Lender as
to the loss, theft, destruction or mutilation of such Lender’s Note and upon cancellation of such Note, the
Borrower will issue, in lieu thereof, a replacement Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor.

                 (b)     In the event of any conflict between the accounts and records maintained by the
Agent and the accounts and records of any Lender in respect of such matters, the accounts and records of
the Agent shall control in the absence of manifest error.

         2.12    Payments Generally; Agent’s Clawback.

                (a)      All payments to be made by the Borrower shall be made without condition or
deduction for any taxes, counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the Agent, for the account of
the respective Lenders to which such payment is owed, at the Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified herein. Subject to Section 2.14
hereof, the Agent will promptly distribute to each Lender its Applicable Percentage (or other applicable
share as provided herein) of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Agent after 2:00 p.m., at the option of the Agent, shall be
deemed received on the next succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of time shall be reflected
in computing interest or fees, as the case may be.

                (b)      Unless the Agent shall have received notice from the Borrower prior to the time
at which any payment is due to the Agent for the account of the Lenders hereunder that the Borrower will
not make such payment, the Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the Lenders, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such payment, then each of
the Lenders, severally agrees to repay to the Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the Agent, at the greater of the
Federal Funds Rate and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation. A notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this Section 2.12(b) shall be conclusive, absent manifest error.

                 (c)      Except for payments and other amounts received by Agent and applied in
accordance with the provisions of Section 8.03, all payments and any other amounts received by the
Agent from or for the benefit of the Borrower shall be applied as follows: first, to pay principal of, and
interest on, any portion of the Loan the Agent may have advanced pursuant to the express provisions of
this Agreement on behalf of any Lender, for which the Agent has not then been reimbursed by such
Lender or the Borrower, second, to pay all other Obligations then due and payable and third, as the
Borrower shall so designate. Except as otherwise expressly provided for herein, payments in respect of
the Loans received by the Agent shall be distributed to each Lender in accordance with such Lender’s pro
rata share of the Loans; and all payments of fees and all other payments in respect of any other Obligation


                                                    25
5651740.11
                Case 19-10851-CSS           Doc 10      Filed 04/15/19        Page 88 of 140



shall be allocated among such of the Lenders as are entitled thereto and, for such payments allocated to
the Lenders, in proportion to their respective Applicable Percentages. Notwithstanding anything to the
contrary contained in this Agreement or any of the other Loan Documents, Agent shall, to the extent
authorized by the Orders, apply any such payments or amounts first, to the Prepetition Note Purchase
Obligations in accordance with the terms of the Prepetition Note Purchase Agreement and the Orders
until such Prepetition Note Purchase Obligations are paid and satisfied in full and second, to the
Obligations in accordance with the terms of this Agreement and the Orders until the Obligations are paid
and satisfied in full.

         2.13    Sharing of Payments by Lenders. If any Credit Party shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal of, interest on, or other
amounts with respect to, any of the Obligations resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Obligations greater than its pro rata share thereof as provided
herein (including as in contravention of the priorities of payment set forth in Section 8.03), then the Credit
Party receiving such greater proportion shall (a) notify the Agent of such fact, and (b) purchase (for cash
at face value) participations in the Obligations of the other Credit Parties, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared by the Credit Parties ratably
and in the priorities set forth in Section 8.03, provided that:

                          (i)     if any such participations or subparticipations are purchased and all or
         any portion of the payment giving rise thereto is recovered, such participations or
         subparticipations shall be rescinded and the purchase price restored to the extent of such
         recovery, without interest; and

                           (ii)     the provisions of this Section shall not be construed to apply to (x) any
         payment made by the Loan Parties pursuant to and in accordance with the express terms of this
         Agreement or (y) any payment obtained by a Lender as consideration for the assignment of or
         sale of a participation in any of its Loans to any assignee or participant, other than to the
         Borrower or any Subsidiary thereof (as to which the provisions of this Section shall apply).

         Each Loan Party consents to the foregoing and agrees, to the extent it may effectively do so under
applicable Law, that any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Loan Party rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Loan Party in the amount of such participation.

         2.14    Settlement Amongst Lenders.

                 (a)    The amount of each Lender’s Applicable Percentage of outstanding Loans shall
be computed each time a payment is made by Borrower (or more frequently in the Agent’s discretion) and
shall be adjusted upward or downward based on all Loans and repayments of Loans received by the
Agent as of 3:00 p.m. on the first Business Day (such date, the “Settlement Date”) following the receipt
by Agent of any such payment. Interest shall cease to accrue on the portion of any Loan paid on the date
such payment is made to Agent regardless of the Settlement Date.

                  (b)     The Agent shall deliver to each of the Lenders promptly after a Settlement Date a
summary statement of the amount of outstanding Loans for the period and the amount of repayments
received for the period. As reflected on the summary statement, and subject to Section 8.03, (i) the Agent
shall transfer to each Lender its Applicable Percentage of repayments, and (ii) each Lender shall transfer
to the Agent (as provided below) or the Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount of Loans made by each
Lender shall be equal to such Lender’s Applicable Percentage of all Loans outstanding as of such


                                                      26
5651740.11
                Case 19-10851-CSS          Doc 10      Filed 04/15/19       Page 89 of 140



Settlement Date. If the summary statement requires transfers to be made to the Agent by the Lenders and
is received prior to 1:00 p.m. on a Business Day, such transfers shall be made in immediately available
funds no later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no later than 3:00 p.m. on the
next Business Day. The obligation of each Lender to transfer such funds is irrevocable, unconditional and
without recourse to or warranty by the Agent. If and to the extent any Lender shall not have so made its
transfer to the Agent, such Lender agrees to pay to the Agent, forthwith on demand such amount, together
with interest thereon, for each day from such date until the date such amount is paid to the Agent, equal to
the greater of the Federal Funds Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation plus any administrative, processing, or similar fees customarily
charged by the Agent in connection with the foregoing.

         2.15    Priority and Liens.

                (a)     The Borrower hereby covenants and agrees that upon the entry of, and subject to
the terms and provisions of, the Interim Order (and when applicable, the Final Order):

                           (i)      pursuant to Section 364(c)(1) of the Bankruptcy Code, the Obligations
         shall at all times constitute an allowed DIP Superpriority Claim in the Case, subject only to the
         Carve-Out; and

                           (ii)     pursuant to Section 364 of the Bankruptcy Code, the Obligations shall at
         all times be secured by valid, binding, continuing, enforceable perfected Liens with respect to the
         Collateral, all as set forth, and with the priority specified, in the Interim Order (and, when
         entered, the Final Order).

                  (b)    All of the Liens described in this Section 2.15 shall be effective and perfected
upon entry of the Interim Order without the necessity of the execution, recordation of filings by the
Debtor of mortgages, security agreements, control agreements, pledge agreements, financing statements
or other similar documents, or the possession or control by the Agent of, or over, any Collateral, as set
forth in the Interim Order.

                 (c)      Notwithstanding anything to the contrary herein, each Loan Party will cause all
equity interests of each of its Subsidiaries and all of its tangible and intangible personal property, Real
Estate and other assets in each case now owned or hereafter acquired by it to be subject at all times to a
Lien in favor of the Agent, for the benefit of the Lenders, securing the Obligations, excluding any asset
the granting of a security interest in which would be void or illegal under any applicable law, or pursuant
thereto would result in, or permit the termination, invalidation, cancellation, loss or abandonment of, such
asset).

         2.16    No Discharge; Survival of Claims. The Borrower agrees that to the extent that its
obligations under the Loan Documents have not been satisfied in full in cash, (i) its obligations under the
Loan Documents shall not be discharged by the entry of an order confirming a Reorganization Plan (and
the Borrower, pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge)
and (ii) the DIP Superpriority Claim granted to the Agent and the Lenders pursuant to the Orders and the
Liens granted to the Agent and the Lenders pursuant to the Orders shall not be affected in any manner by
the entry of an order confirming a Reorganization Plan.

                                              ARTICLE III
                                           INCREASED COSTS

         3.01    Increased Costs.


                                                     27
5651740.11
                 Case 19-10851-CSS        Doc 10      Filed 04/15/19        Page 90 of 140



                (a)      Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

                 (b)     Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as the case may be, as
specified in subsection (a) of this Section and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

                 (c)      Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any increased costs incurred
or reductions suffered more than six months prior to the date that such Lender, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred to above shall be extended
to include the period of retroactive effect thereof).

             (d)    All of the Obligations under this Section 3.01 shall survive termination of the
Aggregate Commitments and repayment of all other Obligations hereunder.

                                     ARTICLE IV
                      CONDITIONS PRECEDENT TO THE CLOSING DATE

         4.01    Conditions Precedent to the Occurrence of the Closing Date and to the Making of the
Initial Term Loans. The occurrence of the Closing Date, and the obligation of each Lender to make Initial
Term Loans on the Closing Date is subject to the fulfillment (or waiver in accordance with Section
10.01), to the satisfaction of the Agent and each Lender, of each of the following conditions precedent:

                  (a)    The Agent’s receipt of the following, each of which shall be originals, telecopies
or other electronic image scan transmission (e.g., “pdf” or “tif” via e-mail) (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible Officer of the signing
Loan Party or the Lenders, as applicable, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Agent:

                        (i)      executed counterparts of this Agreement;

                        (ii)     Notes executed by the Borrower in favor of each Lender requesting a
         Note;




                                                    28
5651740.11
              Case 19-10851-CSS             Doc 10      Filed 04/15/19        Page 91 of 140



                           (iii)    such certificates of resolutions or other action, incumbency certificates
         and/or other certificates of Responsible Officers of each Loan Party as the Agent may require
         evidencing (A) the authority of each Loan Party to enter into this Agreement and the other Loan
         Documents to which such Loan Party is a party or is to become a party and (B) the identity,
         authority and capacity of each Responsible Officer thereof authorized to act as a Responsible
         Officer in connection with this Agreement and the other Loan Documents to which such Loan
         Party is a party or is to become a party;

                          (iv)    copies of each Loan Party’s Organization Documents and such other
         documents and certifications as the Agent may reasonably require to evidence that each Loan
         Party is duly organized or formed, and that each Loan Party is validly existing and qualified to
         engage in business in each jurisdiction where its ownership, lease or operation of properties or the
         conduct of its business requires such qualification, except to the extent that failure to so qualify in
         such jurisdiction could not reasonably be expected to have a Material Adverse Effect;

                           (v)      a certificate signed by a Responsible Officer of the Borrower certifying
         (A) that the representations and warranties of each Loan Party contained in Article V or in any
         other Loan Document, or which are contained in any document furnished at any time under or in
         connection herewith or therewith, are (1) with respect to representations and warranties that
         contain a materiality qualification, true and correct immediately prior to, and after giving effect
         to, the funding on the Closing Date, except to the extent that such representations and warranties
         specifically refer to an earlier date, in which case they shall be true and correct as of such earlier
         date, and (2) with respect to representations and warranties that do not contain a materiality
         qualification, be true and correct in all material respects immediately prior to, and after giving
         effect to, the funding on the Closing Date, except to the extent that such representations and
         warranties specifically refer to an earlier date, in which case they shall be true and correct in all
         material respects as of such earlier date, (B) no Default or Event of Default shall exist or would
         result from the making of the Loans, (C) [reserved], (D) [reserved], and (E) either that (1) no
         consents, licenses or approvals are required in connection with the execution, delivery and
         performance by such Loan Party and the validity against such Loan Party of the Loan Documents
         to which it is a party, or (2) that all such consents, licenses and approvals have been obtained and
         are in full force and effect;

                         (vi)   evidence that all insurance required to be maintained pursuant to the
         Loan Documents and all endorsements in favor of the Agent required under the Loan Documents
         have been obtained and are in effect;

                          (vii)    [reserved];

                          (viii)   all other Loan Documents, each duly executed by the Borrower;

                          (ix)    properly completed UCC Financing Statements (and including
         amendments and assignments with respect thereto, if applicable) in form and number sufficient
         under the UCC of all jurisdictions that Agent may deem necessary or desirable in order to perfect
         or continue the perfection of Agent’s liens, together with any filings in the United States Patent
         and Trademark Office and United States Copyright Office as the Agent may deem necessary or
         desirable, and instruments shall have been so filed, registered or recorded to the satisfaction of
         Agent;;

                          (x)     results of searches or other evidence reasonably satisfactory to the Agent
         (in each case dated as of a date reasonably satisfactory to the Agent) indicating the absence of


                                                      29
5651740.11
              Case 19-10851-CSS            Doc 10      Filed 04/15/19       Page 92 of 140



         Liens on the assets of the Loan Parties, except for Permitted Encumbrances and Liens for which
         termination statements and releases, satisfactions and discharges of any mortgages, and releases
         or subordination agreements satisfactory to the Agent are being tendered or other arrangements
         satisfactory to the Agent for the delivery of such termination statements and releases, satisfactions
         and discharges have been made; and all filing and recording fees shall have been duly paid; and

                         (xi)    the Agent shall have received a Committed Loan Notice in accordance
         with the requirements hereof.

                 (b)     (i) The Debtor has commenced the Case in the Bankruptcy Court, (ii) the
Bankruptcy Court shall have entered the Interim Order, in form and substance reasonably satisfactory to
the Agent, approving the DIP Term Loan Facility and the transactions contemplated hereby, including
without limitation, the granting of superpriority status, security interests and Liens as contemplated by the
Interim Order and the Loan Documents, which Interim Order shall be in full force and effect, shall not
have been reversed, vacated or stayed and shall not have been amended, supplemented or otherwise
modified without the prior written consent of the Agent, and (iii) all motions and other documents to be
filed with and submitted to the Bankruptcy Court in connection with the Interim Order, the DIP Term
Loan Facility and the approval thereof shall be in form and substance reasonably satisfactory to the
Agent.

                 (c)      There shall not be pending any litigation or other proceeding, the result of which,
either individually or in the aggregate, could reasonably be expected to have a Material Adverse Effect.

                 (d)     The Agent shall have received the initial Budget, in form and substance
acceptable to the Agent.

                (e)    The consummation of the transactions contemplated hereby shall not violate any
applicable Law or any Organization Document, and shall not have been enjoined, whether temporarily,
preliminary or permanently.

                (f)     All fees and expenses required to be paid to the Agent on or before the Closing
Date shall have been paid in full, and all fees and expenses required to be paid to the Lenders on or before
the Closing Date shall have been paid in full.

                (g)    The Borrower shall have paid all fees, charges and disbursements of counsel to
the Agent and to Michaelson to the extent invoiced prior to or on the Closing Date.

                (h)      The Agent and the Lenders shall have received prior to the Closing Date, all
documentation and other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without limitation the PATRIOT
Act, to the extent requested in writing prior to the Closing Date, the results of which are satisfactory to
the Agent.

                (i)      The Agent shall, upon the entry of the Interim Order, have valid and perfected
Liens on and security interests in the Collateral with the priority described in the Interim Order.

                 (j)     All pleadings filed by the Debtor that could reasonably be expected to affect the
DIP Term Loan Facility, the Collateral or the rights or remedies of the Agent shall be of the types to be
agreed, and all orders entered by the Bankruptcy Court (including, without limitation, the Interim Order)
shall be in form and substance reasonably satisfactory to the Agent.



                                                      30
5651740.11
              Case 19-10851-CSS            Doc 10      Filed 04/15/19        Page 93 of 140



         Without limiting the generality of the provisions of Section 9.04, for purposes of determining
compliance with the conditions specified in this Section 4.01, each Lender that has signed this Agreement
shall be deemed to have Consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be Consented to or approved by or acceptable or satisfactory to a
Lender unless the Agent shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

       4.02   Conditions Precedent to Delayed Draw Term Loans. No Lender shall be required to
make any Delayed Draw Term Loan unless and until the following conditions are satisfied:

               (a)     At the time of and immediately after giving effect to such Delayed Draw Term
Loan, no Default or Event of Default shall exist or would result from the making of the Delayed Draw
Term Loans.

                 (b)     The representations and warranties of each Loan Party set forth in the Loan
Documents shall (1) with respect to representations and warranties that contain a materiality qualification,
be true and correct immediately prior to, and after giving effect to, the funding of such Delayed Draw
Term Loan, except to the extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and (2) with respect to
representations and warranties that do not contain a materiality qualification, be true and correct in all
material respects immediately prior to, and after giving effect to, the funding of such Delayed Draw Term
Loan, except to the extent that such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such earlier date.

               (c)     The Agent shall have received a Committed Loan Notice in accordance with the
requirements hereof executed and delivered by the Borrower to Agent regarding such Delayed Draw
Term Loans.

                 (d)       The Final Order Entry Date shall have occurred, and the Final Order shall be in
full force and effect, in form and substance reasonably satisfactory to the Agent, shall not have been
vacated or reversed, shall not have been modified or amended other than as acceptable to Agent in its sole
discretion, and shall not be subject to a stay, and the Agent shall have received a signed copy of the Final
Order entered by the Bankruptcy Court.

                (e)    The making of such Delayed Draw Term Loan shall not violate any applicable
Law or any Organization Document of any Loan Party, and shall not be enjoined, temporarily,
preliminary or permanently.

               (f)       The Loan Parties shall have achieved the Milestones on or prior to the
corresponding dates set forth in Section 6.13, to the extent such dates fall on or before the date of the
Borrowing of such Delayed Draw Term Loans.

                 (g)     Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected to have a Material Adverse
Effect.

The Committed Loan Notice submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02 have been satisfied on and as of the date of the
Borrowing of the Delayed Draw Term Loans.




                                                      31
5651740.11
              Case 19-10851-CSS             Doc 10      Filed 04/15/19        Page 94 of 140



         Without limiting the generality of the provisions of Section 9.04, for purposes of determining
compliance with the conditions specified in this Section 4.02, each Lender that has signed this Agreement
shall be deemed to have Consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be Consented to or approved by or acceptable or satisfactory to a
Lender unless the Agent shall have received notice from such Lender prior to the applicable Delayed
Draw Term Funding Date specifying its objection thereto.

                                        ARTICLE V
                              REPRESENTATIONS AND WARRANTIES

       To induce the Credit Parties to enter into this Agreement and to make the Loans hereunder, each
Loan Party represents and warrants to the Agent and the other Credit Parties that:

         5.01      Existence, Qualification and Power. Each Loan Party and each Subsidiary thereof (a) is
a corporation, limited liability company, partnership or limited partnership, duly incorporated, organized
or formed, validly existing and, where applicable, in good standing under the Laws of the jurisdiction of
its incorporation, organization, or formation, (b) subject to the entry of the Orders and subject to the terms
thereof, has all requisite power and authority and all requisite governmental licenses, permits,
authorizations, consents and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which it is a party, and (c) is
duly qualified and is licensed and, where applicable, in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or (c), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect. Schedule 5.01 annexed hereto
sets forth, as of the Closing Date, each Loan Party’s name as it appears in official filings in its state of
incorporation or organization, its state of incorporation or organization, organization type, organization
number, if any, issued by its state of incorporation or organization, and its federal employer identification
number.

         5.02     Authorization; No Contravention. Subject to the entry of the Orders and subject to the
terms thereof, the execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is or is to be a party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach, termination, or contravention of, or
constitute a default under, or require any payment to be made under any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its property is subject; (c)
result in or require the creation of any Lien upon any asset of any Loan Party (other than Liens in favor of
the Agent under the Security Documents); or (d) violate any Law.

        5.03      Governmental Authorization; Other Consents. Subject to the entry of the Orders, no
approval, consent, exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document to which such Person is a party, except for such as have been obtained or made and are in full
force and effect.

         5.04     Binding Effect. Subject to the entry of the Orders, this Agreement has been, and each
other Loan Document, when delivered, will have been, duly executed and delivered by each Loan Party
that is party thereto. Subject to the entry of the Orders, this Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its terms, subject to


                                                      32
5651740.11
                Case 19-10851-CSS          Doc 10      Filed 04/15/19       Page 95 of 140



applicable bankruptcy, insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether considered in a proceeding in
equity or at law.

         5.05    Financial Statements; No Material Adverse Effect.

                  (a)      The Unaudited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise expressly noted therein;
(ii) fairly present the financial condition of the Parent as of the date thereof and its results of operations
for the period covered thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) to the extent required by GAAP,
show all Material Indebtedness.

                 (b)     [Reserved].

                 (c)     [Reserved].

         5.06    Litigation. There are no unstayed actions, suits, proceedings, claims or disputes pending
or, to the knowledge of the Loan Parties after due and diligent investigation, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, by or against any Loan Party or
any of its Subsidiaries or against any of its properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, could reasonably be expected to have a Material Adverse Effect.

         5.07    Ownership of Property; Liens.

                 (a)      Each of the Loan Parties and each Subsidiary thereof has good record and
marketable title in fee simple to or valid leasehold interests in all Real Estate necessary or used in the
ordinary conduct of its business, except for Permitted Encumbrances. Each of the Loan Parties and each
of its Subsidiaries has good title to, valid licenses or service agreements to use all personal property
material to the ordinary conduct of its business, except in each case as does not have and would not
reasonably be expected to have a Material Adverse Effect. Schedule 5.08(b)(1) sets forth the address
(including street address, county and state) of all Real Estate that is owned by the Loan Parties and each
of their Subsidiaries.

                  (b)      Schedule 5.08(b)(2) sets forth the address (including street address, county and
state) of all Leases of the Loan Parties. Except as otherwise expressly permitted by Section 6.18, each of
the Material Leases are in full force and effect, the Loan Parties and their Subsidiaries are not in default
(beyond applicable cure periods) of the terms of any such Leases (including with respect to the payment
of rent or other amounts due thereunder) and each of the Loan Parties and their Subsidiaries enjoys
peaceful and undisturbed possession under all such Leases. Each Lease (other than any Material Lease) is
in full force and effect, the Loan Parties and their Subsidiaries are not in default (beyond applicable cure
periods) of the terms of any such Leases and each of the Loan Parties and their Subsidiaries enjoys
peaceful and undisturbed possession under all such Leases, except, in each case, as would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect.

                 (c)     [reserved].

                (d)     Schedule 7.01 sets forth a complete and accurate list of all Liens (other than
Permitted Encumbrances described in clause (a) through (g) of the definition thereof) on the property or
assets of each Loan Party and each of its Subsidiaries, showing as of the Closing Date the lienholder


                                                     33
5651740.11
                Case 19-10851-CSS          Doc 10      Filed 04/15/19      Page 96 of 140



thereof, the principal amount of the obligations secured thereby and the property or assets of such Loan
Party or such Subsidiary subject thereto. The property of each Loan Party and each of its Subsidiaries is
subject to no Liens, other than Permitted Encumbrances.

                (e)      Schedule 7.02 sets forth a complete and accurate list of all Investments held by
any Loan Party or any Subsidiary of a Loan Party as of the Closing Date, showing as of the Closing Date
the amount, obligor or issuer and maturity, if any, thereof.

                 (f)      Schedule 7.03 sets forth a complete and accurate list of all Indebtedness (other
than Permitted Indebtedness described in clauses (b) through (f) of the definition thereof) (other than the
Obligations) of each Loan Party or any Subsidiary of a Loan Party as of the Closing Date, showing as of,
and after giving effect to the occurrence, the Closing Date the amount, obligor or issuer and maturity
thereof.

         5.08    Environmental Compliance.

                 (a)    No Loan Party or any Subsidiary thereof (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, except, in each case, as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

                  (b)     None of the properties currently or formerly owned or operated by any Loan
Party or any Subsidiary thereof is listed or proposed for listing on the NPL or on the CERCLIS or any
analogous foreign, state or local list or, to the knowledge of any Loan Party, is adjacent to any such
property; (ii) there are no and to the knowledge of any Loan Party never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any property currently owned
or operated by any Loan Party or any Subsidiary thereof or, to the best of the knowledge of the Loan
Parties, on any property formerly owned or operated by any Loan Party or Subsidiary thereof; (iii) there is
no damaged or friable asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or Subsidiary thereof; and (iv) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or operated by any Loan Party or
any Subsidiary thereof, except, in each case of (i) through (iv), as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

                  (c)     (i) No Loan Party or any Subsidiary thereof is undertaking, either individually or
together with other potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or disposal of Hazardous Materials
at any site, location or operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law except, in each case, as could not individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect; and (ii) all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or any Subsidiary thereof have been disposed of in a
manner not reasonably expected to result in material liability under applicable Environmental Law to any
Loan Party or any Subsidiary thereof.

        5.09    Insurance. The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of the Loan Parties, in such
amounts, with such deductibles and covering such risks (including, without limitation, workmen’s


                                                     34
5651740.11
                Case 19-10851-CSS          Doc 10      Filed 04/15/19       Page 97 of 140



compensation, public liability, business interruption and property damage insurance) as are customarily
carried by companies engaged in similar businesses and owning similar properties in localities where the
Loan Parties or the applicable Subsidiary operates. The Specified D&O Policy names the Borrower as
the named insured and is in full force and effect.

         5.10     Taxes. The Loan Parties and their Subsidiaries have filed all Federal, material state and
other material tax returns and, subject to any restrictions by reason of the Case, the applicable Orders or
any other applicable Bankruptcy Court order, reports required to be filed by them, and have paid all
Federal, material state and other material taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings being diligently conducted, for which
adequate reserves have been provided in accordance with GAAP, as to which Taxes no Lien has been
filed (other than Liens for (i) pre-petition Taxes that were not yet due on the Petition Date or which are
being contested in compliance with Section 6.04, (ii) pre-petition Taxes to the extent the payment thereof
is stayed by reason of the Case, the applicable Order or any other applicable Bankruptcy Court order, and
(iii) post-petition Taxes that are not yet due and payable) and which contest effectively suspends the
collection of the contested obligation and the enforcement of any Lien securing such obligation. There is
no proposed tax assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect. No Loan Party or any Subsidiary thereof is a party to any tax sharing
agreement.

         5.11    ERISA Event. No ERISA Event has occurred or is reasonably expected to occur;

         5.12     Subsidiaries; Equity Interests. The Borrower has no Subsidiaries and own no Equity
Interests other than those specifically disclosed in Part (a) of Schedule 5.13, which Schedule sets forth the
legal name, jurisdiction of incorporation or formation and authorized Equity Interests of each such
Subsidiary.

         5.13    Margin Regulations; Investment Company Act.

                 (a)       No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of purchasing or carrying margin
stock. None of the proceeds of the Loans shall be used directly or indirectly for the purpose of purchasing
or carrying any margin stock, for the purpose of reducing or retiring any Indebtedness that was originally
incurred to purchase or carry any margin stock or for any other purpose that might cause any of the Loans
to be considered a “purpose credit” within the meaning of Regulations T, U, or X issued by the FRB.

                 (b)      None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under the Investment Company
Act of 1940.

        5.14    Disclosure. Each Loan Party has disclosed to the Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could reasonably be expected to result in
a Material Adverse Effect. No report, financial statement, certificate or other information furnished by or
on behalf of any Loan Party to the Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any other Loan Document
(excluding projected financial information, forward-looking statements and general industry or general
economic data) (in each case, as modified or supplemented by other information so furnished) taken as
whole contains any material misstatement of fact or omits to state any material fact necessary to make the


                                                     35
5651740.11
                Case 19-10851-CSS           Doc 10      Filed 04/15/19       Page 98 of 140



statements therein, in the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood that projections by their nature are inherently uncertain and that, even though
the projections are prepared in good faith on the basis of assumptions believed to be reasonable at the
time such projections were prepared, the results reflected in the projections may not be achieved and
actual results may differ and such differences may be material).

          5.15     Compliance with Laws. Each of the Loan Parties and each Subsidiary is in compliance in
all material respects with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its property, except in such instances in which (i) such requirement of Law or order,
writ, injunction or decree is being contested in good faith by appropriate proceedings diligently conducted
or (ii) the failure to comply therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

        5.16      Intellectual Property; Licenses, Etc. The Loan Parties and their Subsidiaries own, or
possess the right to use, all of the Intellectual Property, licenses, permits and other authorizations that are
material to and reasonably necessary for the operation of their respective businesses, without, to the best
knowledge of the Loan Parties, conflict with the rights of any other Person. To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party or any Subsidiary and
material to it (or reasonably expected to be material to it, if now contemplated to be employed) infringes
upon any rights held by any other Person. No claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

         5.17    Labor Matters. Except as could not reasonably be expected to have a Material Adverse
Effect, there are no strikes, lockouts, slowdowns or other material labor disputes against any Loan Party
or any Subsidiary thereof pending or, to the knowledge of any Loan Party, threatened.

         5.18    Security Documents.

                  (a)      Subject to the entry of the Orders, the Security Agreement creates in favor of the
Agent, for the benefit of the Lenders, a legal, valid, continuing and enforceable security interest in the
Collateral, the enforceability of which is subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and such security interest has the
priority set forth in the applicable Order.

                 (b)     [reserved].

        5.19    Orders. The Interim Order (and, following the expiration of the Interim Financing
Period defined therein, the Final Order) has been duly entered, is valid, subsisting and continuing and has
not been vacated, modified, reversed on appeal, or vacated or modified by any order of the Bankruptcy
Court (other than as consented to by Agent) and is not subject to any pending appeal or stay.

        5.20     Brokers. No broker or finder brought about the obtaining, making or closing of the
Loans or transactions contemplated by the Loan Documents, and no Loan Party or Affiliate thereof has
any obligation to any Person in respect of any finder’s or brokerage fees in connection therewith.




                                                      36
5651740.11
              Case 19-10851-CSS             Doc 10      Filed 04/15/19       Page 99 of 140



         5.21     Material Contracts. Schedule 5.22 sets forth all Material Contracts to which any Loan
Party is a party or is bound as of the Closing Date. The Loan Parties have delivered true, correct and
complete copies of such Material Contracts to the Agent on or before the Closing Date. The Loan Parties
are not in breach or in default in any material respect of or under any Material Contract.

        5.22    Foreign Assets Control Regulations, Anti-Money Laundering and Counter-Terrorism.
No Loan Party or its Subsidiaries, nor to the knowledge of Borrower, any director, officer, agent,
employee or Affiliate of any Loan Party or Subsidiary is currently subject to any U.S. sanctions
administered by OFAC; and Loan Parties will not directly or indirectly use the proceeds of the Loans or
otherwise make available such proceeds to any Person for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions laws administered and enforced by OFAC.

         5.23     Foreign Corrupt Practices. To the extent applicable, each Loan Party and its respective
Subsidiaries is in compliance, with the (a) Trading With the Enemy Act, and the Foreign Assets Control
Regulations, and (b) PATRIOT Act. No part of the proceeds of the Loans will be used by any Loan Party
or any of their Affiliates, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for political office, or anyone else acting
in an official capacity for or on behalf of a foreign government, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

                                             ARTICLE VI
                                       AFFIRMATIVE COVENANTS

         So long as any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied (other
than contingent indemnification obligations for which a claim has not been asserted) or any Commitment
shall exist, the Loan Parties shall, and shall (except in the case of the covenants set forth in Sections 6.02
and 6.03) cause each Subsidiary to:

                 (a)     [reserved].

       6.02      Certificates; Other Information. Deliver to the Agent, in form and detail satisfactory to
the Agent:

               (a)     no later than 5:00 p.m. on Wednesday of each calendar week, an updated Budget
and a Variance Report;

              (b)       within thirty (30) days after the end of each Fiscal Period, a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;

                 (c)     weekly status updates to the Agent as to the sale process, in form and detail
reasonably satisfactory to the Agent;

                 (d)    promptly upon receipt, copies of any “final” detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit committee of the board of
directors) of any Loan Party by its Registered Public Accounting Firm in connection with the accounts or
books of the Loan Parties or any Subsidiary, or any audit of any of them;

                (e)   promptly after the Agent’s reasonable request therefor, copies of all Material
Contracts and documents evidencing Material Indebtedness; and



                                                      37
5651740.11
                Case 19-10851-CSS         Doc 10        Filed 04/15/19     Page 100 of 140



                (f)      promptly, such additional information regarding the business affairs, financial
condition or operations of any Loan Party or any Subsidiary, or compliance with the terms of the Loan
Documents, as the Agent or any Lender may from time to time reasonably request.

         6.03     Notices. Promptly notify the Agent:

                  (a)    of the occurrence of any Default or Event of Default;

               (b)      of any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect;

               (c)     of any breach or non-performance of, or any default under, a Material Contract
by any Loan Party or any Subsidiary thereof;

                (d)     of any dispute, litigation, investigation, proceeding or suspension between any
Loan Party or any Subsidiary thereof and any Governmental Authority or the commencement of, or any
material development in, any litigation or proceeding affecting any Loan Party or any Subsidiary thereof,
including pursuant to any applicable Environmental Laws, in each such case which could reasonably be
expected to have a Material Adverse Effect;

                  (e)    of the occurrence of any ERISA Event;

               (f)     of any material change in accounting policies or financial reporting practices by
any Loan Party or any Subsidiary thereof;

                  (g)    of any change in any Loan Party’s senior executive officers;

                (h)    of the discharge by any Loan Party of its present Registered Public Accounting
Firm or any withdrawal or resignation by such Registered Public Accounting Firm;

               (i)      of any collective bargaining agreement or other labor contract to which a Loan
Party becomes a party, or the application for the certification of a collective bargaining agent;

                  (j)    of the filing of any Lien for unpaid Taxes against any Loan Party;

                 (k)     of any casualty or other insured damage to any material portion of the Collateral
or the commencement of any action or proceeding for the taking of any interest in a material portion of
the Collateral under power of eminent domain or by condemnation or similar proceeding or if any
material portion of the Collateral is damaged or destroyed;

                (l)      the filing or commencement of any material action, suit or proceeding with
respect to any Material Lease;

                 (m)      the receipt by any Loan Party of any written notice from any lessor of such
lessor’s intention to terminate any Material Lease, together with a copy of all such written notices of
intended termination from the lessors thereunder; and

                 (n)     the amendment, or any other modification of any Material Contract or the entry
into or of any supply contract constituting a Material Contract to which a Loan Party is or becomes a
party.




                                                     38
5651740.11
                Case 19-10851-CSS          Doc 10      Filed 04/15/19       Page 101 of 140



Each notice pursuant to this Section shall be accompanied by a statement of a Responsible Officer of the
Borrower setting forth details of the occurrence referred to therein and stating what action the Borrower
has taken and proposes to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any other Loan Document that
have been breached.

          6.04    Payment of Obligations. In accordance with the Bankruptcy Code and subject to any
required approval by the Bankruptcy Court, pay and discharge as the same shall become due and payable,
all its obligations and liabilities, including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, (b) all lawful claims (including, without limitation, claims of
landlords, warehousemen, customs brokers, freight forwarders, consolidators and carriers) which, if
unpaid, would by law become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except, in each case, where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (c) such contest effectively suspends collection of the
contested obligation and enforcement of any Lien securing such obligation, (d) no Lien has been filed
with respect thereto and (e) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

         6.05     Preservation of Existence, Etc.

                  (a)      Preserve, renew and maintain in full force and effect its legal existence under the
Laws of the jurisdiction of its organization or formation; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its Intellectual Property, except to the extent such
Intellectual Property (i) is no longer used or useful in the conduct of the business of the Loan Parties or
(ii) is not otherwise material to the business of any Loan Party or any of its Subsidiaries in any respect.

        6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

         6.07     Maintenance of Insurance.

                 (a)     Maintain with financially sound and reputable insurance companies reasonably
acceptable to the Agent not Affiliates of the Loan Parties, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by Persons engaged in the same
or similar business and operating in the same or similar locations or as is required by applicable Law, of
such types and in such amounts as are customarily carried under similar circumstances by such other
Persons and as are reasonably acceptable to the Agent and, in any event, the Agent shall be named as a
loss payee under property insurance and an additional insured under liability insurance.

                (b)   Maintain the Specified D&O Policy in full force and effect at all times, and not
amend, waive, supplement or otherwise modify the Specified D&O Policy without the prior written
consent of the Agent.




                                                      39
5651740.11
                Case 19-10851-CSS         Doc 10      Filed 04/15/19       Page 102 of 140



        6.08     Compliance with Laws. Comply in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its business or property, except in
such instances in which (i) such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted and with respect to which adequate reserves
have been set aside and maintained by the Loan Parties in accordance with GAAP, (ii) such contest
effectively suspends enforcement of the contested Laws, and (iii) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.

         6.09    Books and Records; Accountants. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the Loan Parties or such
Subsidiary, as the case may be; and (ii) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory jurisdiction over the
Loan Parties or such Subsidiary, as the case may be.

         6.10    Inspection Rights. Permit representatives and independent contractors of the Agent to
visit and inspect any of its properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and Registered Public Accounting Firm, and permit the Agent or professionals (including
investment bankers, consultants, accountants, and lawyers) retained by the Agent to conduct evaluations
of the Loan Parties’ business plan, forecasts and cash flows, all at the expense of the Loan Parties and at
such reasonable times during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that when a Default or Event of Default
exists the Agent (or any of its representatives or independent contractors) may do any of the foregoing at
the expense of the Loan Parties at any time during normal business hours and without advance notice.

         6.11     Use of Proceeds. Use the proceeds of the Loans (a) to finance the acquisition of working
capital assets of the Loan Parties, including the purchase of Inventory and Equipment, in each case in the
ordinary course of business, (b) to finance capital expenditures of the Loan Parties, and (c) for general
corporate purposes of the Loan Parties, in each case in compliance with the Budget and the Orders,
subject to the last sentence of Section 2.12(c) and to the extent not prohibited under applicable Law and
the Loan Documents.

         6.12     Chief Restructuring Officer.

                  (a)    Debtor shall retain, at all times during which the Obligations remain outstanding,
on terms and conditions acceptable to Agent and at the sole cost and expense of Debtor, Benjamin
Waisbren, or such other Person acceptable to Agent as its chief restructuring officer (the “CRO”). The
CRO shall assume in all respects the management of the businesses and properties of Debtor and shall,
among other things, assist Debtor in the preparation of and compliance with, on an ongoing basis, the
Budget and compliance with the terms and conditions set forth in the Loan Documents. The CRO shall
report directly to the Board of Directors of Debtor.

                (b)      Debtor hereby irrevocably authorizes and directs the CRO to consult with Agent
and to share with Agent and Lenders all budgets, records, projections, financial information, reports and
other information prepared by or in the possession of the CRO relating to the Collateral, or the financial
condition or operations of the businesses of Debtor. Debtor agrees to provide the CRO with complete
access to and supervision over all of the books and records of Debtor, all of the premises of Debtor and to
all management and employees of Debtor as and when deemed necessary by the CRO.




                                                     40
5651740.11
             Case 19-10851-CSS            Doc 10      Filed 04/15/19      Page 103 of 140



                 (c)    Debtor shall not amend, modify or terminate the retention agreement with the
CRO without the prior written consent of Agent. Debtor acknowledges and agrees that Debtor shall cause
the CRO to keep Agent and Lenders (i) fully informed of the progress of the business and operations of
Debtor and respond fully to any inquiries of Agent and Lenders regarding the business and operations of
Debtor and (ii) communicate and fully cooperate with Agent and Lenders and share all information with
Agent and Lenders regarding Debtor, and the business and operations of Debtor.

                 (d)      If the CRO resigns, Debtor shall immediately notify Agent in writing and provide
Agent with a copy of any notice of resignation immediately upon the sending of such notice by such
CRO. Any replacement or successor CRO shall be acceptable to Agent and shall be retained pursuant to a
new retention agreement on terms and conditions acceptable to Agent within five (5) Business Days
immediately following the notice of resignation of the resigning CRO, or within such longer period of
time as the Agent may agree in writing. Failure to comply with the terms and conditions of this Section
6.12 shall constitute an Event of Default.

        6.13    Milestones. Achieve each of the following milestones (as the same may be extended
from time to time with the consent of the Agent; the “Milestones”):

                 (a)     On or before April 22, 2019, the Bankruptcy Court shall have entered an interim
order, in form and substance satisfactory to Agent, approving the Bidding Procedures Motion (the “Bid
Procedures Order”).

                  (b)    On or before May 6, 2019, the Debtor shall have received a letter of intent, in
form and substance acceptable to Agent, with a “stalking horse” bidder, acceptable to Agent in its sole
discretion, for the purchase of all or substantially all of the Debtor’s assets (the “Sale”).

                 (c)      On or before May 13, 2019, (i) the Debtor shall have entered into an asset
purchase agreement in form and substance acceptable to Agent with a “stalking horse” bidder, acceptable
to Agent in its sole discretion (the “Stalking Horse Bidder”), committing to purchase all or substantially
all of the Debtor’s assets (the “Stalking Horse APA”) and (ii) the Bankruptcy Court shall have entered an
order, in form and substance satisfactory to Agent, approving the Stalking Horse APA.

                 (d)      On or before May 23, 2019, the Debtor shall file with the Bankruptcy Court a
notice of entry into the Stalking Horse APA, together with a copy of such Stalking Horse APA.

                 (e)      On or before June 19, 2019, Debtor shall conduct an auction (the “Auction”), in
accordance with the Bid Procedures Order, of all or substantially all of the Debtor’s assets, and in
connection with such Auction (i) in the event that the successful bidder is not the Stalking Horse Bidder,
such successful bidder and such successful bid, shall each be acceptable to Agent and (ii) there shall be at
least one (1) qualified bidder (other than the Stalking Horse Bidder) which is acceptable to Agent and
each qualified bidder shall be acceptable to Agent.

                 (f)      On or before June 24, 2019, the Bankruptcy Court shall have entered an order, in
form and substance satisfactory to Agent, approving the Sale to the successful Auction bidder and which
provides that all cash proceeds generated by such Sale(s), less reasonable out of pocket fees, costs and
expenses directly arising from the closing of such Sale(s), subject to approval by Agent shall be remitted
to Agent for application against, and in permanent reduction of, the Obligations.

                  (g)     On or before June 25, 2019, Debtor shall have (i) consummated the Sale(s); and
(ii) distributed proceeds of the Sale(s) to Agent in a minimum cash amount not less than the amount
required to satisfy the Obligations for application against and permanent reduction of the Obligations.


                                                     41
5651740.11
             Case 19-10851-CSS            Doc 10      Filed 04/15/19       Page 104 of 140



                 (h)      Debtor confirms, acknowledges and agrees that notwithstanding anything to the
contrary contained in this Agreement, any failure to comply with the requirements set forth in this Section
6.13 shall constitute an additional immediate Event of Default.

         6.14    Information Regarding the Collateral. Furnish to the Agent at least fifteen (15) days (or
such shorter period as the Agent may agree) prior written notice of any change in: (i) any Loan Party’s
name; (ii) the location of any Loan Party’s chief executive office, its principal place of business, any
office in which it maintains books or records relating to Collateral owned by it or any office or facility at
which Collateral owned by it is located (including the establishment of any such new office or facility, but
excluding in-transit Collateral); (iii) any Loan Party’s organizational structure or jurisdiction of
incorporation or formation; or (iv) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state of organization.

          6.15    Cash Management. Borrower shall establish and maintain, at its expense, blocked
accounts or lockboxes and related blocked accounts (in either case, “Blocked Accounts”), as Agent may
specify, with Today’s Bank or such other banks as are reasonably acceptable to Agent into which
Borrower shall promptly deposit all payments on Receivables and all payments constituting proceeds of
Inventory or other Collateral in the identical form in which such payments are made, whether by cash,
check or other manner. Borrower shall deliver, or cause to be delivered to Agent a control agreement, in
form and substance satisfactory to the Agent (each, a “Control Agreement”), duly authorized, executed
and delivered by the Borrower and each bank where a Blocked Account is maintained. Within five (5)
Business Days after the date of this Agreement (or such larger period as the Agent may agree to in writing
in its sole discretion), Borrower shall deliver, or cause to be delivered, a Control Agreement, duly
authorized, executed and delivered by the Borrower and Today’s Bank. Without limiting any other rights
or remedies of Agent or Lenders, at any time on and after a Cash Dominion Event, Agent may, at its
option, instruct the depository banks at which the Blocked Accounts are maintained to transfer by federal
funds wire transfer all funds received or deposited into such Blocked Accounts and related deposit
accounts to the Agent or as Agent may direct.

        6.16    Environmental Laws. Conduct its operations and keep and maintain its Real Estate in
material compliance with all Environmental Laws; and (b) obtain and renew all material environmental
permits necessary for its operations and properties.

         6.17    Further Assurances. Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the filing and recording of
financing statements and other documents), that may be required under any applicable Law, or which the
Agent may reasonably request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created or intended to be created by the Security Documents
or the Orders or the validity or priority of any such Lien, all at the expense of the Loan Parties.

         6.18      Compliance with Terms of Material Leases. With respect to Material Leases, except as
otherwise excused by the Bankruptcy Court, each Loan Party shall (a) make all payments and otherwise
perform all material obligations in respect of each such Lease, (b) keep each such Lease in full force and
effect, (c) not allow any such Lease to lapse or be terminated prior to its scheduled termination date (as in
effect on the Closing Date) or any rights to renew any such Lease to be forfeited or cancelled, (d) notify
the Agent of any default by any party with respect to any such Lease and cooperate with the Agent in all
respects to cure any such default, and (e) cause each of its Subsidiaries to do the foregoing.

         6.19     Material Contracts. Except as otherwise excused by the Bankruptcy Court, perform and
observe all the terms and provisions of each Material Contract to be performed or observed by it, unless
the failure to do so could not reasonably be expected to have a Material Adverse Effect.


                                                     42
5651740.11
             Case 19-10851-CSS            Doc 10      Filed 04/15/19       Page 105 of 140



        6.20     First Day Orders. Cause all proposed “first day” orders submitted to the Bankruptcy
Court to be in accordance with and permitted by the terms of this Agreement in all respects.

                                           ARTICLE VII
                                       NEGATIVE COVENANTS

         So long as any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied (other
than contingent indemnification obligations for which a claim has not been asserted), or any Commitment
shall exist no Loan Party shall, nor shall it permit any Subsidiary to, directly or indirectly:

          7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired or sign or file or suffer to exist under the UCC or any
similar Law or statute of any jurisdiction a financing statement that names any Loan Party or any
Subsidiary thereof as debtor; sign or suffer to exist any security agreement authorizing any Person
thereunder to file such financing statement; sell any of its property or assets subject to an understanding
or agreement (contingent or otherwise) to repurchase such property or assets with recourse to it or any of
its Subsidiaries; or assign or otherwise transfer any accounts or other rights to receive income other than,
as to all of the above, Permitted Encumbrances, and in the case of the assignment or transfer of accounts
or other rights to receive payment, except for Permitted Dispositions.

        7.02     Investments. Make any Investments, except Permitted Investments, or (except with the
prior consent of the Agent) form or acquire any Subsidiaries.

         7.03   Indebtedness; Disqualified Stock. (a) Create, incur, assume, guarantee, suffer to exist or
otherwise become or remain liable with respect to, any Indebtedness, except Permitted Indebtedness; or
(b) issue Disqualified Stock.

        7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into another
Person, (or agree to do any of the foregoing).

        7.05    Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except Permitted Dispositions.

        7.06    Restricted Payments. Declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except that any Subsidiary may make Restricted
Payments to the Borrower.

        7.07    Prepayments of Indebtedness and Payments of Certain Indebtedness. Except in respect
of the Obligations as provided for herein, prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner, or make any payment in respect of any violation of any
subordination terms of, any Indebtedness of any Loan Party except as contemplated by the Orders.

        7.08     Change in Nature of Business. In the case of each of the Loan Parties, engage in any
material line of business substantially different from the business conducted by the Loan Parties and their
Subsidiaries on the Closing Date or any business reasonably related, complementary, ancillary or
incidental thereto.

        7.09     Transactions with Affiliates. Enter into, renew, extend or be a party to any transaction of
any kind with any Affiliate of any Loan Party, whether or not in the ordinary course of business, other
than on fair and reasonable terms substantially as favorable to the Loan Parties as would be obtainable by



                                                     43
5651740.11
                Case 19-10851-CSS         Doc 10      Filed 04/15/19       Page 106 of 140



the Loan Parties at the time in a comparable arm’s length transaction with a Person other than an
Affiliate.

         7.10     Burdensome Agreements. Enter into or permit to exist any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments or other distributions to any Loan Party or to otherwise transfer property to or invest
in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations, (iii) of any Subsidiary to make or
repay loans to a Loan Party, or (iv) of the Loan Parties or any Subsidiary to create, incur, assume or suffer
to exist Liens on property of such Person in favor of the Agent; provided, however, that this clause (iv)
shall not prohibit any negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under clause (f)(i) of the definition of Permitted Indebtedness solely to the extent any such
negative pledge relates to the property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to secure another obligation of
such Person; provided that the foregoing clauses (a) and (b) shall not apply to (i) restrictions and
conditions imposed by law or by any Prepetition Note Purchase Documents (as in effect on the date
hereof), (ii) customary provisions included in licenses, contracts, leases, agreements and other instruments
restricting assignment and/or encumbrance, (iii) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary or other assets pending such sale, provided such
restrictions and conditions apply only to the Subsidiary or other assets that is to be sold (or to earnest
money deposits in connection with such sale) and such sale is permitted hereunder, (iv) in the case of
clause (a) above, restrictions or conditions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the property or assets
securing such Indebtedness, (v) [reserved], (vi) customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted hereunder, (vii) customary provisions
restricting subletting, assignment or transfer of any Lease governing a leasehold interest of the Parent or
any Subsidiary, (viii) restrictions arising in connection with cash or other deposits permitted hereunder
and limited to such cash or deposit, and (ix) restrictions in documents governing any Permitted
Indebtedness existing on the date hereof, and (x) any amendments, modifications, restatements or
renewals of the agreements, contracts or instruments referred to in clauses (i) through (ix) above,
provided that such amendments, modifications, restatements, or renewals, taken as a whole, are not
materially more restrictive with respect to such encumbrances or restrictions than those contained in such
predecessor agreements, contracts or instruments.

        7.11     Use of Proceeds. Use the proceeds of any Loans, whether directly or indirectly, and
whether immediately, incidentally or ultimately, (a) to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund Indebtedness originally incurred for such purpose; or (b) for purposes
other than those permitted under this Agreement.

         7.12     Amendment of Material Documents.

                 (a)    Amend, modify or waive any of a Loan Party’s rights under (i) its Organization
Documents in a manner materially adverse to the Credit Parties, or (ii) any Material Contract or Material
Indebtedness, in each case to the extent that such amendment, modification or waiver would result in a
Default or Event of Default under any of the Loan Documents, would be materially adverse to the Credit
Parties or otherwise would be reasonably likely to have a Material Adverse Effect.

                 (b)       Amend, modify or change in any manner any “first day order” in any material
respect without the prior consent of the Agent or take any other action that would materially impair the
value of the interest or rights of any Loan Party thereunder or that would materially impair the ability of
the Lenders to be repaid hereunder.


                                                     44
5651740.11
                Case 19-10851-CSS         Doc 10      Filed 04/15/19       Page 107 of 140



        7.13     Fiscal Year. Change the Fiscal Year of any Loan Party, or the accounting policies or
reporting practices of the Loan Parties, except as required by GAAP.

       7.14     Deposit Accounts. Except as expressly permitted under Article XI, open or maintain any
bank accounts, securities accounts or commodities accounts.

         7.15     Financial Covenants.

                 (a)     Budget Variance. As of Wednesday of any week, commencing on the
Wednesday following the first full calendar week after the Petition Date, permit (i) the actual amount of
cash disbursements of the Debtor for the most recent Measurement Period then ended to exceed the
amount of cash disbursements specified in the applicable Budget for such Measurement Period by more
than 10% or (ii) the actual amount of cash receipts of the Debtor for the most recent Measurement Period
then ended to be less than 90% of the cash receipts specified in the applicable Budget for such
Measurement Period.

                  (b)     [Reserved].

                                         ARTICLE VIII
                               EVENTS OF DEFAULT AND REMEDIES

         8.01     Events of Default. Any of the following shall constitute an Event of Default:

                 (a)      Non-Payment. The Borrower or any other Loan Party fails to pay when and as
required to be paid herein, (i) any amount of principal of any Loan, any interest on any Loan, or any fee
due hereunder, or (ii) any other amount payable hereunder or under any other Loan Document within
three (3) days of its due date; or

                 (b)      Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.02, 6.03, 6.05, 6.07, 6.10, 6.11, 6.12, 6.13, 6.14,
6.15, 6.18, 6.23 or 6.24, Article VII or Article XI; or

                 (c)     Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any Loan Document on its part to
be performed or observed and such failure continues for fifteen (15) days after the earlier of (i) the date
such Loan Party obtains knowledge of a breach of any such covenant or agreement or (ii) the Borrower’s
receipt of notice from the Agent of any such breach; or

                 (d)     Representations and Warranties. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any other Loan Party herein,
in any other Loan Document, or in any document delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made; or

                (e)      Injunction, etc. Debtor is enjoined, restrained, or in any way prevented by court
order from continuing to conduct all or any material part of its business affairs, or a trustee, receiver or
custodian is appointed for Debtor, or any of its properties; or

              (f)      Challenges. Any Loan Party shall challenge, support or encourage a challenge of
any payments made to the Agent or any Lender with respect to the Obligations; or




                                                     45
5651740.11
             Case 19-10851-CSS             Doc 10      Filed 04/15/19       Page 108 of 140



                 (g)      Judgments. There is entered against any Loan Party or any Subsidiary thereof (i)
one or more judgments or orders for the payment of money in an aggregate amount (as to all such
judgments and orders) exceeding $50,000 and such judgments or orders shall continue unsatisfied or
unstayed for a period of forty-five (45) days (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more non-monetary judgments that
have, or could reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of forty-five (45) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, is not in effect; or

                   (h)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result in liability of any Loan
Party under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of $50,000 or which has or would reasonably be expected to result in a Material
Adverse Effect when taken together with all other such ERISA Events, or (ii) a Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan, or any installment in connection with an unfunded Pension Plan, in either case, in an aggregate
amount in excess of $50,000 or which would reasonably likely result in a Material Adverse Effect; or

                  (i)     Invalidity of Loan Documents. (i) Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full force and effect (other than in
accordance with its terms); or any Loan Party contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or further liability or obligation
under any provision of any Loan Document (other than as a result of the discharge of such Loan Party in
accordance with the terms of the applicable Loan Document), or purports to revoke, terminate or rescind
any provision of any Loan Document or seeks to avoid, limit or otherwise adversely affect any Lien
purported to be created under any Security Document; or (ii) any Lien purported to be created under any
Security Document shall cease to be, or shall be asserted by any Loan Party or any other Person not to be,
a valid and perfected Lien on any Collateral (other than as a result of Agent’s negligence with respect to
failure to maintain the filing of a financing statement or loss of possessory Collateral), with the priority
required by the applicable Security Document; or

                  (j)     Events under Orders. There occurs any condition or event which permits Agent
and Lenders to exercise any of the remedies set forth in either Order, including, without limitation, the
failure to pay all administrative expense claims then due in accordance with the Budget (except as set
forth in the Orders or the Loan Documents) or any other “Event of Default” (as defined in Order); or

               (k)       Loss of Collateral. There occurs any uninsured loss (in excess of any applicable
insurance deductible) to Collateral with an aggregate value in excess of $50,000; or

                 (l)     Breach of Contractual Obligation. Any Loan Party or any Subsidiary thereof
fails to make any payment when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of the Axel Contract or Axel Loan Documents or fails to observe or
perform any other agreement or condition relating to any such Axel Contract or Axel Loan Documents or
contained in any instrument or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit Axel to terminate any such Axel
Contract or Axel Loan Documents or to accelerate amounts due thereunder; or



                                                      46
5651740.11
             Case 19-10851-CSS             Doc 10      Filed 04/15/19       Page 109 of 140



                 (m)     Indictment. The indictment by Governmental Authority of any Loan Party or
any Subsidiary thereof under any criminal statute, rule, regulation, order, or other requirement having the
force of law for a felony; or

              (n)     Termination of Loan Documents. The termination or non-renewal of the Loan
Documents as provided for in either Order; or

                  (o)      Subordination. (i) The subordination provisions of the documents evidencing or
governing any Subordinated Indebtedness, any such provisions being referred to as the “Intercreditor
Provisions”, shall, in whole or in part, terminate, cease to be effective or cease to be legally valid, binding
and enforceable against any holder of the applicable Indebtedness; or (ii) the Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Intercreditor Provisions, (B) that the Intercreditor Provisions exist for the
benefit of the Credit Parties, or (C) in the case of Subordinated Indebtedness, that all payments of
principal of or premium and interest on the applicable Subordinated Indebtedness, or realized from the
liquidation of any property of any Loan Party, shall be subject to any of the Intercreditor Provisions; or

                 (p)    Interim Order. The Debtor shall fail to obtain entry of the Interim Order
authorizing and approving the DIP Term Loan Facility within five (5) business days following the
Petition Date; or

                 (q)       Dismissal or Conversion of Case. (i) The Debtor shall file any motion seeking
(x) dismissal of the Case under Chapter 11 of the Bankruptcy Code or (y) to convert the Case under
Chapter 11 of the Bankruptcy Code to a case under Chapter 7 of the Bankruptcy Code, (ii) the Case under
Chapter 11 of the Bankruptcy Code or any subsequent Chapter 7 case shall be dismissed either voluntarily
or unvoluntarily, (iii) the Case under Chapter 11 of the Bankruptcy Code shall be converted to a case
under Chapter 7 of the Bankruptcy Code, or (iv) a trustee shall be appointed in the Case under Chapter 11
of the Bankruptcy Code or examiner with expanded powers shall be appointed in the Case under Chapter
11 of the Bankruptcy Code; or

                 (r)      Material Adverse Effect. There shall occur any act, condition or event after the
Petition Date that has or could reasonably expect to have a Material Adverse Effect; or

                 (s)      Competing Claims. Other than as contemplated by the Loan Documents, entry of
an order granting any Lien or claim which is senior to or pari passu with the Lien and claims of the Agent
for the benefit of the Lender under the DIP Term Loan Facility (other than the Carve-Out) without the
prior written consent of the Agent (or the filing of any motion by the Debtor seeking such relief); or

                (t)     No Repayment of Obligations. The entry of an order confirming (or the filing of
any motion or pleading requesting confirmation of) a Reorganization Plan that does not require
indefeasible repayment in full in cash of the Obligations under DIP Term Loan Facility as of the effective
date of such Reorganization Plan; or

                 (u)      Adequate Protection. The payment of or granting adequate protection with
respect to prepetition Indebtedness (other than as approved by the Agent and the Bankruptcy Court or as
otherwise contemplated by the Orders or the Loan Documents); or

                 (v)     Superpriority Claims. (i) The failure of Liens or DIP Superpriority Claims
granted with respect to the DIP Term Loan Facility to be valid, perfected and enforceable in all respects
with the priority described in the applicable Order, or (ii) the disallowance, expungement, extinguishment
or impairment of any portion of the DIP Superpriority Claim or (iii) the grant of a Lien on or other


                                                      47
5651740.11
             Case 19-10851-CSS            Doc 10       Filed 04/15/19       Page 110 of 140



interest in any property of the Debtor, other than a Permitted Encumbrance or a Lien permitted by the
Order, which is superior to or ranks in parity with Agent’s security interest in or lien upon the Collateral;
or

                (w)      Automatic Stay. The entry of one or more orders of the Bankruptcy Court lifting
the automatic stay with respect to assets of the Debtor, without the prior written consent of the Agent; or

                 (x)      Invalidity or Violation of Orders. (i) The Interim Order or Final Order, as
applicable, shall cease to be in full force and effect, or shall be amended, modified, stayed or vacated
without the written consent of the Agent, or (ii) there shall have occurred a violation of the Interim Order
or the Final Order, as applicable, which adversely affects the rights and protections afforded to the Agent
and the Lenders; or

                (y)     Purchase Agreements. Any asset purchase agreement or agreements for the sale
of Debtor’s assets pursuant to the Sale shall cease to be in full force and effect; or

        (bb)     Administrative Expense Claims. The grant of an administrative expense claim in the
Case, other than such administrative expense claim permitted by the Orders or this Agreement, which is
superior to or ranks in parity with Agent’s DIP Superpriority Claims (as defined in the Order); or

       (cc)     Budget. The entry by the Bankruptcy Court of an order requiring the payment of an
administrative or priority claim in an amount or manner not reflected in the Budget; or

        (dd)    Orders. The failure of Borrower to comply with any Order or any terms therein, or any
Order shall be modified, reversed, revoked, remanded, stayed, rescinded, vacated or amended on appeal
or by the Bankruptcy Court without the prior written consent of Agent (and no such consent shall be
implied from any other authorization or acquiescence by Agent or any Lender); or

       (ee)     Appointment of Trustee. The appointment of a trustee pursuant to Sections1104(a)(1) or
1104(a)(2) of the Bankruptcy Code; or

       (ff)     Appointment of Examiner. The appointment of an examiner with special powers
pursuant to Section 1104(a) of the Bankruptcy Code; or

        (gg)     Plan. The filing of a plan of reorganization or liquidation by or on behalf of the
Borrower, to which Agent has not consented in writing, which does not provide for payment in full in
cash of all Obligations on the effective date thereof in accordance with the terms and conditions contained
herein; or

        (hh)     Plan Confirmation. The confirmation of any plan of reorganization or liquidation in the
Case, to which Agent has not consented to in writing, which does not provide for payment in full in cash
of all Obligations on the effective date thereof in accordance with the terms and conditions contained
herein; or

         (ii)   Expense Order. The filing of a motion by the Borrower (or any Affiliate) seeking, or the
entry of any order permitting, recovery from any portion of the Collateral (or from the Agent or any
Lender) any costs or expenses of preserving or disposing of the Collateral under section 506(c) or section
552(b) of the Bankruptcy Code (or otherwise); or




                                                     48
5651740.11
             Case 19-10851-CSS            Doc 10      Filed 04/15/19       Page 111 of 140



        (jj)    CRO. (i) The failure of the Borrower to comply with any material provision of its
engagement agreement with the CRO; or (ii) the termination of any such agreements for any reason
without the prior written consent of the Agent.

         8.02    Remedies Upon Event of Default. If any Event of Default occurs and is continuing, the
Agent may, or, at the request of the Required Lenders shall, take any or all of the following actions: (a)
terminate the Commitments, (b) upon written notice to the Borrower (with a copy to counsel for the
Creditors’ Committee in the Case and the U.S. Trustee (as defined in the Interim Order)) and subject to
the termination of the automatic stay under Section 362 of the Bankruptcy Code: (i) declare the unpaid
principal amount of all outstanding Loans, all interest accrued and unpaid thereon, and all other
Obligations to be immediately due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby expressly waived by the Loan Parties; and (ii) to the extent not
prohibited by Orders, proceed to protect, enforce and exercise all rights and remedies of the Credit Parties
under this Agreement, any of the other Loan Documents or applicable Law, including, but not limited to,
by suit in equity, action at law or other appropriate proceeding, whether for the specific performance of
any covenant or agreement contained in this Agreement and the other Loan Documents or any instrument
pursuant to which the Obligations are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other legal or equitable right of
the Credit Parties.

         For the purpose of enabling Agent to exercise the rights and remedies hereunder, each Loan Party
hereby grants to Agent, to the extent assignable, an irrevocable, non-exclusive license (exercisable at any
time an Event of Default shall exist or have occurred and for so long as the same is continuing) without
payment of royalty or other compensation to, any Loan Party, to use, assign, license or sublicense any of
the trademarks, service-marks, trade names, business names, trade styles, designs, logos and other source
of business identifiers and other Intellectual Property and general intangibles now owned or hereafter
acquired by any Loan Party, wherever the same maybe located, including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout thereof.

         No remedy herein is intended to be exclusive of any other remedy and each and every remedy
shall be cumulative and shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of Law.

        Each of the Lenders agrees that it shall not, unless specifically requested to do so in writing by
Agent, take or cause to be taken any action, including, the commencement of any legal or equitable
proceedings to enforce any Loan Document against any Loan Party or to foreclose any Lien on, or
otherwise enforce any security interest in, or other rights to, any of the Collateral.

         8.03    Application of Funds. After the exercise of remedies provided for in Section 8.02 (or
after the Loans have automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by the Agent in the following order (subject to the terms of the
last sentence of Section 2.12):

       First, to payment of that portion of the Obligations constituting fees, indemnities, Credit Party
Expenses and other amounts (including fees, charges and disbursements of counsel to the Agent and
amounts payable under Article III) payable to the Agent;

       Second, to payment of that portion of the Obligations constituting indemnities, Credit Party
Expenses, and other amounts (other than principal, interest and fees) payable to the Lenders (including



                                                     49
5651740.11
                Case 19-10851-CSS          Doc 10      Filed 04/15/19       Page 112 of 140



fees, charges and disbursements of counsel to the respective Lenders and amounts payable under Article
III), ratably among them in proportion to the amounts described in this clause Second payable to them;

       Third, to payment of that portion of the Obligations constituting accrued and unpaid interest on
the Loans and fees payable in respect thereof, ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them;

         Fourth, to payment of that portion of the Obligations constituting unpaid principal of the Loans,
ratably among the Lenders in proportion to the respective amounts described in this clause Fourth held by
them until paid in full;

        Fifth, to payment of all other Obligations (including without limitation the cash collateralization
of unliquidated indemnification obligations), ratably among the Credit Parties in proportion to the
respective amounts described in this clause Fifth held by them; and

       Last, the balance, if any, after all of the Obligations have been indefeasibly paid in full, to the
Loan Parties or as otherwise required by Law.

                                               ARTICLE IX
                                               THE AGENT

         9.01     Appointment and Authority.

                 (a)      Each of the Lenders hereby irrevocably appoints Michaelson to act on its behalf
as the administrative and collateral agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are delegated to the Agent by
the terms hereof or thereof (including, without limitation, acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the Obligations), together with
such actions and powers as are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Agent and the Lenders, and no Loan Party or any Subsidiary thereof shall have rights as
a third party beneficiary of any of such provisions.

                  (b)    Each of the Lenders (in its capacities as a Lender) hereby irrevocably appoints
Michaelson as Agent and authorizes the Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are reasonably incidental
thereto. In this connection, the Agent, as “Agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c)), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents, as if set forth in full herein with
respect thereto.

                 (c)     Each Lender authorizes and directs the Agent to enter into this Agreement and
the other Loan Documents to which it is a party. Each Lender agrees that any action taken by the Agent
or the Required Lenders in accordance with the terms of this Agreement or the other Loan Documents
and the exercise by the Agent or the Required Lenders of their respective powers set forth herein or
therein, together with such other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders.



                                                      50
5651740.11
             Case 19-10851-CSS             Doc 10      Filed 04/15/19       Page 113 of 140



                 (d)      The Lenders acknowledge that the Obligations are secured by Liens on the
Collateral and that the exercise of certain of the rights and remedies of Agent under the Loan Documents
may be subject to the provisions of the Orders. Each Lender irrevocably (i) authorizes and directs the
Agent to take all actions (and execute all documents) required (or deemed advisable) by it in accordance
with the terms of the applicable Order and without any further consent, authorization or other action by
such Lender, (ii) agrees that such Lender will be bound by the provisions of the applicable Order and will
take no actions contrary to the provisions the applicable Order, (iii) agrees that no Lender shall have any
right of action whatsoever against the Agent as a result of any action taken by Agent pursuant to this
Section or in accordance with the terms of the applicable Order and (iv) acknowledges (or is deemed to
acknowledge) that a copy of the applicable Order has been delivered, or made available, to such Lender.
Each Lender hereby further irrevocably authorizes and directs the Agent to enter into such amendments,
supplements or other modifications to the applicable Order as are approved by Agent and the Required
Lenders, provided, that Agent may execute and deliver such amendments, supplements and modifications
thereto as are contemplated by the applicable Order in connection with any extension, renewal,
refinancing or replacement of this Agreement or any refinancing of the Obligations, in each case, on
behalf of such Lender and without any further consent, authorization or other action by any Lender. The
Agent shall have the benefit of the provisions of this Article IX with respect to all actions taken by it
pursuant to this Section or in accordance with the terms of the applicable Order to the full extent thereof.

         9.02    Rights as a Lender. The Person serving as the Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may exercise the same as though
they were not the Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in any kind of business with
the Loan Parties or any Subsidiary or other Affiliate thereof as if such Person were not the hereunder and
without any duty to account therefor to the Lenders.

        9.03     Exculpatory Provisions. The Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the generality of the
foregoing, the Agent:

                (a)     shall not be subject to any fiduciary or other implied duties, regardless of whether
a Default or Event of Default has occurred and is continuing;

                (b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly provided for herein or in
the other Loan Documents), provided that the Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Agent to liability or that is contrary to any Loan
Document or applicable law; and

                (c)      shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose, any information relating to the
Loan Parties or any of its Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with the Consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as shall be necessary, or as
the Agent shall believe in good faith shall be necessary, under the circumstances as provided in Sections


                                                      51
5651740.11
             Case 19-10851-CSS            Doc 10      Filed 04/15/19       Page 114 of 140



10.01 and 8.02) or (ii) in the absence of its own gross negligence or willful misconduct as determined by
a final and non-appealable judgment of a court of competent jurisdiction.

         The Agent shall not be deemed to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the Agent by the Loan Parties, a
Lender. Upon the occurrence of a Default or Event of Default, the Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by the Applicable Lenders.
Unless and until the Agent shall have received such direction, the Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties. In no event shall the Agent be
required to comply with any such directions to the extent that the Agent believes that its compliance with
such directions would be unlawful.

         The Agent shall not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the occurrence of any Default or
Event of Default, (iv) the validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or the creation, perfection or
priority of any Lien purported to be created by the Security Documents, (v) the value or the sufficiency of
any Collateral, or (vi) the satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the Agent.

          9.04     Reliance by Agent. The Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice (including telephonic Committed Loan Notices), request, certificate,
consent, statement, instrument, document or other writing (including, but not limited to, any electronic
message, Internet or intranet website posting or other distribution) believed by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled to the satisfaction of a
Lender, the Agent may presume that such condition is satisfactory to such Lender unless the Agent shall
have received written notice to the contrary from such Lender prior to the making of such Loan. The
Agent may consult with legal counsel (who may be counsel for any Loan Party), independent accountants
and other experts selected by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

         9.05      Delegation of Duties. The Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent. The Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related Parties of the Agent and
any such sub-agent, and shall apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the Agent.

        9.06     Resignation of Agent. The Agent may at any time give written notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation, the Required Lenders shall
have the right, subject to the approval of the Borrower (which shall not be required if an Event of Default
has occurred and is continuing), to appoint a successor, which shall be a Lender or a bank with an office
in the United States, or an Affiliate of any such Lender or bank with an office in the United States. If no


                                                     52
5651740.11
             Case 19-10851-CSS            Doc 10      Filed 04/15/19       Page 115 of 140



such successor shall have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its resignation, then the retiring Agent
may on behalf of the Lenders (subject to the approval of the Borrower, which approval shall not be
required if an Event of Default has occurred and is continuing), appoint a successor Agent meeting the
qualifications set forth above; provided that if the Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the case of any Collateral held
by the Agent on behalf of the Lenders under any of the Loan Documents, the retiring Agent shall continue
to hold such collateral security until such time as a successor Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this Section. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions taken or omitted to be taken by
any of them while the retiring Agent was acting as Agent hereunder.

         9.07     Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made its own credit analysis
and decision to enter into this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. The Agent shall not have any
duty or responsibility to provide any Credit Party with any other credit or other information concerning
the affairs, financial condition or business of any Loan Party that may come into the possession of the
Agent.

         9.08     Collateral and Guaranty Matters. The Credit Parties irrevocably authorize the Agent, at
its option and in its discretion, to release any Lien on any property granted to or held by the Agent under
any Loan Document (a) upon payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been asserted) and the termination of all Commitments, (b) that is
Disposed of or to be Disposed of to a Person other than a Loan Party as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document, or (c) if approved, authorized or
ratified in writing by the Applicable Lenders in accordance with Section 10.01.

Upon request by the Agent at any time, the Applicable Lenders will confirm in writing the Agent’s
authority to release its interest in particular types or items of property pursuant to this Section 9.08. In
each case as specified in this Section 9.08, the Agent will, at the Loan Parties’ expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may reasonably request to
evidence the release of such item of Collateral from the assignment and security interest granted under the
Security Documents in accordance with the terms of the Loan Documents and this Section 9.08.




                                                     53
5651740.11
             Case 19-10851-CSS             Doc 10      Filed 04/15/19       Page 116 of 140



         9.09   Notice of Transfer. The Agent may deem and treat a Lender party to this Agreement as
the owner of such Lender’s portion of the Obligations for all purposes, unless and until, and except to the
extent, an Assignment and Assumption shall have become effective as set forth in Section 10.06.

         9.10    Agency for Perfection. Each Lender hereby appoints each other Lender as agent for the
purpose of perfecting Liens for the benefit of the Agent and the Lenders, in assets which, in accordance
with Article 9 of the UCC or any other applicable Law of the United States can be perfected only by
possession or control. Should any Lender (other than the Agent) obtain possession or control of any such
Collateral, such Lender shall notify the Agent thereof, and, promptly upon the Agent’s request therefor
shall deliver such Collateral to the Agent or otherwise deal with such Collateral in accordance with the
Agent’s instructions.

         9.11    Indemnification of Agent. Without limiting the obligations of the Loan Parties hereunder,
the Lenders hereby agree to indemnify the Agent and any Related Party, as the case may be, ratably
according to their Applicable Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Agent, and their Related Parties
in any way relating to or arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by the Agent and their Related Parties in connection therewith; provided, that no
Lender shall be liable for any portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Agent’s and its Related Parties’
gross negligence, bad faith or willful misconduct as determined by a final and nonappealable judgment of
a court of competent jurisdiction.

         9.12     Relation among Lenders. The Lenders are not partners or co-venturers, and no Lender
shall be liable for the acts or omissions of, or (except as otherwise set forth herein in case of the Agent)
authorized to act for, any other Lender.

                                               ARTICLE X
                                            MISCELLANEOUS

         10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no Consent to any departure by any Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders (or the Agent at the direction of the Required Lenders),
and the Borrower or the applicable Loan Party, as the case may be, and each such waiver or Consent shall
be effective only in the specific instance and for the specific purpose for which given; provided, however,
that no such amendment, waiver or consent shall:

                (a)     increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 2.01) without the written Consent of such Lender;

                 (b)     as to any Lender, postpone any date fixed by this Agreement or any other Loan
Document for any scheduled payment (including the Maturity Date) of principal, interest, fees or other
amounts due hereunder or under any of the other Loan Documents without the written Consent of such
Lender entitled to such payment;

                (c)    as to any Lender, reduce the principal of, or the rate of interest specified herein
on, any Loan held by such Lender, or any fees or other amounts payable hereunder or under any other
Loan Document to or for the account of such Lender, without the written Consent of each Lender entitled
to such amount; provided, however, that only the Consent of the Required Lenders shall be necessary to



                                                      54
5651740.11
              Case 19-10851-CSS            Doc 10      Filed 04/15/19       Page 117 of 140



amend the definition of “Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate;

                (d)      as to any Lender, change Section 2.12(c), Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby or the priority of such
payments set forth therein without the written Consent of each Lender;

                 (e)    change any provision of this Section or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any consent hereunder,
without the written Consent of each Lender;

                  (f)      except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party or permit such Loan Party to assign its rights under the
Loan Documents without the written Consent of each Lender;

                (g)     except for Permitted Dispositions, release all or substantially all of the Collateral
from the Liens of the Security Documents or release all or substantially all of the Guaranties without the
written Consent of each Lender;

                 (h)     increase the Aggregate Commitments without the written Consent of each
Lender; and

                (i)     except as expressly permitted herein or in any other Loan Document, subordinate
the Obligations hereunder or the Liens granted hereunder or under the other Loan Documents, to any
other Indebtedness or Lien, as the case may be without the written Consent of each Lender;

and, provided further, that no amendment, waiver or Consent shall, unless in writing and signed by the
Agent in addition to the Lenders required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document.

         10.02   Notices; Effectiveness; Electronic Communications.

                 (a)     Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by telephone shall be made
to the applicable telephone number, as follows:

                          (i)     if to the Loan Parties, or the Agent, to the address, telecopier number,
         electronic mail address or telephone number specified for such Person on Schedule 10.02; and

                          (ii)  if to any other Lender, to the address, telecopier number, electronic mail
         address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by telecopier shall be deemed to have been given
when sent (except that, if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the recipient). Notices delivered



                                                      55
5651740.11
             Case 19-10851-CSS            Doc 10     Filed 04/15/19       Page 118 of 140



through electronic communications to the extent provided in subsection (b) below, shall be effective as
provided in such subsection (b).

                 (b)      Change of Address, Etc. Each of the Loan Parties, the Agent, may change its
address, telecopier or telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the Borrower and the Agent. In addition, each
Lender agrees to notify the Agent from time to time to ensure that the Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for such Lender.

                 (c)     Reliance by Agent and Lenders. The Agent and the Lenders shall be entitled to
rely and act upon any notices purportedly given by or on behalf of the Loan Parties even if (i) such
notices were not made in a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as understood by the recipient, varied
from any confirmation thereof. The Loan Parties shall indemnify the Agent, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Loan Parties. All telephonic notices to and
other telephonic communications with the Agent may be recorded by the Agent, and each of the parties
hereto hereby consents to such recording.

         10.03 No Waiver; Cumulative Remedies. No failure by any Credit Party to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege hereunder or under any
other Loan shall operate as a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The rights, remedies, powers and
privileges provided herein and in the other Loan Documents are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law. Without limiting the generality of the foregoing,
the making of a Loan shall not be construed as a waiver of any Default or Event of Default, regardless of
whether any Credit Party may have had notice or knowledge of such Default or Event of Default at the
time.

         10.04   Expenses; Indemnity; Damage Waiver.

                 (a)    Costs and Expenses. The Borrower shall pay all Credit Party Expenses.

                  (b)      Indemnification by the Loan Parties. The Loan Parties shall indemnify the Agent
(and any sub-agent thereof), each other Credit Party, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each Indemnitee harmless (on
an after tax basis) from, any and all losses, claims, causes of action, damages, liabilities, settlement
payments, costs, and related expenses (including the fees, charges and disbursements of any counsel for
any Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or thereby, or, in the case of the
Agent (and any sub-agents thereof) and their Related Parties only, the administration of this Agreement
and the other Loan Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or from any property owned or
operated by any Loan Party or any of its Subsidiaries, or any Environmental Liability related in any way
to any Loan Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any Credit Party to, a


                                                    56
5651740.11
             Case 19-10851-CSS             Doc 10      Filed 04/15/19       Page 119 of 140



Person which has entered into a control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of the foregoing, whether based
on contract, tort or any other theory, whether brought by a third party or by the Borrower or any other
Loan Party or any of the Loan Parties’ directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims, damages, liabilities or related
expenses (x) are determined by a court of competent jurisdiction by final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Indemnitee or (y) result from a
claim brought by the Borrower or any other Loan Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

                 (c)      Reimbursement by Lenders. Without limiting their obligations under Section
9.14 hereof, to the extent that the Loan Parties for any reason fail to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it, each Lender severally agrees to pay to the
Agent (or any such sub-agent) or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub-agent) or against any Related Party of any of the foregoing acting for the Agent (or any such
sub-agent) in connection with such capacity. The obligations of the Lenders under this subsection (c) are
several and not joint. The failure of any Lender to make any payment under this subsection (c) shall not
relieve any other Lender of its obligation to do so, and no Lender shall be responsible for the failure of
any other Lender to make its required payment hereunder.

                 (d)       Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, the transactions contemplated hereby or
thereby, any Loan or the use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

                 (e)     Payments. All amounts due under this Section shall be payable on demand
therefor.

                (f)      Survival. The agreements in this Section shall survive the resignation of the
Agent, the assignment of any portion of any Loan by any Lender, the replacement of any Lender, and the
repayment, satisfaction or discharge of all the other Obligations.

        10.05 Payments Set Aside. To the extent that any payment by or on behalf of the Loan Parties
is made to any Credit Party, or any Credit Party exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement entered into by such Credit Party


                                                      57
5651740.11
             Case 19-10851-CSS             Doc 10      Filed 04/15/19       Page 120 of 140



in its discretion) to be repaid to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender severally agrees to pay
to the Agent upon demand its Applicable Percentage (without duplication) of any amount so recovered
from or repaid by the Agent, plus interest thereon from the date of such demand to the date such payment
is made at a rate per annum equal to the Federal Funds Rate from time to time in effect. The obligations
of the Lenders under clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

         10.06   Successors and Assigns.

                 (a)      Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder or under any other Loan Document without the prior written Consent of the Agent
and each Lender and no Lender may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of subsection Section 10.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 10.06(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of each of the Credit Parties)
any legal or equitable right, remedy or claim under or by reason of this Agreement.

                 (b)      Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment(s) and the Loans at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

                         (i)      Minimum Amounts.

                                  (A)      in the case of an assignment of the entire remaining amount of
                         the assigning Lender’s Loan and/or unused Commitment at the time owing to it
                         or in the case of an assignment to a Lender or an Affiliate of a Lender or an
                         Approved Fund with respect to a Lender, no minimum amount need be assigned;
                         and

                                  (B)     in any case not described in subsection (b)(i)(A) of this Section,
                         the aggregate amount of the Commitment (which for this purpose includes Loans
                         outstanding thereunder) or, if the Commitment is not then in effect, the principal
                         outstanding balance of the Loans of the assigning Lender subject to each such
                         assignment, determined as of the date of the Assignment and Assumption with
                         respect to such assignment is delivered to the Agent or, if “Trade Date” is
                         specified in the Assignment and Assumption, as of the Trade Date, shall not be
                         less than $100,000 unless each of the Agent and, so long as no Default or Event
                         of Default has occurred and is continuing, the Borrower otherwise consents (each
                         such consent not to be unreasonably withheld or delayed and shall be deemed
                         given if the Borrower has not responded to a request for such consent within


                                                      58
5651740.11
              Case 19-10851-CSS           Doc 10        Filed 04/15/19     Page 121 of 140



                         seven (7) Business Days); provided, however, that concurrent assignments to
                         members of an Assignee Group and concurrent assignments from members of an
                         Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
                         members of its Assignee Group) will be treated as a single assignment for
                         purposes of determining whether such minimum amount has been met;

                         (ii)    Proportionate Amounts. Each partial assignment shall be made as an
         assignment of a proportionate part of all the assigning Lender’s rights and obligations under this
         Agreement with respect to the Loans and/or the Commitments assigned;

                        (iii)   Required Consents and Other Conditions. No consent shall be required
         for any assignment except to the extent required by subsection (b)(i)(B) of this Section, and in
         addition:

                                 (A)      [reserved];

                                 (B)     the consent of the Agent (such consent not to be unreasonably
                         withheld or delayed) shall be required for assignments in respect of any Loans or
                         Commitment if such assignment is to a Person that is not a Lender, an Affiliate of
                         such Lender or an Approved Fund with respect to such Lender; and

                                (C)       no assignment may be made to a Loan Party or an Affiliate of a
                         Loan Party.

                          (iv)    Assignment and Assumption. The parties to each assignment shall
         execute and deliver to the Agent an Assignment and Assumption, together with a processing and
         recordation fee of $3,500, provided, however, that the Agent may, in its sole discretion, elect to
         waive such processing and recordation fee in the case of any assignment. The assignee, if it shall
         not be a Lender, shall deliver to the Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Agent pursuant to subsection (c) of this Section, from
and after the effective date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the case of an Assignment
and Assumption covering all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to the benefits of Sections 3.01,
and 10.04 with respect to facts and circumstances occurring prior to the effective date of such assignment.
Upon request, the Borrower (at its expense) shall execute and deliver a Note to the assignee Lender and a
Note or replacement Note to the assignor Lender (in the event of a replacement Note, the assignor Lender
shall cancel and return to Borrower the superseded Note). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).

                  (c)     Register. The Agent, acting solely for this purpose as an agent of the Borrower,
shall maintain at the Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the Commitments of, and
principal and interest amounts of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, absent manifest error, and the


                                                        59
5651740.11
             Case 19-10851-CSS            Doc 10       Filed 04/15/19       Page 122 of 140



Loan Parties, the Agent and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the Borrower and any Lender at
any reasonable time and from time to time upon reasonable prior notice.

                 (d)     Participations. Any Lender may at any time, without the consent of, or notice to,
the Loan Parties or the Agent, sell participations to any Person (other than a natural person or the Loan
Parties or any of the Loan Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the Agent, and the Lenders shall
continue to deal solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

         Any agreement or instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clauses (a), (b), (c) or (f) of the first proviso to Section 10.01
that affects such Participant. Subject to subsection (e) of this Section, the Loan Parties agree that each
Participant shall be entitled to the benefits of Section 3.01 (subject to the requirements and limitations of
such Sections to the same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.06(b). To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender granting a participation shall, as a non-fiduciary
agent of Borrower, maintain a register (“Participant Register”) with respect to the ownership and transfer
of each participation containing the information set forth in the Register described in Section 10.06(c);
provided that, no Lender shall have any obligation to disclose all or any portion of any Participant
Register (including the identity of any Participant or any information relating to a Participant’s interest in
any Loans or other rights or obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Loan or other right or obligation is in registered
form under Treasury Regulation Sections 5f.103-1(c) and 1.871-14(c). No transfer of a participation shall
be effective unless recorded in such Participation Register. The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

                 (e)      Limitations upon Participant Rights. A Participant shall not be entitled to receive
any greater payment under Section 3.01 than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the right to receive a greater payment
results from a Change in Law after the participant becomes a Participant.

                  (f)      Certain Pledges. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party hereto.




                                                      60
5651740.11
             Case 19-10851-CSS            Doc 10     Filed 04/15/19       Page 123 of 140



                  (g)     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

         10.07 Pre-Petition Obligations. (a) The Borrower hereby acknowledges, confirms and agrees
that, as of April 8, 2019, Borrower is indebted to the Prepetition Note Purchasers in respect of all
Prepetition Note Purchase Obligations in the aggregate principal amount of not less than $10,782,234,
consisting of principal of $10,143,577, together with interest accrued and accruing thereon, and all costs,
expenses, fees (including attorneys’ fees and legal expenses) and other charges now or hereafter owed by
Borrower to the Prepetition Note Purchasers, all of which are unconditionally owing by Borrower to the
Prepetition Note Purchasers, without offset, defense or counterclaim of any kind, nature and description
whatsoever.

                 (b)     The Borrower hereby acknowledges, confirms and agrees that Michaelson and
the Prepetition Collateral Agent have and shall continue to have valid, enforceable and perfected first
priority and senior security interests in and liens upon all Prepetition Collateral heretofore granted to
Michaelson and the Prepetition Collateral Agent pursuant to the Prepetition Note Purchase Documents as
in effect immediately prior to the Petition Date to secure all of the Prepetition Note Purchase Obligation,
subject only to Liens expressly permitted by the Prepetition Note Purchase Documents or the Orders.

                 (c)      The Borrower hereby acknowledges, confirms and agrees that: (i) each of the
Prepetition Note Purchase Documents was duly executed and delivered to Michaelson by the Borrower
and each is in full force and effect as of the date hereof, (ii) the agreements and obligations of the
Borrower contained in the Prepetition Note Purchase Documents constitute the legal, valid and binding
obligations of the Borrower enforceable against it in accordance with the terms thereof, and the Borrower
has no valid defense, offset or counterclaim to the enforcement of such obligations, and (iii) the
Prepetition Note Purchase Documents are and shall be entitled to all of the rights, remedies and benefits
provided for Prepetition Note Purchase Documents in the and the Orders.

         10.08 Right of Setoff. Subject to the Orders, if an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or similar attachment relating to
property of a Loan Party, each Lender, and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the Agent or the Required
Lenders, to the fullest extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and all of the Obligations now
or hereafter existing under this Agreement or any other Loan Document to such Lender, regardless of the
adequacy of the Collateral, and irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of such Lender different
from the branch or office holding such deposit or obligated on such indebtedness. The rights of each
Lender, and its respective Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, or its respective Affiliates may have. Each Lender
agrees to notify the Borrower and the Agent promptly after any such setoff and application, provided that
the failure to give such notice shall not affect the validity of such setoff and application.


                                                    61
5651740.11
             Case 19-10851-CSS            Doc 10      Filed 04/15/19       Page 124 of 140



         10.09 Interest Rate Limitation. Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum Rate”). If the Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or received by the Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated term of the Obligations
hereunder.

         10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single contract. This Agreement and the
other Loan Documents constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall become effective when it
shall have been executed by the Agent and when the Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, pdf or other electronic transmission shall
be as effective as delivery of a manually executed counterpart of this Agreement.

         10.11 Survival. All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such representations and warranties have
been or will be relied upon by the Credit Parties, regardless of any investigation made by any Credit Party
or on their behalf and notwithstanding that any Credit Party may have had notice or knowledge of any
Default or Event of Default at the time of any Loans, and shall continue in full force and effect as long as
any Loan or any other Obligation hereunder (other than contingent indemnity obligations for which
claims have not been made) shall remain unpaid or unsatisfied. Further, the provisions of Section 3.01,
and 10.04 and Article IX shall survive and remain in full force and effect regardless of the repayment of
the Obligations, and the Commitments or the termination of this Agreement or any provision hereof. In
connection with the termination of this Agreement and the release and termination of the security interests
in the Collateral, the Agent may require such indemnities and collateral security as they shall reasonably
deem necessary or appropriate to protect the Credit Parties against (x) loss on account of credits
previously applied to the Obligations that may subsequently be reversed or revoked and (y) any
Obligations that may thereafter arise under Section 10.04.

          10.12 Severability. If any provision of this Agreement or the other Loan Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as possible to that of the
illegal, invalid or unenforceable provisions. The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

         10.13   Reserved.

         10.14   Governing Law; Jurisdiction; Etc.



                                                     62
5651740.11
             Case 19-10851-CSS   Doc 10   Filed 04/15/19   Page 125 of 140



           (a)   GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT
INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND TO
THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.

            (b)   SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE BANKRUPTCY COURT, AND IF THE BANKRUPTCY COURT DOES
NOT HAVE (OR ABSTAINS FROM) JURISDICTION, NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

           (c)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.

             (d)  SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

            (e)   ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY
AGREES THAT ANY ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM
OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE BANKRUPTCY COURT, AND
IF THE BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS FROM )JURISDICTION,
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AS
THE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.


                                          63
5651740.11
             Case 19-10851-CSS             Doc 10      Filed 04/15/19        Page 126 of 140



      10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

         10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby, the Loan Parties each acknowledge and agree that: (a) the credit facility
provided for hereunder and any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any other Loan Document) are
an arm’s-length commercial transaction between the Loan Parties, on the one hand, and the Credit Parties,
on the other hand, and each of the Loan Parties is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification hereof or thereof);
(b) in connection with the process leading to such transaction, the each Credit Party is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for the Loan Parties or any of their
respective Affiliates, stockholders, creditors or employees or any other Person; (c) none of the Credit
Parties has assumed or will assume an advisory, agency or fiduciary responsibility in favor of the Loan
Parties with respect to any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or of any other Loan
Document (irrespective of whether any of the Credit Parties has advised or is currently advising any Loan
Party or any of its Affiliates on other matters) and none of the Credit Parties has any obligation to any
Loan Party or any of its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (d) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that involve interests that differ
from those of the Loan Parties and their respective Affiliates, and none of the Credit Parties has any
obligation to disclose any of such interests by virtue of any advisory, agency or fiduciary relationship; and
(e) the Credit Parties have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and each of the Loan Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed appropriate. Each of the
Loan Parties hereby waives and releases, to the fullest extent permitted by law, any claims that it may
have against each of the Credit Parties with respect to any breach or alleged breach of agency or fiduciary
duty.

        10.17 USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act and the
Agent (for itself and not on behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the PATRIOT Act it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan Party and other
information that will allow such Lender or the Agent, as applicable, to identify each Loan Party in
accordance with the PATRIOT Act. Each Loan Party is in compliance, in all material respects, with the
Patriot Act.




                                                      64
5651740.11
             Case 19-10851-CSS            Doc 10      Filed 04/15/19        Page 127 of 140



         10.18 Foreign Asset Control Regulations. Neither of the advance of the Loans nor the use of
the proceeds of any thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as
amended) (the “Trading With the Enemy Act”) or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten to Commit,
or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56)). Furthermore, to the best knowledge of each Loan Party, none of the Loan
Parties or their respective Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control Regulations or (b)
engages or will engage in any dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.

         10.19 Foreign Corrupt Practices Act. No part of the proceeds of the Loans will be used by the
Loan Parties, directly or indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper advantage, in violation of the
United States Foreign Corrupt Practices Act of 1977, as amended

      10.20      Time of the Essence. Time is of the essence with respect to all provisions of the Loan
Documents.

         10.21   Additional Waivers.

                   (a)     The Obligations are the joint and several obligation of each Loan Party. To the
fullest extent permitted by Applicable Law, the obligations of each Loan Party shall not be affected by
(i) the failure of any Credit Party to assert any claim or demand or to enforce or exercise any right or
remedy against any other Loan Party under the provisions of this Agreement, any other Loan Document
or otherwise, (ii) any rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of, this Agreement or any other Loan Document, or (iii) the failure to perfect any
security interest in, or the release of, any of the Collateral or other security held by or on behalf of the
Agent or any other Credit Party.

                  (b)      The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the indefeasible payment in full in cash
of the Obligations), including any claim of waiver, release, surrender, alteration or compromise of any of
the Obligations, and shall not be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of each Loan Party hereunder
shall not be discharged or impaired or otherwise affected by the failure of the Agent or any other Credit
Party to assert any claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision of any thereof, any
default, failure or delay, willful or otherwise, in the performance of any of the Obligations, or by any
other act or omission that may or might in any manner or to any extent vary the risk of any Loan Party or
that would otherwise operate as a discharge of any Loan Party as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations).

               (c)       To the fullest extent permitted by applicable Law, each Loan Party waives any
defense based on or arising out of any defense of any other Loan Party or the unenforceability of the


                                                     65
5651740.11
             Case 19-10851-CSS             Doc 10      Filed 04/15/19       Page 128 of 140



Obligations or any part thereof from any cause, or the cessation from any cause of the liability of any
other Loan Party, other than the indefeasible payment in full in cash of all the Obligations. The Agent
and the other Credit Parties may, at their election, and subject to the Orders, foreclose on any security
held by one or more of them by one or more judicial or non-judicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party, or exercise any other right or remedy available to them
against any other Loan Party, without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly paid in full in cash. Each
Loan Party waives any defense arising out of any such election even though such election operates,
pursuant to applicable Law, to impair or to extinguish any right of reimbursement or subrogation or other
right or remedy of such Loan Party against any other Loan Party, as the case may be, or any security.

                  (d)      Each Loan Party is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any Obligations, all rights of such
Loan Party against any other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be subordinate and junior in
right of payment to the prior indefeasible payment in full in cash of all the Obligations. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is hereby subordinated in
right of payment to the prior indefeasible payment in full of the Obligations and no Loan Party will
demand, sue for or otherwise attempt to collect any such indebtedness. If any amount shall erroneously
be paid to any Loan Party on account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Agent to be credited against the payment of
the Obligations, whether matured or unmatured, in accordance with the terms of this Agreement and the
other Loan Documents.

        10.22 No Strict Construction. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

         10.23 Attachments. The exhibits, schedules and annexes attached to this Agreement are
incorporated herein and shall be considered a part of this Agreement for the purposes stated herein, except
that in the event of any conflict between any of the provisions of such exhibits and the provisions of this
Agreement, the provisions of this Agreement shall prevail.

        10.24 Orders Govern. Notwithstanding anything herein to the contrary, the exercise of rights
and remedies of the Agent and Lenders hereunder and under any other Loan Document is subject to the
provisions of the Orders. In the event of any conflict between the terms of the Orders and the terms of
this Agreement or any other Loan Document, the terms of the Orders shall govern and control.

                                     ARTICLE XI
                      GRANT AND PERFECTION OF SECURITY INTEREST

         11.01 Grant of Security Interest. To secure payment and performance of all Obligations, each
Loan Party hereby grants to Agent, for itself and the benefit of Lenders, a continuing security interest in, a
lien upon, and a right of set off against, and hereby collaterally assigns to Agent, for itself and the benefit
of Lenders, as security, all real and personal property and interests in real and personal property, of each
Loan Party’s estate, whether now owned or hereafter acquired or existing, and wherever located (together
with all other collateral security for the Obligations at any time granted to or held or acquired by


                                                      66
5651740.11
             Case 19-10851-CSS             Doc 10      Filed 04/15/19        Page 129 of 140



Collateral Agent, Agent or any Lender, collectively, the “Collateral”), including all of each Loan Party’s
right, title and interest in and to the following:

                 (a)     all Accounts;

                 (b)     all general intangibles, including, without limitation, all Intellectual Property;

                 (c)     all goods, including, without limitation, Inventory and Equipment;

                 (d)     all Real Estate and fixtures (as such term is defined in the UCC);

                 (e)     all chattel paper, including, without limitation, all tangible and electronic chattel
paper;

                 (f)     all instruments, including, without limitation, all promissory notes;

                  (g)     all documents and all credit card sales drafts, credit card sales slips or charge
slips or receipts and other forms of store receipts;

                 (h)     all deposit accounts;

                  (i)       all letters of credit, banker’s acceptances and similar instruments and including
all letter-of-credit rights;

                 (j)      all supporting obligations and all present and future liens, security interests,
rights, remedies, title and interest in, to and in respect of Receivables and other Collateral, including (i)
rights and remedies under or relating to guaranties, contracts of suretyship, letters of credit and credit and
other insurance related to the Collateral, (ii) rights of stoppage in transit, replevin, repossession,
reclamation and other rights and remedies of an unpaid vendor, lienor or secured party, (iii) goods
described in invoices, documents, contracts or instruments with respect to, or otherwise representing or
evidencing, Receivables or other Collateral, including returned, repossessed and reclaimed goods, and (iv)
deposits by and property of account debtors or other persons securing the obligations of account debtors;

                  (k)     all (i) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts or commodity accounts)
and (ii) monies, credit balances, deposits and other property of each Borrower or Guarantor now or
hereafter held or received by or in transit to Agent, any Lender or its Affiliates or at any other depository
or other institution from or for the account of each Borrower or Guarantor, whether for safekeeping,
pledge, custody, transmission, collection or otherwise;

               (l)       all commercial tort claims, including, without limitation, those identified in
Schedule 11.02(g);

                 (m)     to the extent not otherwise described above, all Receivables;

                 (n)     all Records;

                 (o)     all of the Prepetition Note Purchase Collateral;

                 (p)     the Specified D&O Policy;




                                                      67
5651740.11
             Case 19-10851-CSS            Doc 10      Filed 04/15/19       Page 130 of 140



                (q)      all claims, rights, interests, assets and properties (recovered by or on behalf of
each Loan Party or any trustee of such Loan Party (whether in the Case or any subsequent case to which
the Case is converted), including, without limitation, all property recovered as a result of transfers or
obligations avoided or actions maintained or taken pursuant to Sections 544, 545, 547, 548, 549, 550, 551
and 553 of the Bankruptcy Code; and

                (r)     all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or destruction of or other involuntary
conversion of any kind or nature of any or all of the other Collateral.

         11.02   Perfection of Security Interests.

                  (a)     Each Loan Party irrevocably and unconditionally authorizes Agent (or its agent)
to file at any time and from time to time such financing statements with respect to the Collateral naming
Agent or its designee as the secured party and such Loan Party as debtor, as Agent may require, and
including any other information with respect to such Loan Party or otherwise required by part 5 of Article
9 of the Uniform Commercial Code of such jurisdiction as Agent may determine, together with any
amendment and continuations with respect thereto, which authorization shall apply to all financing
statements filed on, prior to or after the date hereof. Each Loan Party hereby ratifies and approves all
financing statements naming Agent or its designee as secured party and such Loan Party, as the case may
be, as debtor with respect to the Collateral (and any amendments with respect to such financing
statements) filed by or on behalf of Agent prior to the date hereof and ratifies and confirms the
authorization of Agent to file such financing statements (and amendments, if any). Each Loan Party
hereby authorizes Agent to adopt on behalf of such Loan Party any symbol required for authenticating
any electronic filing. In the event that the description of the collateral in any financing statement naming
Agent or its designee as the secured party and any Loan Party as debtor includes assets and properties of
such Loan Party that do not at any time constitute Collateral, whether hereunder, under any of the other
Financing Agreements or otherwise, the filing of such financing statement shall nonetheless be deemed
authorized by such Loan Party to the extent of the Collateral included in such description and it shall not
render the financing statement ineffective as to any of the Collateral or otherwise affect the financing
statement as it applies to any of the Collateral. In no event shall any Loan Party at any time file, or permit
or cause to be filed, any correction statement or termination statement with respect to any financing
statement (or amendment or continuation with respect thereto) naming Agent or its designee as secured
party and such Loan Party as debtor, provided, that, upon the sale or other disposition of specific items of
Collateral to a Person other than a Loan Party in compliance with Section 7.05 hereof, Agent shall, upon
the written request of Borrower, file or cause to be filed, at the expense of Borrower, UCC partial releases
solely with respect to such Collateral.

                 (b)      In the event that any Loan Party shall be entitled to or shall receive any chattel
paper or instrument after the date hereof, each Loan Party shall, upon the request of the Agent, promptly
notify Agent thereof in writing. Promptly upon the receipt thereof by or on behalf of any Loan Party
(including by any agent or representative), such Loan Party shall deliver, or cause to be delivered to
Agent, all tangible chattel paper and instruments that such Loan Party has or may at any time acquire,
accompanied by such instruments of transfer or assignment duly executed in blank as Agent may from
time to time specify, in each case except as Agent may otherwise agree. At Agent’s option, each Loan
Party shall, or Agent may at any time on behalf of any Loan Party, cause the original of any such
instrument or chattel paper to be conspicuously marked in a form and manner acceptable to Agent with
the following legend referring to chattel paper or instruments as applicable: “This [chattel
paper][instrument] is subject to the security interest of Michaelson Capital Special Finance Fund II, L.P.,
as Agent, and any sale, transfer, assignment or encumbrance of this [chattel paper][instrument] violates
the rights of such secured party.”


                                                     68
5651740.11
              Case 19-10851-CSS            Doc 10      Filed 04/15/19       Page 131 of 140



                 (c)     In the event that any Loan Party shall at any time hold or acquire an interest in
any electronic chattel paper or any “transferable record” (as such term is defined in Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or in Section 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction), such Loan Party shall upon the
request of the Agent promptly notify Agent thereof in writing. Promptly upon Agent’s request, such
Loan Party shall take, or cause to be taken, such actions as Agent may request to give Agent control of
such electronic chattel paper under Section 9-105 of the UCC and control of such transferable record
under Section 201 of the Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as in effect in such jurisdiction.

                  (d)    Each Loan Party does not have any deposit accounts as of the date hereof, except
as set forth in Schedule 11.02(d). Loan Parties shall not, directly or indirectly, after the date hereof open,
establish or maintain any deposit account unless each of the following conditions is satisfied: (i) Agent
shall have received not less than five (5) Business Days prior written notice of the intention of any Loan
Party to open or establish such account which notice shall specify in reasonable detail and specificity
acceptable to Agent the name of the account, the owner of the account, the name and address of the bank
at which such account is to be opened or established, the individual at such bank with whom such Loan
Party is dealing and the purpose of the account, and (ii) on or before the opening of such deposit account,
upon the request of the Agent, such Loan Party shall as Agent may specify either (A) deliver to Agent a
control agreement, in form and substance satisfactory to Agent, with respect to such deposit account duly
authorized, executed and delivered by such Loan Party and the bank at which such deposit account is
opened and maintained or (B) arrange for Agent to become the customer of the bank with respect to the
deposit account on terms and conditions acceptable to Agent.

                 (e)     No Loan Party owns or holds, directly or indirectly, beneficially or as record
owner or both, any investment property, as of the date hereof, or has any investment account, securities
account, commodity account or other similar account with any bank or other financial institution or other
securities intermediary or commodity intermediary as of the date hereof, in each case except as set forth
in Schedule 11.02(e).

                          (i)      In the event that any Loan Party shall be entitled to or shall at any time
         after the date hereof hold or acquire any certificated securities, such Loan Party shall promptly
         endorse, assign and deliver the same to Agent, accompanied by such instruments of transfer or
         assignment duly executed in blank as Agent may from time to time specify. If any securities,
         now or hereafter acquired by any Loan Party are uncertificated and are issued to such Loan Party
         or its nominee directly by the issuer thereof, such Loan Party shall immediately notify Agent
         thereof and shall as Agent may specify, either (A) cause the issuer to agree to comply with
         instructions from Agent as to such securities, without further consent of any Loan Party or such
         nominee, or (B) arrange for Agent to become the registered owner of the securities.

                           (ii)   Loan Parties shall not, directly or indirectly, after the date hereof open,
         establish or maintain any investment account, securities account, commodity account or any other
         similar account (other than a deposit account) with any securities intermediary or commodity
         intermediary unless each of the following conditions is satisfied: (A) Agent shall have received
         not less than five (5) Business Days prior written notice of the intention of such Loan Party to
         open or establish such account which notice shall specify in reasonable detail and specificity
         acceptable to Agent the name of the account, the owner of the account, the name and address of
         the securities intermediary or commodity intermediary at which such account is to be opened or
         established, the individual at such intermediary with whom such Loan Party is dealing and the
         purpose of the account, and (B) on or before the opening of such investment account, securities
         account or other similar account with a securities intermediary or commodity intermediary, upon


                                                      69
5651740.11
             Case 19-10851-CSS             Doc 10      Filed 04/15/19       Page 132 of 140



         the request of the Agent such Loan Party shall as Agent may specify either (1) execute and
         deliver, and cause to be executed and delivered to Agent, a control agreement, in for and
         substance to the Agent, with respect thereto duly authorized, executed and delivered by such
         Loan Party and such securities intermediary or commodity intermediary or (2) arrange for Agent
         to become the entitlement holder with respect to such investment property on terms and
         conditions acceptable to Agent.

                   (f)     Loan Parties are not the beneficiary or otherwise entitled to any right to payment
under any letter of credit, banker’s acceptance or similar instrument as of the date hereof, except as set
forth in Schedule 11.02(f). In the event that any Loan Party shall be entitled to or shall receive any right
to payment under any letter of credit, banker’s acceptance or any similar instrument, whether as
beneficiary thereof or otherwise after the date hereof, such Loan Party shall promptly notify Agent thereof
in writing. Such Loan Party shall upon the request of the Agent immediately, as Agent may specify,
either (i) deliver, or cause to be delivered to Agent, with respect to any such letter of credit, banker’s
acceptance or similar instrument, the written agreement of the issuer and any other nominated person
obligated to make any payment in respect thereof (including any confirming or negotiating bank), in form
and substance satisfactory to Agent in good faith, consenting to the assignment of the proceeds of the
letter of credit to Agent by such Loan Party and agreeing to make all payments thereon directly to Agent
or as Agent may otherwise direct or (ii) cause Agent to become, at Borrower’s expense, the transferee
beneficiary of the letter of credit, banker’s acceptance or similar instrument (as the case may be).

                  (g)       Loan Parties do not have any commercial tort claims as of the date hereof, except
as set forth in Schedule 11.02(g). In the event that any Loan Party shall at any time after the date hereof
have any commercial tort claims, such Loan Party shall promptly notify Agent thereof in writing, which
notice shall (i) set forth in reasonable detail the basis for and nature of such commercial tort claim and (ii)
include the express grant by such Loan Party to Agent of a security interest in such commercial tort claim
(and the proceeds thereof). In the event that such notice does not include such grant of a security interest,
the sending thereof by such Loan Party to Agent shall be deemed to constitute such grant to Agent. Upon
the sending of such notice, any commercial tort claim described therein shall constitute part of the
Collateral and shall be deemed included therein. Without limiting the authorization of Agent provided in
Section 11.02(a) hereof or otherwise arising by the execution by such Loan Party of this Agreement or
any of the other Loan Documents, Agent is hereby irrevocably authorized from time to time and at any
time to file such financing statements naming Agent or its designee as secured party and such Loan Party
as debtor, or any amendments to any financing statements, covering any such commercial tort claim as
Collateral. In addition, each Loan Party shall promptly upon Agent’s request, execute and deliver, or
cause to be executed and delivered, to Agent such other agreements, documents and instruments as Agent
may require in connection with such commercial tort claim.

                 (h)     Loan Parties do not have any goods, documents of title or other Collateral in the
custody, control or possession of a third party as of the date hereof, except as set forth in Schedule
11.02(h) and except for goods located in the United States of America in transit to a location of a Loan
Party permitted herein in the ordinary course of business of such Loan Party in the possession of the
carrier transporting such goods. In the event that any goods, documents of title or other Collateral are at
any time after the date hereof in the custody, control or possession of any other person, Loan Parties shall
promptly notify Agent thereof in writing. Promptly upon Agent’s request, Loan Parties shall deliver to
Agent a collateral access agreement, in form and substance satisfactory to the Agent, duly authorized,
executed and delivered by such person and the Loan Party that is the owner of such Collateral.

                 (i)     Loan Parties shall take any other actions reasonably requested by Agent from
time to time to cause the attachment, perfection and first priority (except to the extent otherwise provided
in the Orders) of, and the ability of Agent to enforce, the security interest of Agent in any and all of the


                                                      70
5651740.11
             Case 19-10851-CSS             Doc 10      Filed 04/15/19       Page 133 of 140



Collateral, including, without limitation, (i) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC or other applicable law, to the extent, if any,
that any Loan Party’s signature thereon is required therefor, (ii) causing Agent’s name to be noted as
secured party on any certificate of title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, the security interest of Agent in such Collateral,
(iii) complying with any provision of any statute, regulation or treaty of the United States of America as
to any Collateral if compliance with such provision is a condition to attachment, perfection or priority of,
or ability of Agent to enforce, the security interest of Agent in such Collateral, (iv) obtaining the
agreement of the applicable insurer with respect to the pledge or collateral assignment of any interest in
insurance included in the Collateral, (v) obtaining the consents and approvals of any Governmental
Authority or third party, including, without limitation, any consent of any licensor, lessor or other person
obligated on Collateral, and (vi) taking all actions required by any earlier versions of the UCC or by other
law, as applicable in any relevant jurisdiction.

         11.03 Special Provisions Regarding Collateral. Notwithstanding anything to the contrary
contained in this Article XI, the types or items of Collateral described in Section 11.01 hereof shall not
include (a) on any leasehold interest in Real Estate that was not previously encumbered by security
interests or liens in favor of Agent, for itself and the benefit of Lenders, as of the Petition Date, but shall
instead include all proceeds of such leasehold interests subject to any valid senior encumbrances; or (b)
any executory contract or agreement to the extent the contract or agreement does not permit the grant of a
lien thereon and was not previously encumbered by security interest or liens in favor of Agent, for itself
and the benefit of Lenders; provided, that, the foregoing exclusion shall in no way be construed (i) to
apply if any such prohibition is unenforceable under the UCC or other applicable law or (ii) so as to limit,
impair or otherwise affect Agent’s unconditional continuing security interests in and liens upon any rights
or interests of any Loan Party in or to monies due or to become due under, or any proceeds of, any such
lease, contract, license or license agreement (including any Receivables).

                                          [Signature Pages Follow]




                                                      71
5651740.11
             Case 19-10851-CSS        Doc 10     Filed 04/15/19       Page 134 of 140



         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed by
their respective authorized officers as of the date first above written.

                                             BORROWER:

                                             NANOMECH, INC., as Borrower

                                             By:
                                             Name:
                                             Title:




                               [Signature Page to Credit Agreement]
5651740.11
             Case 19-10851-CSS   Doc 10     Filed 04/15/19        Page 135 of 140



                                         MICHAELSON CAPITAL SPECIAL FINANCE FUND
                                         II, L.P., as Agent

                                         By:
                                         Name:
                                         Its Authorized Signatory




                           [Signature Page to Credit Agreement]
5651740.11
             Case 19-10851-CSS   Doc 10     Filed 04/15/19        Page 136 of 140



                                         MICHAELSON CAPITAL SPECIAL FINANCE FUND
                                         II, L.P., as Lender

                                         By:
                                         Name:
                                         Its Authorized Signatory




                           [Signature Page to Credit Agreement]
5651740.11
             Case 19-10851-CSS     Doc 10    Filed 04/15/19    Page 137 of 140



                                       Schedule 2.01

                            Commitments; Applicable Percentages



                                         Delayed Draw
                     Initial Term        Term Loan            Total        Applicable
Lender               Loan Commitment     Commitment           Commitment   Percentage

Michaelson Capital   $250,000            $600,000             $850,000       100%
Special Finance
Fund II, L.P.



Total                $250,000            $600,000             $850,000       100%




5651740.11
             Case 19-10851-CSS         Doc 10     Filed 04/15/19     Page 138 of 140



                                           Schedule 10.02

                            Agent’s Office; Certain Addresses for Notices



Loan Parties Addresses

NANOMECH, INC.
2447 Technology Way
Springdale, Arkansas 72764
Telecopier: (479) 756-9919
Attn: Chief Restructuring Officer

With a copy to:

GELLERT SCALI BUSENKELL & BROWN, LLC
1201 N. Orange Street, Suite 300
Wilmington, Delaware 19801
Telecopier: (302) 425-5814
Attn: Michael Busenkell, Esq.

Agent’s Address

MICHAELSON CAPITAL SPECIAL FINANCE FUND II, L.P.
c/o Michaelson Capital Partners, LLC
509 Madison Avenue, Suite 2210
New York, New York 10022
Telecopier: (212) 433-1301
Attn: Vincent S. Capone, Esq., President and General Counsel

With a copy to:

OTTERBOURG, P.C.
230 Park Avenue
New York, New York 10169
Telecopier: (212) 682-6104
Attn: Michael Barocas, Esq.




5651740.11
Case 19-10851-CSS   Doc 10   Filed 04/15/19   Page 139 of 140



                        Exhibit C

                     Proposed Budget
                                                                            Case 19-10851-CSS                                 Doc 10                Filed 04/15/19                       Page 140 of 140

NanoMech, Inc
13-Week Cash Flow Summary
($000s)

                                                                                                                                                                Weekly Forecast

Forecast Weeks Covered                                           1                2                3                4                5                6                 7               8               9              10               11               12               13
Week Ending                                                    14-Apr           21-Apr           28-Apr           5-May           12-May           19-May            26-May           2-Jun           9-Jun           16-Jun           23-Jun           30-Jun           7-Jul            Total

Cash Receipts from Operations
Customer Receipts                                          $      187.0     $      146.7     $      186.7     $      321.8    $       81.2     $      155.4      $      235.4     $      112.5    $       99.1    $      236.3     $      235.4     $        31.6    $       99.1          2,128.4
Other Receipts                                                      -                -                -                -               -                -                 -                -               -               -                -                 -               -                -
  Total Cash Receipts from Operations                             187.0            146.7            186.7            321.8            81.2            155.4             235.4            112.5            99.1           236.3            235.4              31.6            99.1          2,128.4

Cash Disbursements from Operations
Vendor Disbursements                                              227.5            127.4            132.5            219.1           101.9            114.1             159.2            120.9           121.1           157.6            159.4              68.5           117.5          1,826.8
Payroll and Benefits                                               20.0             20.0             20.0             20.0            20.0             20.0              20.0             20.0            20.0            20.0             20.0              20.0            20.0            259.8
Rent and Utilities                                                  2.1              2.1              2.1             20.1            10.7              2.1               2.1             20.1             4.8             2.1              2.1               2.1            22.8             95.3
Capital Expenditures                                                -                -                -                -               -                -                 -                -               -               -                -                 -               -                -
Other Disbursements                                                 -                -                -                -               -                -                 -                -               -               -                -                 -               -                -
  Total Cash Disbursements from Operations                        249.5            149.5            154.6            259.2           132.6            136.2             181.3            161.0           145.9           179.7            181.5              90.5           160.3          2,181.9

  Net Cash Activity from Operations                                (62.5)            (2.7)           32.0             62.6            (51.3)           19.1              54.1            (48.5)          (46.8)            56.6             53.9            (58.9)           (61.2)          (53.5)

Restructuring-Related Expenses
Critical Vendor Disbursements                                        -                -                -               -                -                -                 -               -               -                -                -                -               -                -
Professional Fees                                                  (43.3)           (43.3)           (43.3)          (43.3)           (43.3)           (43.3)            (43.3)          (43.3)          (43.3)           (43.3)           (43.3)           (43.3)          (43.3)          (563.1)
DIP Interest & Fees                                                  -                -                -               -                -                -                 -               -               -                -                -                -               -                -
  Net Cash Activity after Restructuring-Related Expenses          (105.8)           (46.1)           (11.3)           19.3            (94.7)           (24.2)             10.8           (91.8)          (90.1)            13.3             10.6           (102.3)         (104.5)          (616.6)

DIP Borrowings / (Repayments)                                     151.8              -               99.1             74.3             -                -                 -               87.6           106.6             47.0                 -                -          192.1            758.5

Beginning Cash Balance                                     $        1.0     $       47.0     $        0.9     $       88.7    $      182.4     $       87.7      $       63.5     $       74.4    $       70.2    $       86.7     $      147.0     $      157.5     $       55.3     $        1.0
Ending Cash Balance                                        $       47.0     $        0.9     $       88.7     $      182.4    $       87.7     $       63.5      $       74.4     $       70.2    $       86.7    $      147.0     $      157.5     $       55.3     $      142.9     $      142.9

DIP Facility Availability                                           -                 3.5            (95.6)         (169.9)          (121.7)           (34.5)             4.5            (83.1)         (189.7)          (236.7)          (146.7)           (44.5)         (236.6)          (236.6)
Ending Liquidity                                           $       47.0     $         4.4    $        (6.9) $         12.5 $          (34.0) $          29.1 $           78.9     $      (12.9) $       (103.0) $         (89.8) $          10.9 $           10.8 $         (93.8)    $      (93.8)
